Exhibit 10.1

DEVON ENERGY CORPORATION

INCENTIVE SAVINGS PLAN

As Amended and Restated Effective January 1, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

 

ARTICLE I

   BACKGROUND AND STATEMENT OF PURPOSE      1   

1.01

   Background      1   

1.02

   Purposes      1   

1.03

   Rights Affected      1   

1.04

   Qualification under the Internal Revenue Code      1   

1.05

   Documents      1   

ARTICLE II

   DEFINITIONS      2   

2.01

   “Account”      2   

2.02

   “Actual Deferral Percentage”      2   

2.03

   “Affiliated Company”      2   

2.04

   “Alternate Payee”      2   

2.05

   “Annual Addition”      2   

2.06

   “Asset Allocation Fiduciary”      3   

2.07

   “Automatic Enrollment Date”      3   

2.08

   “Average Actual Deferral Percentage”      3   

2.09

   “Average Contribution Percentage”      3   

2.10

   “Beneficiary”      3   

2.11

   “Benefit Payment Date”      3   

2.12

   “Board of Directors”      3   

2.13

   “Code”      4   

2.14

   “Committee”      4   

2.15

   “Company”      4   

2.16

   “Company Common Stock”      4   

2.17

   “Company Common Stock Account”      4   

2.18

   “Company Common Stock Fund”      4   

2.19

   “Company Retirement Contribution”      4   

2.20

   “Company Retirement Contribution Account”      4   

2.21

   “Company Retirement Contribution Eligible Participant”      4   

2.22

   “Compensation”      4   

2.23

   “Contribution Percentage”      5   

2.24

   “Disability”      6   

2.25

   “Effective Date”      6   

2.26

   “Eligible Borrower”      6   

2.27

   “Eligible Employee”      6   

2.28

   “Employee”      7   

2.29

   “Employment Commencement Date”      7   

2.30

   “Employer”      7   

2.31

   “ERISA”      7   

2.32

   “Highly Compensated Employee”      7   

2.33

   “Hour of Service”      7   

2.34

   “Investment Committee”      7   

2.35

   “Investment Fund”      8   

2.36

   “Loan Account”      8   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         

Page

 

2.37

   “Matching Contribution”      8   

2.38

   “Matching Contribution Account”      8   

2.39

   “Named Fiduciary”      8   

2.40

   “Non-Highly Compensated Employee”      8   

2.41

   “Normal Retirement Age”      8   

2.42

   “Participant”      8   

2.43

   “Participating Employer”      8   

2.44

   “Pension Plan”      8   

2.45

   “Period of Severance”      8   

2.46

   “Plan”      9   

2.47

   “Plan Year”      9   

2.48

   “QDRO”      9   

2.49

   “Qualified Matching Contribution”      9   

2.50

   “Qualified Matching Contribution Account”      9   

2.51

   “Qualified Military Service”      9   

2.52

   “Qualified Nonelective Contribution”      9   

2.53

   “Qualified Nonelective Contribution Account”      9   

2.54

   “Reemployment Commencement Date”      9   

2.55

   “Rollover Account”      9   

2.56

   “Rollover Contributions”      9   

2.57

   “Roth 401(k) Account”      10   

2.58

   “Roth 401(k) Contribution”      10   

2.59

   “Roth Rollover Account”      10   

2.60

   “Roth Rollover Contributions”      10   

2.61

   “Salary Deferral Account”      10   

2.62

   “Salary Deferrals”      10   

2.63

   “Severance from Service”      10   

2.64

   “Severance Date”      10   

2.65

   “Spouse”      10   

2.66

   “Target Fund”      11   

2.67

   “Thunder Creek Employee”      11   

2.68

   “Trust Agreement”      11   

2.69

   “Trustee”      11   

2.70

   “Trust Fund”      11   

2.71

   “Valuation Date”      11   

2.72

   “Years of Credited Service”      11   

2.73

   “Years of Service”      11   

ARTICLE III

   PARTICIPATION ELIGIBILITY      13   

3.01

   Eligibility to Participate      13   

3.02

   Ineligible Employees      13   

3.03

   Re-employment      13   

3.04

   Transfer of Employment      13   

3.05

   Procedure for and Effect of Participation      13   

3.06

   Plan Mergers and Asset Transfers      13   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         

Page

 

ARTICLE IV

   CONTRIBUTIONS      14   

4.01

   Salary Deferral Contributions and Roth 401(k) Contributions      14   

4.02

   Increase in or Reduction of Salary Deferrals and/or Roth 401(k) Contributions
     15   

4.03

   Combined Limit on Contributions      15   

4.04

   Company Retirement Contributions      15   

4.05

   Matching Contributions      17   

4.06

   Rollover Contributions      18   

4.07

   Qualified Nonelective Contributions and Qualified Matching Contributions     
19   

4.08

   Contributions With Respect to Military Service      20   

4.09

   Timing of Contributions      21   

4.10

   Contingent Nature of Contributions      21   

4.11

   Exclusive Benefit; Refund of Contributions      21   

ARTICLE V

   LIMITATIONS ON CONTRIBUTIONS      23   

5.01

   Calendar Year Limitation on Salary Deferrals and Roth 401(k) Contributions   
  23   

5.02

   Nondiscrimination Limitations on Salary Deferrals, Roth 401(k) Contributions,
and Matching Contributions      24   

5.03

   Correction of Discriminatory Contributions      25   

5.04

   Annual Additions Limitations      26   

ARTICLE VI

   INVESTMENT AND VALUATION OF TRUST FUND; MAINTENANCE OF ACCOUNTS      28   

6.01

   Investment of Assets      28   

6.02

   Investment in Investment Funds      28   

6.03

   Investment Elections      28   

6.04

   Change of Election      29   

6.05

   Transfers Between Investment Funds      29   

6.06

   Individual Accounts      29   

6.07

   Valuation      29   

6.08

   Voting and Tender of Mutual Fund Shares      29   

6.09

   Special Rules for Company Common Stock Fund      30   

6.10

   Fiduciary Responsibility      31   

6.11

   Transfer of Employment to a Participating Employer      32   

ARTICLE VII

   VESTING      33   

7.01

   Full and Immediate Vesting of Salary Deferrals, Roth 401(k) Contributions,
Qualified Nonelective Contributions, Qualified Matching Contributions and
Rollovers      33   

7.02

   Vesting of Employer Contributions      33   

7.03

   Effects of Certain Periods of Severance      34   

7.04

   Forfeiture of Nonvested Amounts and Restoration upon Reemployment      34   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         

Page

 

ARTICLE VIII

   BENEFIT DISTRIBUTIONS      35   

8.01

   Death Benefits      35   

8.02

   Benefits upon Severance from Service      35   

8.03

   Form and Timing of Benefit Payment      36   

8.04

   Withdrawals      37   

8.05

   Beneficiary Designation Right      39   

8.06

   Domestic Relations Orders      40   

8.07

   Post Distribution Credits      41   

8.08

   Direct Rollovers      41   

8.09

   Waiver of 2009 Required Distributions      42   

ARTICLE IX

   PARTICIPANT LOANS      43   

9.01

   Loans in General      43   

9.02

   Loans as Trust Fund Investments      44   

ARTICLE X

   PROVISIONS RELATING TO TOP-HEAVY PLANS      48   

10.01

   Definitions      48   

10.02

   Determination of Top-Heavy Status      49   

10.03

   Top-Heavy Plan Minimum Allocation      50   

ARTICLE XI

   ALLOCATION AND DELEGATION OF AUTHORITY      51   

11.01

   Delegation      51   

11.02

   Authority and Responsibilities of the Committee      51   

11.03

   Authority and Responsibilities of the Trustee      51   

11.04

   Authority and Responsibilities of the Investment Committee      51   

11.05

   Authority and Responsibilities of the Asset Allocation Fiduciary      52   

11.06

   Limitations on Obligations of Named Fiduciaries      52   

11.07

   Designation and Delegation      52   

11.08

   Engagement of Assistants and Advisers      52   

11.09

   Payment of Expenses      52   

11.10

   Indemnification      52   

11.11

   Bonding      53   

ARTICLE XII

   ADMINISTRATION      54   

12.01

   Committee      54   

12.02

   Authority and Responsibility of the Committee      54   

12.03

   Investment Committee      56   

12.04

   Committee Procedures      56   

12.05

   Serving in More than One Capacity      56   

12.06

   Appointment of the Trustee      56   

12.07

   Reporting and Disclosure      56   

12.08

   Construction of the Plan      57   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         

Page

 

12.09

   Compensation of the Committee and the Investment Committee      57   

12.10

   Ministerial Functions      57   

12.11

   Allocation of Duties and Responsibilities      57   

ARTICLE XIII

   APPLICATION FOR BENEFITS AND CLAIMS PROCEDURES      58   

13.01

   Application for Benefits      58   

13.02

   Claims Procedure      58   

ARTICLE XIV

   AMENDMENT AND TERMINATION      61   

14.01

   Amendment      61   

14.02

   Amendments to the Vesting Schedule      61   

14.03

   Plan Termination      62   

14.04

   Mergers and Consolidations of Plans      62   

ARTICLE XV

   CHANGE OF CONTROL      63   

15.01

   Change of Control      63   

15.02

   Amendment of this ARTICLE XV by the Company      65   

ARTICLE XVI

   MISCELLANEOUS PROVISIONS      66   

16.01

   Nonalienation of Benefits      66   

16.02

   No Contract of Employment      66   

16.03

   Severability of Provisions      66   

16.04

   Heirs, Assigns and Personal Representatives      66   

16.05

   Headings and Captions      66   

16.06

   Gender and Number      66   

16.07

   Controlling Law      67   

16.08

   Funding Policy      67   

16.09

   Title to Assets; Source of Benefits      67   

16.10

   Payments to Minors, Etc      67   

16.11

   Reliance on Data and Consents      67   

16.12

   Deemed Acceptance of Act or Omission by a Plan Fiduciary      67   

16.13

   Lost Payees      68   

16.14

   No Warranties      68   

16.15

   Multiple Employer Plan Provisions      68   

16.16

   Notices      69   

APPENDIX A

   DIRECT TRANSFER FROM KERR-MCGEE CORPORATION SAVINGS INVESTMENT PLAN      A-1
  

APPENDIX B

   PENNZENERGY COMPANY SAVINGS AND INVESTMENT PLAN MERGER      B-1   

APPENDIX C

   SANTA FE ENERGY SNYDER SAVINGS INVESTMENT PLAN MERGER      C-1   

APPENDIX D

   MITCHELL ENERGY & DEVELOPMENT CORP. THRIFT & SAVINGS PLAN MERGER      D-1   

APPENDIX E

   OCEAN RETIREMENT SAVINGS PLAN MERGER      E-1   

APPENDIX F

   THUNDER CREEK GAS SERVICES, L.L.C. RETIREMENT SAVINGS PLAN MERGER      F-1   

 

v



--------------------------------------------------------------------------------

ARTICLE I

BACKGROUND AND STATEMENT OF PURPOSE

1.01 Background. The Devon Energy Corporation Incentive Savings Plan (the
“Plan”) is maintained by Devon Energy Corporation (the “Company”). The Plan was
originally established by the Company on January 1, 1990. The Plan was amended
and restated effective as of October 1, 2007. The Plan most recently was amended
and restated generally effective January 1, 2012 to reflect certain design
changes, incorporate amendments and make certain other clarifying changes. The
Plan again is amended and restated generally effective January 1, 2013 (the
“Effective Date”), except as otherwise required by law or provided herein, to
(a) incorporate recent amendments and (b) to make certain other clarifying
changes.

1.02 Purposes. The purposes of the Plan are to encourage systematic savings to
meet the financial needs of Eligible Employees both during active employment and
during retirement and to make available a number of investment vehicles for such
savings.

1.03 Rights Affected. Except as otherwise required by law or an amendment or as
provided to the contrary herein, the provisions of this amended and restated
Plan shall apply only to Employees who complete an Hour of Service on or after
the Effective Date. The rights of any other person shall be governed by the Plan
as in effect on the date of his Severance from Service, except to the extent
expressly provided in any amendment adopted subsequently thereto.

1.04 Qualification under the Internal Revenue Code. It is intended that the Plan
be a qualified profit-sharing plan within the meaning of Code section 401(a),
that the requirements of Code section 401(k) or 414(v) be satisfied as to that
portion of the Plan represented by contributions made pursuant to Participant
Salary Deferral elections, that the requirements of Code section 401(m) be
satisfied as to that portion of the Plan represented by Matching Contributions
and that the trust or other funding vehicle associated with the Plan be exempt
from federal income taxation pursuant to the provisions of Code section 501(a).
The Company Common Stock Fund has been designated an employee stock ownership
plan as defined in Code section 4975(e)(7).

1.05 Documents. The Plan consists of the Plan document as set forth herein, and
any amendment thereto. Certain provisions relating to the Plan and its operation
are contained in the corresponding Trust Agreement (or documents establishing
any other funding vehicle for the Plan), and any amendments, supplements,
appendices and riders to any of the foregoing.

 

1



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

2.01 “Account” shall mean the entire interest of a Participant in the Plan. A
Participant’s Account shall consist of one or more separate accounts reflecting
the various types of contributions permitted under the Plan, as hereinafter
provided. Without limiting the foregoing, the term “Account” shall also include
any separate account established for purposes of accounting for the assets that
have been transferred to the Trust Fund from another plan. Participants’ rights
with respect to such separate accounts shall be determined in accordance with
the terms of the Plan or, if applicable, the terms of the Plan as in effect at
the time such separate accounts were established.

2.02 “Actual Deferral Percentage” shall mean the ratio (expressed as a
percentage to the nearest one-hundredth of one percent) of (a) (1) an active
Participant’s Salary Deferrals and Roth 401(k) Contributions for the Plan Year
(excluding any Salary Deferrals and Roth 401(k) Contributions that are (A) taken
into account in determining the Contribution Percentage, (B) distributed to an
active Participant who is not a Highly Compensated Employee pursuant to a claim
for distribution under Section 5.01, (C) returned to the Participant pursuant to
Section 5.04 or (D) contributed pursuant to Section 4.01(b)), plus (2) at the
election of the Committee, any portion of the Qualified Nonelective
Contributions allocated to the Participant for the Plan Year permitted to be
taken into account under Code section 401(k), plus (3) in the case of any Highly
Compensated Employee who is eligible to participate in more than one cash or
deferred arrangement maintained by the Employer or an Affiliated Company,
elective deferrals made on his behalf under all such arrangements (excluding
those that are not permitted to be aggregated with the Plan under Treas. Reg.
§1.401(k)-1(b)(4)) for the Plan Year, to (b) the Participant’s Compensation for
the entire Plan Year, including the portion of the Plan Year when he was an
Employee but was not eligible to participate in the Plan.

2.03 “Affiliated Company” shall mean any entity which (a) with the Company or a
Participating Employer, as applicable, constitutes (1) a “controlled group of
corporations” within the meaning of Code section 414(b), (2) a “group of trades
or businesses under common control” within the meaning of Code section 414(c),
or (3) an “affiliated service group” within the meaning of Code section 414(m),
or (b) is required to be aggregated with the Company or a Participating
Employer, as applicable, pursuant to Treasury Regulations under Code section
414(o). An entity shall be considered an Affiliated Company only with respect to
such period as the relationship described in the preceding sentence exists. For
purposes of Section 2.05 or 5.04, “Affiliated Company” shall mean an Affiliated
Company, but determined with “more than 50 percent” substituted for the phrase
“at least 80 percent” in Code section 1563(a)(1) when applying Code sections
414(b) and (c).

2.04 “Alternate Payee” shall mean the person entitled to receive payment of
benefits under the Plan pursuant to a QDRO.

2.05 “Annual Addition” shall mean, for any Participant for any Plan Year, the
sum of the following amounts allocated to a Participant’s Accounts under the
Plan and any other qualified defined contribution plan maintained by the
Employer or an Affiliated Company:

 

2



--------------------------------------------------------------------------------

(a) Employer contributions (including Matching Contributions, Salary Deferral
amounts, except Salary Deferrals contributed pursuant to Section 4.01(b) or
distributed pursuant to Section 5.01, Roth 401(k) Contributions, Company
Retirement Contributions, Qualified Nonelective Contributions and Qualified
Matching Contributions);

(b) Participant contributions (including mandatory or voluntary employee
contributions made under a qualified defined benefit plan of the Employer or an
Affiliated Company, but excluding Rollover Contributions and amounts repaid
pursuant to Section 9.02(f));

(c) forfeitures (to the extent not used to pay Plan expenses); and

(d) amounts described in Code section 415(l)(1) (relating to contributions
allocated to individual medical accounts which are part of a pension or annuity
plan) and Code section 419A(d)(2) (relating to contributions allocated to
post-retirement medical benefit accounts for key employees).

2.06 “Asset Allocation Fiduciary” shall mean, if and to the extent appointed by
the Investment Committee, the Named Fiduciary with the authority and
responsibilities set forth in Section 11.05.

2.07 “Automatic Enrollment Date” shall mean, for each Eligible Employee who has
an Employment Commencement Date on and after January 1, 2008 and who does not
make an affirmative election to make (or not to make) Salary Deferrals to the
Plan in accordance with Section 4.01, the first day of the payroll period
commencing as soon as administratively practicable following the Eligible
Employee’s Employment Commencement Date.

2.08 “Average Actual Deferral Percentage” shall mean the average (expressed as a
percentage to the nearest one-hundredth of one percent) of the Actual Deferral
Percentages of a specified group of active Participants.

2.09 “Average Contribution Percentage” shall mean the average (expressed as a
percentage to the nearest one-hundredth of one percent) of the Contribution
Percentages of a specified group of active Participants.

2.10 “Beneficiary” shall mean the person or entity designated or otherwise
determined to be such in accordance with Section 8.05.

2.11 “Benefit Payment Date” shall mean, for any Participant or Beneficiary of a
deceased Participant, the date as of which the first benefit payment from a
Participant’s Account is due; provided, however, that the Benefit Payment Date
applicable to any amount withdrawn pursuant to Section 8.03 shall not be taken
into account in determining the Participant’s Benefit Payment Date with respect
to the remainder of his Account.

2.12 “Board of Directors” shall mean the board of directors of the Company or a
committee of the Board of Directors to which the Board of Directors has
delegated some or all of its responsibilities hereunder.

 

3



--------------------------------------------------------------------------------

2.13 “Code” shall mean the Internal Revenue Code of 1986, as the same may be
amended from time to time, and any successor statute of similar purpose.

2.14 “Committee” shall mean the Benefits Committee appointed by the Compensation
Committee of the Board of Directors to administer the Plan or an individual or
entity to which the Committee has delegated some or all of its responsibilities.

2.15 “Company” shall mean Devon Energy Corporation, a Delaware corporation, and
its successors.

2.16 “Company Common Stock” shall mean the voting common stock of Devon Energy
Corporation.

2.17 “Company Common Stock Account” shall mean the Account to which the Trustee
shall credit: (a) the Participant’s allocable share of Company Common Stock Fund
purchased by the Trustee or contributed by the Company to the Trust Fund for
that year; (b) the Participant’s allocable share of any forfeitures of Company
Common Stock Fund arising under the Plan during that year; and (c) any stock
dividends declared and paid during that year on Company Common Stock credited to
the Participant’s Company Common Stock Account.

2.18 “Company Common Stock Fund” shall mean a separate Investment Fund invested
primarily in Company Common Stock.

2.19 “Company Retirement Contribution” shall mean a contribution made by an
Employer pursuant to Section 4.04.

2.20 “Company Retirement Contribution Account” shall mean so much of a
Participant’s Account attributable to Company Retirement Contributions allocated
to such Participant’s Account, including all earnings and gains attributable
thereto and reduced by all losses attributable thereto, all expenses chargeable
thereagainst and all withdrawals and distributions therefrom.

2.21 “Company Retirement Contribution Eligible Participant” shall mean a
Participant who: (i) became employed before October 1, 2007 and voluntarily
elected to cease or to not begin accruing a benefit under the Pension Plan;
(ii) has an Employment Commencement Date on or after October 1, 2007; (iii) has
an Employment Commencement Date before October 1, 2007 and ceases to be an
active participant under the Pension Plan; (iv) is a nonresident alien Employee
paid through the Employer’s United States payroll; or (v) is a Thunder Creek
Employee.

2.22 “Compensation” shall mean for any Employee for any Plan Year:

(a) Except as otherwise provided in this definition, (i) all base pay, overtime
pay and annual discretionary performance bonuses (which, by example, shall not
include stay payments, signing bonuses, Christmas or holiday bonuses, or
retention bonuses, among other items) paid to a Participant by the Employer
during a Plan Year, (ii) any amounts deferred or excluded from gross income
pursuant to Code section 401(k), 125 (which shall be deemed to include any
amounts not available to a Participant in cash in lieu of group health coverage

 

4



--------------------------------------------------------------------------------

because the Participant is unable to certify that he has other health coverage,
so long as the Employer does not request or collect information regarding the
Participant’s other health coverage as part of the enrollment process for the
Employer’s health plan), 402(e)(3), 402(h) or 403(b) with respect to employee
benefit plans sponsored by the Employer and (iii) amounts that are not
includible in the gross income of the Participant by reason Code section
132(f)(4).

(b) Compensation shall include the amount of any differential military wage
payments paid to the Participant by the Employer with respect to any period of
active military service in accordance with Code sections 3401(h) and 414(u)(12).

(c) Only $200,000 of a Participant’s Compensation (adjusted in accordance with
Code section 401(a)(17)(B)) shall be taken into account for purposes of the
Plan.

(d) Notwithstanding anything to the contrary herein, Compensation shall not
include (i) amounts paid to a Participant after termination of employment as a
cash out or payment of unused vacation pay, sick pay or other paid time off or
(ii) other amounts paid to a Participant after termination of employment, other
than payments made within three weeks of the date of termination of employment
and which is regular pay that is paid in accordance with the Employer’s normal
payroll processes and which would have been paid to the Participant prior to the
termination of employment if the Participant had continued in the employment of
the Employer. By way of example, and not limitation, Compensation shall not
include severance pay or severance bonus amounts regardless of when such amounts
are paid to a Participant.

(e) For purposes of Section 4.08, “Compensation” shall mean the Compensation, as
defined in subsection (a), that the Participant would have received during a
period of Qualified Military Service (or, if the amount of such Compensation is
not reasonably certain, the Participant’s average earnings from the Employer or
an Affiliated Company for the 12-month period immediately preceding the
Participant’s period of Qualified Military Service); provided, however, that the
Participant returns to work within the period during which his right to
reemployment is protected by law.

(f) For purposes of applying the nondiscrimination limitations of Section 5.02,
the Annual Additions limitations of Section 5.04, the top-heavy provisions of
ARTICLE X, and the definition of Highly Compensated Employee, Compensation shall
mean compensation as defined in Treas. Reg. § 1.415(c)-2(d)(4) (including all of
the mandatory and optional items of compensation described in the special timing
rules set forth in Treas. Reg. § 1.415(c)-2(e)).

2.23 “Contribution Percentage” shall mean the ratio (expressed as a percentage
to the nearest one-hundredth of one percent) of (a) (1) the Matching
Contributions allocated to an active Participant’s Account for the Plan Year
(excluding any Matching Contributions forfeited pursuant to ARTICLE V), plus
(2) at the election of the Committee, any portion of the Qualified Nonelective
Contributions or Qualified Matching Contributions allocated to the Participant
for the Plan Year required or permitted to be taken into account under Code
section 401(m), plus (3) in the case of any Highly Compensated Employee who is
eligible to participate in more than one plan maintained by the Employer or an
Affiliated Company to which employee or matching contributions are made,
after-tax employee contributions and employer matching contributions made on his
behalf under all such plans (excluding those that are not permitted to be
aggregated

 

5



--------------------------------------------------------------------------------

with the Plan under Treas. Reg. §1.401(m)-1(b)(4)) for the Plan Year, to (b) the
Participant’s Compensation for the entire Plan Year, including the portion of
the Plan Year when he was an Employee but was not eligible to participate in the
Plan. For purposes of determining Contribution Percentages, the Employer or the
Committee may take Salary Deferrals into account (excluding Salary Deferrals
contributed pursuant to Section 4.01(b)) and Roth 401(k) Contributions, in
accordance with Treasury Regulations, so long as the requirements of
Section 5.02(a) are met both when the Salary Deferrals used in determining
Contribution Percentages are and are not included in determining Actual Deferral
Percentages.

2.24 “Disability” shall mean the definition of such term under the federal
Social Security Act where the Participant becomes entitled to, and commences
receipt of, disability benefits under such Act.

2.25 “Effective Date” shall mean January 1, 2013, the effective date of this
amended and restated Plan. The original effective date of the Plan is January 1,
1990.

2.26 “Eligible Borrower” means a Participant or Beneficiary who meets the
eligibility requirements of Section 9.01(a) for a loan from the Plan.

2.27 “Eligible Employee” means:

(a) Except as otherwise provided by this definition, each Employee of the
Employer.

(b) Eligible Employees do not include: (1) Employees whose terms and conditions
of employment are determined through collective bargaining and set forth in a
collective bargaining agreement to which the Employer is a party, where the
issue of retirement benefits has been the subject of good faith bargaining,
unless such agreement provides for the participation of such Employees in the
Plan; (2) any person who is an Employee solely by reason of being a leased
employee within the meaning of Code section 414(n) or 414(o); (3) an Employee of
the Employer who is a nonresident alien and who does not receive from the
Employer any earned income under Code section 911(d)(2) that constitutes income
from sources within the United States under Code section 861(a)(3), provided,
however, that, a nonresident alien who is paid through the Employer’s United
States payroll, shall not be included in this clause (3); (4) any person whose
services have been obtained through a separate contract and who is classified as
a fee-for-service worker, leased employee, or an independent contractor or
otherwise as a person who is not treated as an employee for purposes of
withholding federal employment taxes, regardless of any contrary governmental or
judicial determination relating to such employment status or tax withholding
obligation; (5) any Employee who is employed by a non-U.S. Affiliated Company
and whose services with such non-U.S. Affiliated Company are covered by a
secondment agreement (or similar agreement) with the Employer; and (6) any
person who is classified as an “intern” under the Employer’s standard personnel
policies. If a person described in the preceding sentence is subsequently
reclassified as, or determined to be, an employee by the Internal Revenue
Service, any other governmental agency or authority, or a court, or if an
Employer or Affiliated Company is required to reclassify such an individual as
an employee as a result of such reclassification or determination (including any
reclassification by an Employer or Affiliated Company in settlement of any claim
or action relating to such individual’s employment status), such individual
shall not become eligible to become a Participant in this Plan by reason of such
reclassification or determination.

 

6



--------------------------------------------------------------------------------

2.28 “Employee” shall mean any person who is employed by the Employer or an
Affiliated Company and who is classified by the Employer or Affiliated Company
as a common-law employee. A person who is not otherwise employed by an Employer
or Affiliated Company shall be deemed to be employed by any such company if
(i) he is a leased employee with respect to whose services such Employer or
Affiliated Company is the recipient, within the meaning of Code section 414(n)
or 414(o), but to whom Code section 414(n)(5) does not apply, or (ii) under
common law agency rules, he has performed services for the Employer and/or a
related person (within the meaning of Code section 414(n)(6)) under the
direction and control of such Employer and/or related person, pursuant to an
agreement between the Employer and any other individual or entity, on a
substantially full-time basis for a period of at least one year.

2.29 “Employment Commencement Date” shall mean, with respect to any person, the
first date on which that person performs an Hour of Service or, with respect to
a person who has incurred a Period of Severance, the first date following the
Period of Severance on which that person performs an Hour of Service.

2.30 “Employer” shall mean the Company and any Affiliated Company and
Participating Employer as may from time to time participate in the Plan by
authorization of the Board of Directors and authorization of the board of
directors of such Affiliated Company or Participating Employer, as the case may
be.

2.31 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
the same may be amended from time to time, and any successor statute of similar
purpose.

2.32 “Highly Compensated Employee” shall mean any Employee who performed
services for an Employer or an Affiliated Company during the Plan Year for which
a determination is being made (the “Determination Year”) and who:

(a) was at any time in the Determination Year or the immediately preceding
Determination Year a 5% owner, as defined in Code section 416(i); or

(b) for the immediately preceding Determination Year, received Compensation from
the Employer or an Affiliated Company in excess of $80,000, as adjusted by the
Secretary of the Treasury in accordance with Code section 414(q).

2.33 “Hour of Service” shall mean, for any Employee, an hour for which he is
directly or indirectly compensated, or is entitled to be compensated by the
Employer or an Affiliated Company, for the performance for duties, including
each hour for which he is absent for Qualified Military Service; provided, that
the Employee returns to service with the Employer or Affiliated Company within
such period as his right to re-employment is protected by law.

2.34 “Investment Committee” shall mean the Retirement Plans Investment Committee
appointed by the Compensation Committee of the Board of Directors as provided
herein.

 

7



--------------------------------------------------------------------------------

2.35 “Investment Fund” shall mean any of the funds established pursuant to
Section 6.02 for the investment of the assets of the Trust Fund.

2.36 “Loan Account” shall mean the Account described in Section 9.02 and shall
have the meaning set forth therein.

2.37 “Matching Contribution” shall mean an Employer contribution made pursuant
to Section 4.05.

2.38 “Matching Contribution Account” shall mean so much of a Participant’s
Account as consists of amounts attributable to Matching Contributions allocated
to such Participant’s Account, including all earnings and gains attributable
thereto and reduced by all losses attributable thereto, all expenses chargeable
thereagainst and by all withdrawals and distributions therefrom.

2.39 “Named Fiduciary” shall mean the Compensation Committee of the Board of
Directors, the Trustee, the Investment Committee, the Committee and, if and to
the extent appointed, the Asset Allocation Fiduciary. Each Named Fiduciary shall
have only those particular powers, duties, responsibilities and obligations as
are specifically delegated to him under the Plan or the Trust Agreement. Any
fiduciary, if so appointed, may serve in more than one fiduciary capacity and
may also serve in a non-fiduciary capacity.

2.40 “Non-Highly Compensated Employee” shall mean an Employee who is not a
Highly Compensated Employee.

2.41 “Normal Retirement Age” shall mean age 65.

2.42 “Participant” shall mean an Eligible Employee who meets the eligibility
requirements of Section 3.01 and who becomes a Participant as provided in
ARTICLE III hereof, or a person who has an undistributed interest in the Trust
Fund.

2.43 “Participating Employer” means Thunder Creek Gas Services, LLC and any
other entity whose employees may be permitted to participate in the Plan by
authorization of the Board of Directors but that is not an Affiliated Company.

2.44 “Pension Plan” shall mean the Retirement Plan for Employees of Devon Energy
Corporation (or any successor plan) as amended from time to time.

2.45 “Period of Severance” shall mean a 12-consecutive month period beginning on
an Employee’s Severance Date or any anniversary thereof and ending on the next
succeeding anniversary of such Severance Date during which the Employee is not
credited with at least one Hour of Service. In the case of an Employee who is
absent from work for maternity or paternity reasons, the 12-consecutive month
period beginning on the first anniversary of the first day of such absence shall
not constitute a Period of Severance. For the purposes of this Section, an
absence from work for maternity or paternity reasons means an absence (a) by
reason of the pregnancy of the Employee, (b) by reason of the birth of a child
of the Employee, (c) by reason of the placement of a child with the Employee in
connection with the adoption of such child by such Employee, or (d) for purposes
of caring for such child for a period beginning immediately following such birth
or placement. An Employee’s absence from work for maternity or paternity reasons
shall be determined in accordance with such uniform and nondiscriminatory
procedures as the Committee may establish.

 

8



--------------------------------------------------------------------------------

2.46 “Plan” shall mean the Devon Energy Corporation Incentive Savings Plan, as
set forth herein, and as the same may from time to time hereafter be amended.

2.47 “Plan Year” means the 12-month period that begins January 1 and ends
December 31.

2.48 “QDRO” shall mean a “qualified domestic relations order” within the meaning
of section 206(d)(3)(B) of ERISA and Code section 414(p).

2.49 “Qualified Matching Contribution” shall mean a contribution made by an
Employer pursuant to Section 4.07.

2.50 “Qualified Matching Contribution Account” shall mean so much of a
Participant’s Account as consists of amounts attributable to Qualified Matching
Contributions allocated to such Participant’s Account, including all earnings
and gains attributable thereto and reduced by all losses attributable thereto,
all expenses chargeable there against and by all withdrawals and distributions
therefrom.

2.51 “Qualified Military Service” shall mean any service in the uniformed
services (as defined in chapter 43 of title 38, United States Code) where the
Participant’s right to reemployment is protected by law.

2.52 “Qualified Nonelective Contribution” shall mean a contribution made by an
Employer pursuant to Section 4.07.

2.53 “Qualified Nonelective Contribution Account” shall mean so much of a
Participant’s Account as consists of amounts attributable to Qualified
Nonelective Contributions allocated to such Participant’s Account, including all
earnings and gains attributable thereto and reduced by all losses attributable
thereto, all expenses chargeable there against and by all withdrawals and
distributions therefrom.

2.54 “Reemployment Commencement Date” shall mean, with respect to any person,
the first date on which that person performs an Hour of Service following his or
her most recent Severance from Service.

2.55 “Rollover Account” shall mean so much of a Participant’s Account as
consists of his Rollover Contributions that are not Roth Rollover Contributions,
including all earnings and gains attributable thereto, and reduced by all losses
attributable thereto, all expenses chargeable thereto and all withdrawals and
distributions therefrom.

2.56 “Rollover Contributions” shall mean amounts contributed by an Eligible
Employee pursuant to Section 4.06.

 

9



--------------------------------------------------------------------------------

2.57 “Roth 401(k) Account” shall mean so much of the Participant’s Account under
the Plan as is comprised of the Roth 401(k) Contributions credited to the
Participant under the Plan, including all earnings and gains attributable
thereto, and reduced by all losses attributable thereto, all expenses chargeable
thereto and all withdrawals and distributions therefrom.

2.58 “Roth 401(k) Contribution” shall mean so much of a Participant’s Account as
is attributable to Salary Deferrals irrevocably designated by the Participant as
Roth 401(k) Contributions pursuant to Section 4.01(a)(3).

2.59 “Roth Rollover Account” shall mean so much of a Participant’s Account as to
consist of his Roth Rollover Contribution, including all earnings and gains
attributable thereto, and reduced by all losses attributable thereto, all
expenses chargeable thereto and all withdrawals and distributions therefrom.

2.60 “Roth Rollover Contributions” shall mean amounts contributed by an Eligible
Employee pursuant to Section 4.06 and attributable to a direct rollover from a
designated Roth contribution account (within the meaning of Code section
402A(b)(2)).

2.61 “Salary Deferral Account” shall mean so much of a Participant’s Account as
consists of his Salary Deferrals, including all earnings and gains attributable
thereto, and reduced by all losses attributable thereto, all expenses chargeable
thereto and all withdrawals and distributions therefrom.

2.62 “Salary Deferrals” shall mean the portion of a Participant’s Compensation
(other than Roth 401(k) Contributions) that is reduced in accordance with
Sections 4.01(a) and 4.01(b) and with respect to which a corresponding
contribution is made to the Plan by the Employer pursuant to Section 4.01(d).

2.63 “Severance from Service” shall mean, for any Employee, his severance from
employment, death, retirement, voluntary or involuntary termination, or any
other absence or termination that causes him to cease to be an Employee.

2.64 “Severance Date” shall mean the earlier of (a) the date on which an
Employee incurs a Severance from Service, or (b) the first anniversary of the
date that the Employee is otherwise first absent from work from the Employer and
all Affiliated Companies (with or without pay) for any other reason (other than
a period of long-term disability under a long-term disability plan or program
sponsored by the Employer or an approved leave of absence granted in writing by
the Employer according to a uniform rule applied without discrimination;
provided, that the Employee returns to the employ of the Employer upon
completion of the approved leave); provided, however, that an Employee shall not
be considered to have had a Severance Date during a period of Qualified Military
Service if he returns to active service with the Employer or an Affiliated
Company within such period during which his reemployment rights are protected by
law.

2.65 “Spouse” shall mean “spouse” as defined by the Defense of Marriage Act
(Pub. L. No. 104-199) or any superseding federal law that applies for purposes
of ERISA. The term “Spouse” shall also include a former Spouse of a Participant
to the extent required by a QDRO.

 

10



--------------------------------------------------------------------------------

2.66 “Target Fund” shall have the meaning assigned in Section 6.02(b).

2.67 “Thunder Creek Employee” shall mean an Employee of Thunder Creek Gas
Services, LLC.

2.68 “Trust Agreement” shall mean the trust instrument executed by the Company
and the Trustee for purposes of providing a vehicle for investment of the assets
of the Plan.

2.69 “Trustee” shall mean the party or parties so designated pursuant to the
Trust Agreement and each of their respective successors.

2.70 “Trust Fund” shall mean all of the assets of the Plan held by the Trustee
under the Trust Agreement.

2.71 “Valuation Date” shall mean each business day and such other dates as
determined by the Committee.

2.72 “Years of Credited Service” shall mean the service credited to a Company
Retirement Contribution Eligible Participant for purposes of determining the
amount of such Participant’s Company Retirement Contributions pursuant to
Section 4.04. The following rules shall apply in calculating Years of Credited
Service under the Plan:

(a) Except as otherwise provided herein, Years of Credited Service shall mean
the sum of (1) the years of benefit accrual service earned under the Pension
Plan, and (2) Years of Service credited under the Plan for periods after
December 31, 2007.

(b) For any Company Retirement Contribution Eligible Participant with a
Severance from Service on or after October 1, 2007, Years of Credited Service
shall not include any Years of Service accumulated prior to such Severance from
Service.

(c) For any Company Retirement Contribution Eligible Participant who is a
Thunder Creek Employee, Years of Credited Service shall mean Years of Service
credited under the Plan.

2.73 “Years of Service” shall mean the service credited to an Employee for
purposes of determining an Employee’s vested interest in his Account. The
following rules shall apply in calculating Years of Service under this Plan.

(a) An Employee shall be credited with full and partial Years of Service for the
period from his Employment Commencement Date to his Severance Date. Years of
Service shall be calculated on the basis that 12 consecutive months of
employment equal one year and nonconsecutive periods of service for vesting
purposes that are not disregarded under Section 7.03 shall be aggregated.
Fractional periods of a year will be expressed in terms of days. The following
additional rules shall apply in calculating Years of Service under this
subsection (a):

 

11



--------------------------------------------------------------------------------

(1) If an Employee retires, quits or is discharged or otherwise experiences a
Severance from Service, the period commencing on the Employee’s Severance Date
and ending on the first date on which he again performs an Hour of Service shall
be taken into account, if such date is within 12 consecutive months of the date
on which he last performed an Hour of Service.

(2) If an Employee is absent from work for a reason other than one specified in
Section 2.61 and within 12 months of the first day of such absence, the Employee
retires, quits or is discharged, or otherwise experiences a Severance from
Service, the period commencing on the first day of such absence and ending on
the first day he again performs an Hour of Service shall be taken into account,
if such day is within 12 months of the date his absence began.

(3) If a Participant has a Period of Severance, Years of Service before the
Period of Severance shall be taken into account only after he completes one Year
of Service following the end of such Period of Severance.

(4) Years of Service shall include employment with (i) an Affiliated Company or
(ii) a Participating Employer.

 

12



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION ELIGIBILITY

3.01 Eligibility to Participate.

(a) Each Eligible Employee as of the Effective Date who was eligible to
participate in the Plan immediately before the Effective Date shall be eligible
to participate in the Plan as of the Effective Date.

(b) Each other Eligible Employee shall be eligible to participate in the Plan
immediately upon his Employment Commencement Date.

3.02 Ineligible Employees. In the event an Employee who is not an Eligible
Employee becomes an Eligible Employee, such Employee shall be eligible to
participate in the Plan immediately upon becoming an Eligible Employee. In the
event a Participant becomes ineligible to participate because he is no longer an
Eligible Employee, such Employee shall participate immediately upon again
becoming an Eligible Employee.

3.03 Re-employment. An Employee or Participant who incurs a Severance Date shall
become eligible to participate in the Plan immediately upon his date of rehire
as an Eligible Employee.

3.04 Transfer of Employment. If a Participant transfers employment from one
Employer to another Employer, such transfer shall not be deemed a Severance from
Service for purposes of the Plan.

3.05 Procedure for and Effect of Participation. Each Participant shall complete
such forms, either in writing via electronic means, and provide such data as are
reasonably required by the Committee as a precondition of such participation.
Participation shall commence as soon as administratively practicable after the
later of the Eligible Employee’s Employment Commencement Date and the date on
which the Eligible Employee has completed the required enrollment procedures for
the Plan. Notwithstanding the foregoing, an Eligible Employee shall become a
Participant on his Automatic Enrollment Date if such Eligible Employee is deemed
to have made an election to reduce his Compensation as set forth in
Section 4.01(a)(1). By becoming a Participant, each Eligible Employee shall for
all purposes be deemed conclusively to have assented to the terms and provisions
of the Plan, the corresponding Trust Agreement, and to all amendments to such
instruments.

3.06 Plan Mergers and Asset Transfers. Individuals who have Accounts in the Plan
by reason of an asset transfer or plan merger with and into the Plan, but who do
not otherwise commence participation in the Plan in accordance with this ARTICLE
III shall be subject to the Plan’s terms in the same manner as any other
Participant who accumulated an Account in the Plan and then experienced a
Severance from Service.

 

13



--------------------------------------------------------------------------------

ARTICLE IV

CONTRIBUTIONS

4.01 Salary Deferral Contributions and Roth 401(k) Contributions.

(a) Elections.

(1) Subject to Section 3.04 and the limitations set forth herein and in ARTICLE
V, each Participant may elect to reduce any Compensation received during a
payroll period beginning on and after the effective date of the election,
through payroll reductions, by an amount up to 50% and contribute such amounts
to the Plan as Salary Deferrals. Any such election shall be denominated in such
percentage multiples or dollar amounts as the Committee may prescribe and shall
otherwise be subject to such uniform and non-discriminatory procedures as the
Committee may establish. Amounts contributed to the Plan as Salary Deferrals
shall be contributed to the Participant’s Salary Deferral Account.

(2) Eligible Employees with an Automatic Enrollment Date shall be deemed to have
made an election, effective as of such Automatic Enrollment Date, to reduce his
Compensation by 3% and to contribute such amounts to the Plan as Salary
Deferrals.

(3) Each Participant may irrevocably designate, in the manner prescribed by the
Benefits Committee, in whole percentages, all or any portion of the Salary
Deferrals contributed to the Plan under Section 4.01(a)(1) as Roth 401(k)
Contributions. Such amounts shall be contributed, through payroll deductions, to
a Participant’s Roth 401(k) Account with respect to any payroll period after the
date of the election. Any election made under this Section 4.01(a)(3) shall be
prospective only.

(4) If a Participant makes a hardship withdrawal from his Accounts under
Section 8.04(b), he shall be prohibited from making Salary Deferrals and/or Roth
401(k) Contributions for six months after receipt of the hardship withdrawal.

(b) Additional Salary Deferrals and Roth 401(k) Contributions. Each Participant
who has attained, or will attain, age 50 prior to the end of the Participant’s
taxable year may elect to reduce his Compensation by an amount equal to the
lesser of (A) $5,000 (or such other amount as may be applicable under Code
section 414(v)) or (B) the excess of the Participant’s Compensation over the
Salary Deferrals and Roth 401(k) Contributions contributed on the Participant’s
behalf under subsection (a) above for the Plan Year; provided, however, that
Salary Deferrals or Roth 401(k) Contributions shall not be treated as
contributed pursuant to this subsection (b) unless the Participant is unable to
make additional Salary Deferrals or Roth 401(k) Contributions for the Plan Year
under subsection (a) due to limitations imposed by the Plan or applicable
federal law. Any such election shall be subject to such uniform and
nondiscriminatory procedures as the Committee may establish. Salary Deferrals
for the Plan Year under this subsection (b) shall not be subject to the
limitations described in ARTICLE V.

 

14



--------------------------------------------------------------------------------

(c) Limitation on Salary Deferral Elections and Roth 401(k) Contributions. The
Salary Deferrals and/or Roth 401(k) Contributions set forth in a Participant’s
elections shall be tentative and shall become final only after the Employer or
the Committee has made such adjustments thereto as they (or either of them) deem
necessary to maintain the qualified status of the Plan and to satisfy all
applicable requirements of Code sections 401(k), 401(m) and/or 414(v).

(d) Contribution and Allocation of Salary Deferrals and Roth 401(k)
Contributions. The Employer shall contribute to the Plan with respect to each
Plan Year an amount equal to the Salary Deferrals and/or Roth 401(k)
Contributions of its Eligible Employees for such Plan Year, as determined
pursuant to Salary Deferral and Roth 401(k) Contributions elections in force
pursuant to this Section. There shall be allocated to the Salary Deferral
Account and/or Roth 401(k) Account of each Participant the Salary Deferrals
and/or Salary Deferrals designated as Roth 401(k) Contributions contributed by
the Employer to the Plan with respect to that Participant.

4.02 Increase in or Reduction of Salary Deferrals and/or Roth 401(k)
Contributions. An active Participant may, in the manner prescribed by the
Committee, elect to increase or reduce the rate of his Salary Deferrals and/or
Roth 401(k) Contributions (including the cessation or recommencement of such
Salary Deferrals and/or Roth 401(k) Contributions) within the limits described
in Section 4.01. Any new election made pursuant to this Section shall be
prospectively effective as soon as administratively feasible following the
Committee’s receipt of the election and shall be subject to such uniform and
non-discriminatory procedures as the Committee may establish.

4.03 Combined Limit on Contributions. The Committee, in its sole discretion, may
limit the maximum amount of the Salary Deferrals, Roth 401(k) Contributions and
Matching Contributions for all Participants or any class of Participants to the
extent it determines that such limitation is appropriate or that such limitation
is necessary to comply with the applicable requirements of Code sections 401(a),
(k) and (m).

4.04 Company Retirement Contributions. The Employer shall make Company
Retirement Contributions with respect to each Company Retirement Contribution
Eligible Participant as set forth in this Section 4.04. A Company Retirement
Contributions Eligible Participant is not required to make Salary Deferrals
and/or Roth 401(k) Contributions in order to be eligible to receive Company
Retirement Contributions.

(a) Employment Commencement Dates On or After August 1, 2011. With respect to
each Company Retirement Contribution Eligible Participant not entitled to a
Company Retirement Contribution set forth in subparagraph (b) below, the
Employer shall make a Company Retirement Contribution to the Plan equal to 8% of
such Participant’s Compensation for the Plan Year.

(b) Employment Commencement Dates Before August 1, 2011 and Grandfathered
Company Retirement Contribution Eligible Participants. With respect to each
Company Retirement Contribution Eligible Participant who (i) has an Employment
Commencement Date before August 1, 2011 and (ii) does not have a Severance from
Service on or after August 1, 2011, and each Grandfathered Company Retirement
Contribution Eligible Participant, the Employer shall make a Company Retirement
Contribution to the Plan equal to the product of (A) the contribution rate from
the table below for such individual based upon his

 

15



--------------------------------------------------------------------------------

Years of Credited Service determined as of the first day of the Plan Year,
multiplied by (B) such individual’s Compensation for the Plan Year; provided,
however, that, effective for Plan Years beginning on and after January 1, 2012,
in the event that the anniversary of such individual’s Employment Commencement
Date occurring during a Plan Year would result in an increase in the
contribution rate based on the table below, the Employer’s Company Retirement
Contribution to the Plan for the Plan Year shall be calculated by applying
(I) the lower contribution rate to such individual’s Compensation for the Plan
Year until the first payroll period after the anniversary of the Employment
Commencement Date and (II) the higher contribution rate to such individual’s
Compensation for the remainder of the Plan Year beginning on the first payroll
period after the anniversary of the Employment Commencement Date. For Plan Years
beginning before January 1, 2012, Years of Credited Service shall be determined
at the beginning of the applicable Plan Year for which the Company Retirement
Contribution is made with respect to such Company Retirement Contribution
Eligible Participant, and, in making such determination, partial Years of
Credited Service will be rounded up to the next whole Year of Credited Service.

 

Years of Credited Service

  

Contribution Rate

0 – 9

   8%

10 – 14

   12%

15 or more

   16%

(c) Allocation of Company Retirement Contributions. Company Retirement
Contributions shall be contributed to the Plan by the Employer and allocated to
the Company Retirement Contribution Accounts of the Company Retirement
Contribution Eligible Participants at such time as the Employer deems to be
appropriate, in its sole discretion.

(d) Additional Company Retirement Contribution. Notwithstanding anything in this
Section 4.04 to the contrary, for the Plan Year ending on December 31, 2010 and
subsequent Plan Years, the Employer shall make an additional Company Retirement
Contribution to each Special Company Retirement Contribution Participant (as
defined in Section 4.04(e) below) in an amount equal to the difference, if any,
between such Participant’s Minimum Company Retirement Contribution (as defined
in Section 4.04(e) below) and such Participant’s Company Retirement Contribution
determined under subsection (a) or (b) of this Section 4.04, as the case may be.
Any such additional Company Retirement Contribution shall be allocated to the
Company Retirement Contribution Account of the Special Company Retirement
Contribution Participant.

(e) Definitions. For purposes of this Section 4.04:

(1) “Grandfathered Company Retirement Contribution Eligible Participant” shall
mean a Company Retirement Contribution Eligible Participant who (A) received an
offer of employment from an Employer on or before August 1, 2011 that included
the contribution rate(s) described in the table in subsection (b); (B) accepted
such offer; (C) has an Employment Commencement Date on or after August 1, 2011
and (D) does not have a Severance from Service after becoming a Grandfathered
Company Retirement Contribution Eligible Participant.

 

16



--------------------------------------------------------------------------------

(2) “Minimum Company Retirement Contribution” shall mean 7.5% of the Special
Company Retirement Contribution Participant’s Minimum Company Retirement
Contribution Compensation (as defined below) with respect to the applicable Plan
Year.

(3) “Minimum Company Retirement Contribution Compensation” shall mean
compensation as defined in Treas. Reg. § 1.415(c)-2(d)(2) and including
differential wage payments described in Code section 414(u)(12) made by reason
of Qualified Military Service. Only $200,000 (adjusted in accordance with Code
section 401(a)(17)(B)) of a Participant’s Minimum Company Retirement
Contribution Compensation shall be counted.

(4) “Special Company Retirement Contribution Participant” shall mean a
Participant who (A) is a Non-Highly Compensated Employee, (B) is at least 21
years old, (C) has at least one Year of Service; and (D) is an Employee on the
last day of the applicable Plan Year.

4.05 Matching Contributions.

(a) Matching Contributions and Matching Rates. Subject to the limitations
described in ARTICLE V, with respect to each Plan Year, the Employer may
contribute to the Plan, on behalf of each Participant who has made Salary
Deferrals and/or Roth 401(k) Contributions, a Matching Contribution in an amount
as the Employer determines, in its sole discretion, equal to a percentage of
such Participant’s Salary Deferrals and/or Roth 401(k) Contributions under
Section 4.01(a) for the Plan Year. The Matching Contribution may be subject to
such other limitations as the Employer deems appropriate for such Plan Year. No
minimum Hours of Service are required for a Participant to be eligible for a
Matching Contribution. The matching rate that applies to a Participant shall be
determined on the basis of the Participant’s classification as of the first day
of the applicable Plan Year to which the matching rate shall apply; provided,
however, that if a Participant’s classification is projected to change during
the Plan Year, such change in classification shall be deemed to occur on the
first day of the applicable Plan Year to which the matching rate shall apply.
The matching rates shall be based on the Participant’s classification, the
eligibility for which shall be determined by the Employer in a uniform and
nondiscriminatory manner, as follows:

(1) A Participant who has attained the fifth anniversary of the later of his or
her (i) Employment Commencement Date and (ii) Reemployment Commencement Date
shall receive a Matching Contribution equal to 100% of such Participant’s Salary
Deferrals and/or Roth 401(k) Contributions, so long as such Salary Deferrals
and/or Roth Contributions do not exceed 6% of the Participant’s Compensation for
the Plan Year;

(2) A Participant who has not yet attained the fifth anniversary of the later of
his or her (i) Employment Commencement Date and (ii) Reemployment Commencement
Date shall receive a Matching Contribution equal to 100% of such Participant’s
Salary Deferrals and/or Roth 401(k) Contributions, so long as such Salary
Deferrals and/or Roth Contributions do not exceed 3% of the Participant’s
Compensation for the Plan Year; and

 

17



--------------------------------------------------------------------------------

(3) A Participant who (i) was an active participant in the Pension Plan on
October 1, 2007, (ii) elected to continue to accrue benefits under the Pension
Plan and (iii) is not a Company Retirement Contribution Eligible Participant,
shall receive a Matching Contribution equal to 100% of such Participant’s Salary
Deferrals and/or Roth 401(k) Contributions, so long as such Salary Deferrals
and/or Roth Contributions do not exceed 6% of the Participant’s Compensation for
the Plan Year.

(b) Allocation. Matching Contributions made pursuant to this Section 4.05 shall
be allocated to the Matching Contribution Accounts of the Participants who are
eligible to share in such contributions at such time as the Employer deems to be
appropriate, in its sole discretion. If Matching Contributions are allocated
prior to the end of the Plan Year, such allocations shall be made to the
Matching Contribution Accounts of the Participants who are otherwise eligible to
receive them regardless of whether such Participant has a Severance from
Service.

(c) True-Up Matching Contribution. In the event that the Employer makes Matching
Contributions more frequently than once per Plan Year, the Employer may make a
one-time “True-Up Matching Contribution” to a Participant for a Plan Year equal
to the amount by which, if any, the sum of all prior Matching Contributions made
during the Plan Year on behalf of the Participant is less than the amount of the
Matching Contribution that would have been made on behalf of the Participant if
the Matching Contribution had been calculated and made only once at the end of
the Plan Year. Unless otherwise determined by the Employer at the time the
Employer designates the nature and amount of the Matching Contribution, a
Participant must be an Employee on the last day of a Plan Year in order to be
eligible to receive a True-Up Matching Contribution for that Plan Year.

4.06 Rollover Contributions. Subject to such uniform and nondiscriminatory
procedures established by the Committee, the Plan shall accept, as “Rollover
Contributions” made on behalf of any Eligible Employee, cash equal to: (1) all
or a portion of the amount (excluding after-tax contributions) received by the
Eligible Employee as a distribution from, or (2) an amount (excluding after-tax
contributions) transferred directly to the Plan (pursuant to Code section
401(a)(31)) on the Eligible Employee’s behalf by the trustee of an eligible
rollover plan as defined in Section 8.08, but only if the deposit qualifies as a
rollover as defined in Code section 402 (or Code section 408, with respect to a
rollover from an individual retirement account under Code section 408(b)).
Rollover Contributions may include Roth Rollover Contributions but only to the
extent that such amounts are transferred directly to the Plan on the Eligible
Employee’s behalf by the trustee of an “applicable retirement plan” (as
described in Code section 402A(e)(1)) and only to the extent that the rollover
is permitted under the rules of Code section 402(c). If the amount received does
not qualify as a rollover, the amount (plus any earnings attributable thereto)
shall be refunded to the Eligible Employee. To the extent not attributable to
Roth Rollover Contribution, Rollover Contributions shall be allocated to the
Eligible Employee’s Rollover Account and invested in accordance with the
provisions of ARTICLE VI. A Rollover Contribution that is a Roth Rollover
Contribution shall be allocated to the Eligible Employee’s Roth Rollover Account
and invested in accordance with the provisions of ARTICLE VI; provided, however
that any such Roth Rollover Contribution must be accompanied by a statement from
the plan administrator of the distributing plan indicating either (i) that the
Roth Rollover Contribution is a qualified distribution within the meaning of
Code section 402A or (ii) the first year of the five taxable year period for the
Eligible Employee and the portion of the distribution attributable to basis.

 

18



--------------------------------------------------------------------------------

4.07 Qualified Nonelective Contributions and Qualified Matching Contributions.

(a) Qualified Nonelective Contributions. Subject to the limitations described in
ARTICLE V, the Employer may, in its discretion, make “Qualified Nonelective
Contributions” for a Plan Year, which shall be allocated within 12 months after
the close of the Plan Year for which such contributions are related to the
Qualified Nonelective Contribution Accounts of some or all of those active
Participants who are not Highly Compensated Employees for the Plan Year, as
determined by the Employer at the time such contributions are made, in an amount
necessary to satisfy at least one of the tests in Section 5.02. Notwithstanding
the foregoing, if Actual Deferral Percentages or Contribution Percentages of
Participants who are not Highly Compensated Employees computed for the prior
Plan Year are used in conducting the tests set forth in Section 5.02 for a Plan
Year, any Qualified Nonelective Contributions for the Plan Year shall be
allocated no later than the end of the Plan Year being so tested. To the extent
permitted by applicable law, Qualified Nonelective Contributions for a Plan Year
shall be allocated in one of the following methods:

(1) In the ratio in which each such Non-Highly Compensated Employee’s
Compensation for the Plan Year for which the Qualified Nonelective Contribution
is being made bears to the total such Compensation of all such Non-Highly
Compensated Employees for such Plan Year.

(2) To the lowest-paid Participant or Participants, who are Non-Highly
Compensated Employees, in an amount equal to the lesser of the amount that,
(A) when allocated to the Participant (alone, or in conjunction with either an
allocation of Qualified Matching Contributions or a return of contributions
under Section 5.03(a) or 5.03(b)), causes the nondiscrimination tests described
in Sections 5.02(a) and 5.02(b) to be satisfied for the Plan Year, (B) the
amount that is equal to the maximum Annual Addition permitted under Section 5.04
that may be contributed for the Participant for the Plan Year, or (C) for Plan
Years beginning on or after January 1, 2006, the amount permitted to be
allocated under Treas. Reg. § 1.401(k)-2(a)(6) or § 1.401(m)-2(a)(6), as
applicable.

(b) Qualified Matching Contributions. The Employer may, in its sole discretion,
elect to make “Qualified Matching Contributions” in any amount to satisfy any of
the nondiscrimination tests described in Sections 5.02(a) and/or 5.02(b) for a
Plan Year within 12 months after the close of the Plan Year to which such
contribution relates. Notwithstanding the foregoing, if Actual Deferral
Percentages or Contribution Percentages of Participants who are not Highly
Compensated Employees computed for the prior Plan Year are used in conducting
the tests set forth in Section 5.02 for a Plan Year, any Qualified Matching
Contributions for the Plan Year shall be allocated no later than the end of the
Plan Year being so tested. Qualified Matching Contributions for a Plan Year
shall be allocated to the Accounts of Participants who are Non-Highly
Compensated Employees and who would be eligible for an allocation of Matching
Contributions in accordance with Section 4.05 and in the ratio in which the
Salary Deferrals for such Plan Year of each Participant who is a Non-Highly
Compensated Employee and who is eligible for a Matching Contribution for such
Plan Year bear to the total Salary Deferrals of all such Non-Highly Compensated
Employees for such Plan Year.

 

19



--------------------------------------------------------------------------------

(c) Other Corrections. Notwithstanding the foregoing, Qualified Nonelective
Contributions and Qualified Matching Contributions may also be made to
facilitate correction under any Internal Revenue Service correction program.

4.08 Contributions With Respect to Military Service.

(a) Salary Deferral Contributions and Roth 401(k) Contributions. A Participant
who returns to employment with the Employer or an Affiliated Company following a
period of Qualified Military Service shall be permitted to make additional
Salary Deferrals and/or Roth 401(k) Contributions, within the limits described
in Section 4.01, up to an amount equal to the Salary Deferrals and/or Roth
401(k) Contributions that the Participant would have been permitted to
contribute to the Plan if he had continued to be employed and received
Compensation during the period of Qualified Military Service. Salary Deferrals
and Roth 401(k) Contributions under this Section may be made during the period
that begins on the date such Participant returns to employment and which has the
same length as the lesser of (i) three multiplied by the period of Qualified
Military Service and (ii) five years.

(b) Company Retirement Contributions. The Employer shall contribute to the Plan,
on behalf of each Participant who returns from Qualified Military Service as
described in subsection (a) and who is a Company Retirement Contribution
Eligible Participant, an amount equal to the Company Retirement Contributions
that would have been required under Section 4.04 had such Participant continued
to be employed and received Compensation during the period of Qualified Military
Service.

(c) Matching Contributions. The Employer shall contribute to the Plan, on behalf
of each Participant who has made Salary Deferrals and/or Roth 401(k)
Contributions under subsection (a), an amount equal to the Matching Contribution
that would have been required under Section 4.05 had such Salary Deferrals
and/or Roth 401(k) Contributions been made during the period of Qualified
Military Service.

(d) Qualified Nonelective Contributions and Qualified Matching Contributions.
The Employer shall contribute to the Plan, on behalf of each Participant who
returns from Qualified Military Service as described in subsection (a), an
amount equal to the Qualified Nonelective Contributions or Qualified Matching
Contributions that would have been required under Section 4.07 had such
Participant continued to be employed and received Compensation during the period
of Qualified Military Service.

(e) Limitations on Contributions. To the extent required by Code sections 414(u)
and 414(v), the Salary Deferrals, Roth 401(k) Contributions, Company Retirement
Contributions, Matching Contributions, Qualified Nonelective Contributions and
Qualified Matching Contributions made under this Section shall be subject to the
limitations described in ARTICLE V for the Plan Year to which such contributions
relate.

 

20



--------------------------------------------------------------------------------

(f) Reduction of Amounts Contributed During Period of Qualified Military
Service. Notwithstanding anything in this Section to the contrary, any Salary
Deferral, Roth 401(k) Contribution, Company Retirement Contribution, Matching
Contribution, Qualified Nonelective Contributions or Qualified Matching
Contributions made to the Plan on behalf of a Participant while such Participant
is on a period of Qualified Military Service shall reduce any Salary Deferral,
Roth 401(k) Contribution, Company Retirement Contribution, Matching
Contribution, Qualified Nonelective Contributions or Qualified Matching
Contributions that can be made on behalf of such Participant under the terms of
this Section if the Participant returns to employment with the Employer or an
Affiliated Company following a period of Qualified Military Service.

4.09 Timing of Contributions. Company Retirement Contributions and Matching
Contributions for any Plan Year under this Article shall be made no later than
the last date on which amounts so paid may be deducted for federal income tax
purposes for the taxable year of the Employer in which the Plan Year ends.
Except as otherwise set forth in Section 4.07, Qualified Nonelective
Contributions and Qualified Matching Contributions for any Plan Year shall be
made no later than 12 months after the close of the Plan Year to which the
contribution relates. Amounts contributed as Salary Deferrals and Roth 401(k)
Contributions shall be remitted to the Trustee as soon as administratively
practicable following the month in which such contributions were withheld from
the Participant’s Compensation. The requirements of this Section shall not apply
to contributions made pursuant to Section 4.08 with respect to Qualified
Military Service.

4.10 Contingent Nature of Contributions. Each contribution made by the Employer
pursuant to the provisions of this Article is made expressly contingent on its
deductibility for federal income tax purposes for the fiscal year with respect
to which such contribution is made, and no such contribution shall be made for
any year to the extent it would exceed the deductible limit for such year as set
forth in Code section 404. Contributions by the Employer or any Affiliated
Company for any Employee who should have been included as a Participant but was
erroneously omitted, contributions necessary to satisfy the top heavy
requirements of Code section 416, and contributions for reemployed Participants
made to restore the undistributed portion of the reemployed Participant’s
account balance are not conditioned upon the deductibility of the contribution
to the Employer or Affiliated Company.

4.11 Exclusive Benefit; Refund of Contributions. All contributions made to the
Plan are made for the exclusive benefit of the Participants and their
Beneficiaries, and such contributions shall not be used for, nor diverted to,
purposes other than for the exclusive benefit of the Participants and their
Beneficiaries (including the costs of maintaining and administering the Plan and
corresponding trust). Notwithstanding the foregoing, to the extent that such
refunds do not, in themselves, deprive the Plan of its qualified status, refunds
of contributions shall be made to the Employer under the following circumstances
and subject to the following limitations:

(a) Initial Nonqualification. If, upon the timely filing of a determination
letter application on the qualified status of the Plan, the Plan is determined
not to initially satisfy the qualification requirements of Code section 401(a),
and if the Employer declines to amend the Plan to satisfy such qualification
requirements of Code section 401(a), contributions made prior to the
determination that the Plan has failed to qualify shall be returned to the
Employer within one year of such determination.

 

21



--------------------------------------------------------------------------------

(b) Disallowance of Deduction. To the extent that a federal income tax deduction
is disallowed, in whole or in part, for any contribution made by an Employer, or
such contribution is otherwise nondeductible and recovery thereof is permitted,
the Trustee shall refund to the Employer the amount so disallowed within one
year of the date of such disallowance or as otherwise permitted by applicable
administrative rules.

(c) Mistake of Fact. In the case of a contribution that is made in whole or in
part by reason of a mistake of fact, so much of the Employer contribution as is
attributable to the mistake of fact shall be returnable to the Employer upon
demand, upon presentation of evidence of the mistake of fact to the Trustee and
of calculations as to the impact of such mistake. Demand and repayment must be
effectuated within one year after the payment of the contribution to which the
mistake applies.

In the event that any refund is paid to the Employer hereunder, such refund
shall be made without regard to net investment gains attributable to the
contribution, but shall be reduced to reflect net investment losses attributable
thereto.

 

22



--------------------------------------------------------------------------------

ARTICLE V

LIMITATIONS ON CONTRIBUTIONS

5.01 Calendar Year Limitation on Salary Deferrals and Roth 401(k) Contributions.

(a) Notwithstanding anything contained herein to the contrary, Salary Deferrals
and Roth 401(k) Contributions made on behalf of an active Participant under this
Plan together with elective deferrals (as defined in Code section 402(g)) and
Roth deferrals made under any other plan or arrangement maintained by the
Employer or an Affiliated Company shall not exceed such amount as is applicable
for a calendar year under Code section 402(g) and the Treasury Regulations
thereunder for any calendar year (including, if applicable, the amount of Salary
Deferrals permitted to be made pursuant to Section 4.01(b) of the Plan for a
calendar year as catch-up contributions under Code section 414(v)). Participants
who formerly participated in another plan not maintained by the Employer or an
Affiliated Company prior to their Employment Commencement Date may notify the
Plan Administrator of such prior plan participation and shall provide
documentation of any contributions credited under such prior plan. Furthermore,
should a Participant claim that his Salary Deferrals and/or Roth 401(k)
Contributions under this Plan when added to his other elective deferrals under
any other plan or arrangement (whether or not maintained by an Employer or an
Affiliated Company) exceed the limit imposed by Code section 402(g) for the
calendar year in which the deferrals occurred, the Committee shall distribute,
by April 15 of the following calendar year, the amount of Salary Deferrals
(including, if applicable, Salary Deferrals made pursuant to Section 4.01(b) as
catch-up contributions) and/or Roth 401(k) Contributions specified in the
Participant’s claim, plus income thereon determined in the manner described in
Section 5.03(c) or recharacterize such excess Salary Deferrals as Salary
Deferrals contributed pursuant to Section 4.01(b) to the extent permitted by
Code section 414(v) and regulations issued thereunder. The Participant’s claim
shall be in writing and shall be submitted to the Committee prior to March 1
following the calendar year in which such deferrals occurred. A Participant
shall be deemed to have made a claim for distribution of excess deferrals from
the Plan to the extent that his Salary Deferrals and/or Roth 401(k)
Contributions together with his elective deferrals under any other plan or
arrangement maintained by the Employer or an Affiliated Company exceed the limit
imposed by Code section 402(g) for the calendar year. For purposes of
determining the necessary reduction, (1) Salary Deferrals previously distributed
pursuant to Section 5.03(a) or returned to the Participant pursuant to
Section 5.04 shall be treated as distributed under this Section, and (2) Salary
Deferrals not taken into account in determining Matching Contributions under
Section 4.05 shall be reduced first.

(b) In the event a Participant receives a distribution of excess Salary
Deferrals and/or Roth 401(k) Contributions pursuant to subsection (a), the
Participant shall forfeit any Matching Contributions (plus income thereon
determined as described in Section 5.03(c)) allocated to the Participant by
reason of the distributed Salary Deferrals and/or Roth 401(k) Contributions.
Amounts forfeited shall be used first to reduce future Matching Contributions
made pursuant to Section 4.05 and then Company Retirement Contributions made
pursuant to Section 4.04.

 

23



--------------------------------------------------------------------------------

5.02 Nondiscrimination Limitations on Salary Deferrals, Roth 401(k)
Contributions, and Matching Contributions.

(a) Salary Deferral and Roth 401(k) Contribution Limitations. With respect to
Salary Deferrals for any Plan Year (excluding Salary Deferrals contributed
pursuant to Section 4.01(b)) and Roth 401(k) Contributions, one of the following
tests must be satisfied:

(1) The Average Actual Deferral Percentage for active Participants who are
Highly Compensated Employees for the Plan Year shall not exceed the Average
Actual Deferral Percentage for all other active Participants for the Plan Year
multiplied by 1.25; or

(2) The Average Actual Deferral Percentage for active Participants who are
Highly Compensated Employees for the Plan Year shall not exceed the Average
Actual Deferral Percentage for all other active Participants for the Plan Year
multiplied by two; provided, that the Average Actual Deferral Percentage for
such Highly Compensated Employees does not exceed the applicable Average Actual
Deferral Percentage for all other active Participants by more than two
percentage points.

(b) Matching Contribution Limitations. With respect to Matching Contributions
for any Plan Year, one of the following tests must be satisfied:

(1) The Average Contribution Percentage for active Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the Average
Contribution Percentage for all other active Participants for the Plan Year
multiplied by 1.25; or

(2) The Average Contribution Percentage for active Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the Average
Contribution Percentage for all other active Participants for the Plan Year
multiplied by two; provided, that the Average Contribution Percentage for such
Highly Compensated Employees does not exceed the applicable Average Contribution
Percentage for all other active Participants by more than two percentage points.

(c) For purposes of subsections (a) and (b), this Plan shall be aggregated and
treated as a single plan with other plans maintained by the Employer or an
Affiliated Company to the extent that this Plan is aggregated with any such
other plan for purposes of satisfying Code section 410(b) (other than Code
section 410(b)(2)(A)(ii)).

(d) If the Committee elects to apply Code section 410(b)(4)(B) in determining
whether Salary Deferrals and any Qualified Nonelective Contributions and
Qualified Matching Contributions treated as Salary Deferrals under Section 4.07
meet the requirements of Section 5.02(a) or determining whether Matching
Contributions (other than Qualified Matching Contributions treated as Salary
Deferrals for the Plan Year under Section 4.07) meet the requirements of
Section 5.02(b), the Committee may either exclude from consideration all
Participants (other than Highly Compensated Employees) who have not met the
minimum age and service requirements of Code section 410(a)(1)(A), or
disaggregate the Employees who have not met such minimum age and service
requirements and test them separately.

 

24



--------------------------------------------------------------------------------

(e) The determination and treatment of the Salary Deferrals, Roth 401(k)
Contributions, Matching Contributions, Qualified Nonelective Contributions, and
Qualified Matching Contributions, Actual Deferral Percentage and Contribution
Percentage of any Participant shall satisfy such other requirements as may be
prescribed by the Secretary of the Treasury.

5.03 Correction of Discriminatory Contributions.

(a) If the nondiscrimination tests of Section 5.02(a) are not satisfied with
respect to Salary Deferrals for any Plan Year, the Committee shall (1) determine
the amount by which the Actual Deferral Percentage for the Highly Compensated
Employee or Employees with the highest Actual Deferral Percentage for the Plan
Year would need to be reduced to comply with the limit in Section 5.02(a);
(2) convert the excess percentage amount determined under clause (1) into a
dollar amount; and (3) reduce the Salary Deferrals of the Highly Compensated
Employee or Employees with the greatest dollar amount of Salary Deferrals by the
lesser of (A) the amount by which the Highly Compensated Employee’s Salary
Deferrals exceeds the Salary Deferrals of the Highly Compensated Employee with
the next highest dollar amount of Salary Deferrals or (B) the amount of the
excess dollar amount determined under clause (2). This process shall be repeated
until the Salary Deferrals of Highly Compensated Employees have been reduced by
an amount equal to the excess dollar amount determined under clause (2). The
Salary Deferrals of any Highly Compensated Employee which must be reduced
pursuant to this subsection (a) shall be reduced (i) first, by distributing
Salary Deferrals not taken into account in determining Matching Contributions
under Section 4.05, and (ii) then, by distributing Salary Deferrals not
described in clause (i), within 12 months of the close of the Plan Year with
respect to which the reduction applies, and the provisions of Section 5.01(b)
regarding the forfeiture of related Matching Contributions shall apply. For
purposes of determining the necessary reduction, Salary Deferrals previously
distributed pursuant to Section 5.01 shall be treated as distributed under this
Section 5.03(a) and Salary Deferrals contributed pursuant to Section 4.01(b)
shall not be taken into account. Notwithstanding the foregoing, at the election
of the Committee and in accordance with rules uniformly applicable to all
affected Participants, the Actual Deferral Percentage reduction described in
this Section may be accomplished, in whole or in part, by recharacterizing
excess Salary Deferrals as Salary Deferrals contributed pursuant to
Section 4.01(b) to the extent permitted by Code section 414(v) and regulations
issued thereunder. For purposes of this subsection (a), Roth 401(k)
Contributions shall be treated in the same manner as Salary Deferrals. To the
extent the Participant made both Salary Deferrals and Roth 401(k) Contributions
to the Plans, excess amounts shall be distributed from the Participant’s Salary
Deferral Account before the Participant’s Roth 401(k) Contribution Account.

(b) If the nondiscrimination tests of Section 5.02(b) are not satisfied with
respect to Matching Contributions for any Plan Year, the Committee shall
(1) determine the amount by which the Actual Contribution Percentage for the
Highly Compensated Employee or Employees with the highest Actual Contribution
Percentage for the Plan Year would need to be reduced to comply with the limit
in Section 5.02(b); (2) convert the excess percentage amount determined under
clause (1) into a dollar amount; and (3) reduce the excess contributions of the
Highly Compensated Employee or Employees with the greatest dollar amount of
Matching Contributions by the lesser of (A) the amount by which the dollar
amount of the affected Highly Compensated Employee’s Matching Contributions
exceeds the dollar amount of the Matching

 

25



--------------------------------------------------------------------------------

Contributions of the Highly Compensated Employee with the next highest dollar
amount of Matching Contributions or (B) the amount of the excess dollar amount
determined under clause (2). This process shall be repeated until the Matching
Contributions of the Highly Compensated Employees has been reduced by an amount
equal to the excess dollar amount determined under clause (2). The Matching
Contributions of any Highly Compensated Employee that must be reduced pursuant
to this subsection (b) shall be reduced by distributing Matching Contributions
(or forfeiting such Matching Contributions if the Participant is not vested in
such amounts), within 12 months of the close of the Plan Year with respect to
which the reduction applies. Amounts forfeited under this subsection (b) shall
be applied in the following order of priority: (i) first, to restore a
reemployed Participant’s Account as provided under Section 7.04 and to restore
the Account of a Participant who was unlocatable as provided under
Section 15.12, (ii) next, to reduce future Matching Contributions made pursuant
to Section 4.05, (iii) next, to reduce future Company Retirement Contributions
made pursuant to Section 4.04, (iv) next, to satisfy the top-heavy minimum
allocation provisions under Section 10.03, (v) next, to provide Qualified
Nonelective Contributions or Qualified Matching Contributions under
Section 4.07, and (vi) to reduce the reasonable expenses of the administration
of the Plan.

(c) Any distribution, recharacterization or forfeiture of Salary Deferrals, Roth
401(k) Contributions or Matching Contributions necessary pursuant to subsection
(a) or (b) shall include a distribution or forfeiture of the income, if any,
allocable to such contributions. Such income shall be equal to the allocable
gain or loss for the Plan Year (determined by multiplying the income allocable
to the Participant’s Salary Deferrals, Roth 401(k) Contributions or Matching
Contributions, as applicable, for the Plan Year by a fraction, the numerator of
which is the Participant’s excess Salary Deferrals, Roth 401(k) Contributions or
Matching Contributions, as applicable, for the Plan Year and the denominator is
the sum of the Participant’s Salary Deferral Account, Roth 401(k) Account or
Matching Contribution Account, as applicable, as of the beginning of the Plan
Year plus any contributions made to the applicable Account during the Plan
Year).

(d) Notwithstanding anything in this Section to the contrary, for any Highly
Compensated Employee who is an active Participant in the Plan while eligible to
participate in any other qualified retirement plan maintained by the Employer or
an Affiliated Company (excluding any such plan which is not permitted to be
aggregated with the Plan pursuant to Treas. Reg. §1.401(k)-1(b)(4)) under which
the Employee has made employee contributions or elective deferrals, or is
credited with employer matching contributions for the year, the Committee shall
coordinate corrective actions under this Plan and such other plan for the year.

(e) In lieu of or in addition to the actions described in subsections
(a) through (d) of this Section, to satisfy the tests in Section 5.02, the
Employer may make Qualified Nonelective Contributions or Qualified Matching
Contributions as described in Section 4.07.

5.04 Annual Additions Limitations. In no event shall the Annual Addition on
behalf of any Participant for any Plan Year exceed the lesser of:

(1) $40,000, adjusted in accordance with Code section 415(d), or

(2) 100% of such Participant’s Compensation for the Plan Year.

 

26



--------------------------------------------------------------------------------

The limitation referred to in subsection (2) above shall not apply to any
contribution for medical benefits within the meaning of Code section 401(h) or
419A(f)(2) which is otherwise treated as an Annual Addition under Code section
415(l)(1) or 419A(d)(2).

If the amount otherwise allocable to the Account of a Participant would exceed
the amount described above as a result of the reallocation of forfeitures (if
any available), a reasonable error in estimating the Participant’s Compensation,
a reasonable error in determining the amount of elective deferrals (within the
meaning of Code section 402(g)) that may be made under the limitations of Code
section 415, or such other circumstances as permitted by law, the Committee
shall take the following steps to correct such violation:

(a) First, the Committee shall reduce the Annual Addition under this Plan by
determining the portion, if any, of such excess amount that is attributable to
the Participant’s Salary Deferrals, Roth 401(k) Contributions, Matching
Contributions, Company Retirement Contributions, Qualified Nonelective
Contributions and/or Qualified Matching Contributions, if any, until such excess
amount has been exhausted. To the extent any portion of a Participant’s Salary
Deferrals or Roth 401(k) Contributions are determined to be excess under this
Section, such Salary Deferrals or Roth 401(k) Contributions, with income
thereon, shall be returned to the Participant as soon as administratively
practicable; provided, however, that excess Salary Deferrals and Roth 401(k)
Contributions under this Section may be recharacterized as made under
Section 4.01(b) to the extent permitted under Code section 414(v) and
regulations issued thereunder. To the extent any portion of the Matching
Contributions, Company Retirement Contributions, Qualified Nonelective
Contributions and/or Qualified Matching Contributions allocable to a Participant
are determined to be excess under this Section, while the Participant remains an
Eligible Employee, his excess Matching Contributions, Company Retirement
Contributions, Qualified Nonelective Contributions and/or Qualified Matching
Contributions shall be held in a suspense account (which shall share in
investment gains and losses of the Fund) by the Trustee until the following Plan
Year (or any succeeding Plan Years), at which time such amounts shall be
allocated to the Participant’s Account before any Matching Contributions,
Company Retirement Contributions, Qualified Nonelective Contributions and/or
Qualified Matching Contributions are made on his behalf for the Plan Year. When
the Participant ceases to be an Eligible Employee, his excess Matching
Contributions, Company Retirement Contributions, Qualified Nonelective
Contributions and/or Qualified Matching Contributions held in the suspense
account shall be allocated in the following Plan Year (or any succeeding Plan
Years) to the Accounts of other Participants in the Plan. Furthermore, the
Committee shall perform any other actions as may be necessary to preserve the
Plan’s status as a qualified plan.

(b) Second, the Annual Addition shall be reduced under such other plans as may
be maintained by the Employer in accordance with the provisions set forth
therein.

(c) Notwithstanding the foregoing, any distribution of amounts otherwise
allocable to the Account of a Participant as described above shall be made in
accordance with the rules and procedures set forth in Rev. Proc. 2008-50 (or,
effective April 1, 2013, Rev. Proc. 2013-12) and any successor thereto.

 

27



--------------------------------------------------------------------------------

ARTICLE VI

INVESTMENT AND VALUATION OF TRUST FUND;

MAINTENANCE OF ACCOUNTS

6.01 Investment of Assets. All existing assets of the Trust Fund and all future
contributions shall be invested by the Trustee in accordance with the terms of
the Trust Agreement and Section 6.02.

6.02 Investment in Investment Funds.

(a) General. Except as provided in subsection (b) and (c) hereof, the Investment
Committee shall designate the available Investment Funds to which a Participant
shall direct the investment of amounts credited to his Account. The Investment
Committee, in its sole discretion, may from time to time designate additional
Investment Funds of the same or different types or modify, cease to offer or
eliminate any existing Investment Funds. A portion of the Trust Fund, as
determined by the Investment Committee, may be held in the form of uninvested
cash or in a liquid asset account for temporary periods pending reinvestment,
distribution, or for other liquidity purposes.

(b) Company Common Stock Fund Status as Employee Stock Ownership Plan. The
Company Common Stock Fund constitutes an “employee stock ownership plan” for
purposes of Code section 4975(e)(7). Consistent with the requirements of Code
section 4975(e)(7) and applicable law, it is the Company’s intent that the
Company Common Stock Fund shall be a permanent investment option with respect to
the Plan that invests primarily in the Company’s Common Stock without regard to
considerations relating to: (1) diversification of assets, (2) the risk of
investments in Company Common Stock, (3) the amount of income provided by
Company Common Stock, and (iv) the fluctuation in the fair market value of
Company Common Stock. As such, except to the extent otherwise required by
applicable law, the Investment Committee shall not have the authority to remove
the Company Common Stock Fund from the Plan.

(c) Default Investment Funds. The Company designates the age appropriate Target
Date Retirement Fund (the “Target Fund”) as the Investment Fund that shall be
the “default” investment fund for purposes of Participants (by reason of the
automatic enrollment provisions of Section 4.01 or otherwise) who do not make an
affirmative election in accordance with Section 6.03 to invest all or a portion
of their Account among the Plan’s available Investment Funds. The Target Fund is
an Investment Fund that provides a mixture of fixed income and equity
investments that are matched to an individual’s age and assumed retirement age
of 65. The Target Fund is the Investment Fund that the Company has designated as
the Plan’s “qualified default investment alternative” for purposes of section
404(c)(5) of ERISA.

6.03 Investment Elections. Each Participant, upon commencing or recommencing
active participation under Section 4.01, shall direct, in the form and at the
time prescribed by the Committee, the investment of contributions made on his
behalf in any one or more of the available Investment Funds in accordance with
such uniform and non-discriminatory procedures and limitations as the Committee
may prescribe. Without limiting a Participant’s rights pursuant

 

28



--------------------------------------------------------------------------------

to reallocate his Company Retirement Contribution Account pursuant to
Section 6.05, the Committee may prescribe the Investment Funds that are
available for the investment of the Company Retirement Contributions at the time
they are contributed to the Plan and allocated to the Company Retirement
Contribution Accounts of the Company Retirement Contribution Eligible
Participants.

6.04 Change of Election. Each Participant may change his investment direction
with respect to the investment of his future contributions at the time or times
prescribed by the Committee, by making a new election in such form, at such time
in advance, and in accordance with other uniform and non-discriminatory
procedures and subject to such restrictions as the Committee or its delegate may
prescribe.

6.05 Transfers Between Investment Funds. Subject to such limits as imposed by
the Investment Committee, a Participant may reallocate his entire Account among
and between the available Investment Funds (subject to such specific rules and
limits applicable to the Company Common Stock Fund as described in Section 6.09)
at any time. Each Participant may elect to make such transfers at the time or
times prescribed by the Committee, by making a transfer election in such form,
at such time in advance, and in accordance with other uniform and
non-discriminatory procedures and subject to such restrictions as the Committee
or its delegate may prescribe or as may otherwise be imposed by the Investment
Fund(s) involved in the transfer.

6.06 Individual Accounts. There shall be maintained on the books of the Plan
with respect to each Participant, an Account with such separate sub-accounts as
are necessary to account for the types and amounts contributions made to and by
the Participant under the Plan. Each such Account and sub-account shall
separately reflect the Participant’s interest in each Investment Fund relating
to such Account and sub-account. Each Participant shall receive, at periodic
intervals, a statement of his Account showing the balances in each Investment
Fund. A Participant’s interest in any Investment Fund shall be determined and
accounted for based on his beneficial interest in any such fund, and no
Participant shall have any interest in or rights to any specific asset of any
Investment Fund.

6.07 Valuation. As of each Valuation Date, the Trustee shall adjust the net
credit balance of each Participant’s Account, in the respective investment fund
of the Trust Fund, upward or downward, pro rata, so that the aggregate of such
unit credit balances will equal the net worth of each Investment Fund of the
Trust Fund as of that Valuation Date, using fair market values as determined by
the Trustee.

6.08 Voting and Tender of Mutual Fund Shares. To the extent that shares of one
or more of the regulated investment companies offered by the Investment Funds
are allocated to Participants’ Accounts, the Trustee shall vote or tender such
shares solely in accordance with written instructions furnished to it by each
Participant (or Beneficiary of a deceased Participant); provided, that the
Trustee shall be responsible for delivery to each Participant (or Beneficiary of
a deceased Participant) of all notices, proxies and proxy soliciting materials
related to any such shares. Any such instructions shall remain in the strict
confidence of the Trustee. Shares, including fractional shares, for which voting
or tender instructions are not received shall not be voted or tendered.

 

29



--------------------------------------------------------------------------------

6.09 Special Rules for Company Common Stock Fund.

(a) Investment in Company Common Stock Fund. A Participant, other than a
Participant who is an Employee of a Participating Employer, shall be eligible to
direct investment of a percentage, in an amount up to 15%, of Salary Deferrals,
Roth 401(k) Contributions and/or Rollover Contributions into the Company Common
Stock Fund. No Participant may direct the investment of any of his then-existing
Account balances into the Company Common Stock Fund. To the extent that Matching
Contributions are made on Salary Deferrals and/or Roth 401(k) Contribution that
are directed for investment into the Company Common Stock Fund, such Matching
Contributions shall automatically be directed for investment into the Company
Common Stock Fund. A Participant’s investment in the Company Common Stock Fund
shall be credited to his Company Common Stock Account.

(b) Diversification of Company Common Stock. A Participant may elect to
reallocate up to 100% of the Company Common Stock Fund held in his Company
Common Stock Account to any one or more of the Investment Funds at any time.

(c) Sale, Purchase and Valuation of Company Common Stock. The Trustee shall
either sell or buy Company Common Stock as provided in this Section 6.09 within
a reasonable time following receipt of any such direction, considering all of
the then-existing market conditions with respect to the Company Common Stock.
Upon receiving direction to sell or buy Company Common Stock, such direction
shall remain in effect until completed, and the Participant may not cancel such
previous direction. If the Trustee determines that such quotations or trading
prices do not accurately reflect the market value, the fair market value of the
Company Common Stock as of the Valuation Date shall be determined by an
independent appraiser meeting requirements similar to the requirements of the
Department of Labor Regulations promulgated under section 3(18) of ERISA

(d) Special Rule Regarding Appraisal of Company Common Stock. If at any time the
Company Common Stock held in the Company Common Stock Fund is not readily
tradable on an established securities market, all valuations of such Company
Common Stock with respect to activities carried on by the Plan shall be made by
an independent appraiser meeting the requirements of Code section 401(a)(28).

(e) Dividends on Company Common Stock Fund. A Participant may make an election,
in accordance with the uniform and non-discriminatory procedures prescribed by
the Committee that provide such opportunity no less frequently than annually,
that all cash dividends paid by the Company with respect to shares of Company
Common Stock held in the Company Common Stock Fund and allocated to such
Participant’s Company Common Stock Account on the record date for the dividend
shall either be reinvested in the Company Common Stock Fund or distributed to
the Participant. A Participant who does not make an affirmative election to
receive dividends in cash will be deemed to have chosen to have those dividends
reinvested into the Company Common Stock Fund. Notwithstanding anything in the
Plan to the contrary, a Participant shall have a fully (100%) vested and
nonforfeitable interest in any cash dividends paid by the Company with respect
to shares of Company Common Stock held in the Company Common Stock Fund.

 

30



--------------------------------------------------------------------------------

(f) Voting of Company Common Stock. All whole and fractional shares of Company
Common Stock allocated to a Participant’s or Beneficiary’s Company Common Stock
Account shall be voted by the Trustee as the Participant or Beneficiary directs
in writing from time to time. The Trustee shall solicit the directions from each
Participant or Beneficiary before each annual or special stockholders’ meeting
of the Company, from each Member. Upon timely receipt of the directions, the
Trustee shall vote those shares in accordance with the directions received.
Unless otherwise provided in the Trust Agreement, shares for which timely
receipt of directions is not received shall not be voted by the Trustee.

(g) Tender of Company Common Stock. The Trustee, in its sole discretion, shall
determine the manner in which to respond to any offer to purchase, exchange or
otherwise dispose of Company Common Stock made by any person or entity other
than a Participant or Beneficiary. If the Company Common Stock is sold,
exchanged or disposed of, the proceeds shall be reinvested in the Company Common
Stock Fund.

(h) Distribution of Company Common Stock. When a Participant is entitled to a
distribution of his Account under the Plan, the Participant may elect to receive
either cash or Company Common Stock that is allocated to his Company Common
Stock Account. If cash is to be received from the Company Common Stock Account,
then, the Trustee will use reasonable efforts to sell such Company Common Stock
and the proceeds from such sale (less all reasonable expenses incurred in such
sale) will be distributed to the Participant. If the Participant elects to
receive shares of Company Common Stock, then the shares of Company Common Stock
plus cash in lieu of fractional shares (less all reasonable expenses incurred in
such sale) will be distributed to the Participant.

(i) Put Option. If the Company Common Stock held in the Company Common Stock
Fund is not readily tradable on an established securities market (within the
meaning of Code section 409(h)(1)(B)), any Participant who is entitled to a
distribution of such Company Common Stock shall have the right to require the
Company to repurchase such Company Common Stock in accordance with Code section
409(h) and the Treasury Regulations promulgated thereunder.

(j) Special Rules. The Company has established the Company Common Stock Fund to
be, and currently intends the Company Common Stock Fund remain, an unleveraged
employee stock ownership plan with respect to qualifying employer securities
that are publically traded within the meaning of Treas. Reg. § 54.4975-7(b)(iv).
In the event that an exempt loan is used to acquire any portion of the Company
Common Stock Fund or if the Company Common Stock ceases to be publically traded
or is subject to a trading limitation when distributed, or if the Company
becomes an S corporation, the Company Common Stock Fund and any exempt loan will
be administered, notwithstanding anything in the Plan to the contrary, in
accordance with Code section 409 (including, without limitation, Code sections
409(h)(2) and 409(p)) and Treas. Reg. §§ 54.4975-7 and 54.4975-11 (including,
without limitation, Treas. Reg. § 54975-11(a)(3)).

6.10 Fiduciary Responsibility. This Plan is intended to constitute a plan
described in section 404(c) of ERISA, and Title 29 of the Code of Federal
Regulations § 2550.404c-1. Neither the Company, an Employer, the Committee, the
Investment Committee, the Trustee nor any other Plan fiduciary shall be liable
for any losses that are the direct and necessary result of investment
instructions provided by any Participant, Beneficiary or Alternate Payee.

 

31



--------------------------------------------------------------------------------

6.11 Transfer of Employment to a Participating Employer. Notwithstanding
anything herein to the contrary, any Employee (hereinafter referred to as
“Transferring Employee”) who transfers his employment with one Employer
(hereinafter referred to as “Old Employer”) who is participating in this Plan to
another Employer (hereinafter referred to as “New Employer”) who is
participating in this Plan, then, such transfer of employment shall not be
considered an interruption of employment, and, if such Employee is a
Participant, his Accounts (“Transferred Accounts”) shall be transferred within
the Trust Fund to reflect such transfer of employment to the New Employer. Years
of Service with the Old Employer shall be treated as Years of Service with the
New Employer for all purposes under the Plan; and, the Transferred Accounts of
each Transferring Employee which are transferred as provided herein will be
maintained as the separate Transferred Account of such Transferring Employee,
and no further contributions will be made by the New Employer to the Transferred
Account attributable to such Transferring Employee.

 

32



--------------------------------------------------------------------------------

ARTICLE VII

VESTING

7.01 Full and Immediate Vesting of Salary Deferrals, Roth 401(k) Contributions,
Qualified Nonelective Contributions, Qualified Matching Contributions and
Rollovers. A Participant, at all times, shall have a fully (100%) vested and
nonforfeitable interest in the portion of his Account attributable to Salary
Deferrals, Qualified Nonelective Contributions, Qualified Matching
Contributions, and Rollover Contributions (including all earnings, dividends and
gains attributable to such contributions).

7.02 Vesting of Employer Contributions.

(a) Matching Contributions and Company Retirement Contributions. A Participant’s
interest in the portion of his Account attributable to Matching Contribution,
Company Retirement Contributions or any other Employer contributions not
otherwise referenced in Section 7.01 (including all earnings, dividends and
gains attributable to such contributions) shall vest based on his Years of
Service in accordance with the following schedule:

 

Years of Service

  

Vested Percentage

Less than 1 year

   0%

1 year

   25%

2 years

   50%

3 years

   75%

4 or more years

   100%

(b) Accelerated Vesting upon Death, Normal Retirement Age and Disability
Retirement Date. Notwithstanding anything in the Plan to the contrary, a
Participant’s interest in the portion of his Account that is subject to the
vesting schedule described in Section 7.02(a) hereof shall be fully
(100%) vested and nonforfeitable upon:

(1) the Participant’s death while an Eligible Employee. In addition, in the
event a Participant dies during a period of Qualified Military Service, such
Participant shall be treated for purposes of this Section 7.02(b) as if he
resumed employment and then died while an Eligible Employee.

(2) the Participant reaching Normal Retirement Age while an Eligible Employee.

 

33



--------------------------------------------------------------------------------

7.03 Effects of Certain Periods of Severance.

(a) If a Participant had a vested interest in his Account at the time he
incurred a Period of Severance and he is later reemployed by the Company or an
Affiliated Company, his Years of Service before his Period of Severance shall be
taken into account for purposes of determining his vested interest in his
Account.

(b) If a Participant had no vested interest in his Account at the time he
incurred a Period of Severance and he is later reemployed by the Company or an
Affiliated Company, his Years of Service before his Period of Severance shall be
taken into account for purposes of determining his vested interest in his
Account only if he (1) completes a Year of Service as described in
Section 2.73(a)(3), and (2) completes an Hour of Service at a time when his
consecutive Periods of Severance do not equal or exceed five. Otherwise, such
Participant’s pre-severance Years of Service shall be cancelled.

(c) Notwithstanding anything in subsection (a) or (b) to the contrary, if a
Participant or Employee has incurred five or more consecutive Periods of
Severance, under no circumstances shall his Years of Service after he again
completes an Hour of Service be counted in determining his vested interest in
the portion of his Account attributable to periods before his Period of
Severance.

7.04 Forfeiture of Nonvested Amounts and Restoration upon Reemployment.

(a) The Account of a Participant who has had a Severance from Service shall be
closed, and the forfeitable amount held therein shall be forfeited on the
earlier of:

(1) the date on which he receives a distribution of his entire vested interest
in his Account (for these purposes, a Participant who incurs a Severance from
Service without a vested interest in his Account shall be deemed to have
received a distribution of his entire vested interest in his Account on the date
of his Severance from Service); or

(2) the fifth anniversary of his Severance Date.

(b) Amounts forfeited from a Participant’s Account under subsection (a) shall be
applied in the following order of priority: (1) first, to reduce the reasonable
expenses of the administration of the Plan that are not otherwise paid by the
Employer or satisfied through other means; (2) next, to restore a reemployed
Participant’s Account as provided under this Section and to restore the Account
of a Participant who could not be located as provided under Section 15.12, (3)
next, to reduce future Matching Contributions made pursuant to Section 4.05,
(4) next, to reduce future Company Retirement Contributions made pursuant to
Section 4.04, (5) next, to provide Qualified Nonelective Contributions or
Qualified Matching Contributions under Section 4.07, (6) next, to satisfy the
top-heavy minimum allocation provisions under Section 10.03.

(c) If a Participant who has received a distribution described in subsection
(a)(1), whereby any part of his Account has been forfeited, again becomes an
Eligible Employee prior to the fifth anniversary of his Severance Date, the
amount so forfeited shall be restored (unadjusted by any subsequent gains and
losses) to his Account; provided, that the Participant repays to the Trustee the
full amount of any such distribution prior to the fifth anniversary of the date
such Participant again becomes an Eligible Employee. Amounts restored under this
subsection (c) shall be funded through current forfeitures or additional
contributions by the Participant’s Employer.

 

34



--------------------------------------------------------------------------------

ARTICLE VIII

BENEFIT DISTRIBUTIONS

8.01 Death Benefits.

(a) Amount and form of Death Benefit. Subject to Section 9.02(f), in the event
of a Participant’s death prior to his Benefit Payment Date, his Beneficiary
shall be entitled to receive a death benefit equal to the vested balance of his
Account, determined as of the Valuation Date related to the Benefit Payment Date
for the Participant’s Beneficiary. The Beneficiary shall have the option to
select any form of payment under Section 8.03.

(b) Time of Distribution. Death benefits shall be paid to the Participant’s
Beneficiary as soon as practicable after the Participant’s death; provided,
however, that, in the event that the Participant dies after commencement of
distributions but before all of his vested Account balance is distributed, the
remaining portion of his vested Account balance shall continue to be distributed
at least as rapidly as under the method of distribution being used prior to the
Participant’s death.

(c) Regulatory Requirements. Distributions under this Section shall otherwise
comply with the requirements of Code section 401(a)(9), including the incidental
death benefit requirements, in accordance with the final Treasury Regulations
under Code section 401(a)(9) that were published on April 17, 2002.

8.02 Benefits upon Severance from Service.

(a) Amount of Benefit. Subject to Section 9.02(f), the Plan benefit payable to a
Participant upon such Participant’s Severance from Service for reasons other
than death, shall be equal to the vested balance of his Account, determined as
of the Valuation Date related to the Benefit Payment Date for the Participant.

(b) Time of Distribution.

(1) General Rule. Distribution of benefits under this Section to the Participant
shall be made as soon as practicable after the Participant’s Severance from
Service; provided, however, that in the case of a Participant whose vested
Account balance exceeds $5,000, no distribution shall be made at such time
without the written consent of the Participant. If the Participant does not so
consent, then distribution will be deferred until any subsequent date elected by
the Participant in writing or such other manner acceptable to the Committee
pursuant to such uniform and non-discriminatory procedures as the Committee may
impose; provided, however, that benefit payments shall begin no later than the
applicable date under Section 8.02(b)(3).

(2) Cash Out of Amounts of $5,000 or Less. In the event a Participant’s vested
Account balance (excluding amounts attributable to rollovers and earnings
allocable thereon) is $5,000 or less at the time of the Participant’s Severance
from Service, the Committee shall direct the payment of the Participant’s vested
Account balance in a lump sum cash payment to the Participant as soon as
practicable after the Participant’s Severance from

 

35



--------------------------------------------------------------------------------

Service; provided, however, that, for cash outs pursuant to this subsection (2),
if such Account balance is greater than $1,000 and the Participant does not
consent to the distribution of such Account balance, then the Committee shall
pay the distribution in a direct rollover described in Section 8.08 to an
individual retirement plan of a designated trustee or insurer selected by the
Committee, in its sole discretion, for such purposes.

(3) Required Distribution Dates.

(A) Except as otherwise elected by the Participant or provided in this Section,
the Benefit Payment Date for any Participant shall not be later than the 60th
day following the close of the Plan Year in which the later of the following
events occurs: (i) the Participant reaches age 65, (ii) the tenth anniversary of
the year in which the Participant commenced participation in the Plan or
(iii) the Participant has a Severance from Service.

(B) Notwithstanding any provision in the Plan to the contrary, a Participant’s
Benefit Payment Date shall not be later than April 1 of the calendar year
following the later of (I) the calendar year in which the Participant attains
age 70 1⁄2; or (II) in the case of a Participant who is not a 5% owner (within
the meaning of Code section 416(i)) with respect to the Plan Year ending in the
calendar year in which the Participant attains age 70 1⁄2, the calendar year in
which the Participant’s Severance from Service occurs.

(C) Distributions under this Section 8.02 shall otherwise comply with the
requirements of Code section 401(a)(9) and the final regulations published
thereunder on April 17, 2002, including the incidental death benefit
requirements of Treas. Reg. §1.401(a)(9)-5.

(c) Election Period. A Participant’s election to commence payment must be made
within the 180-day period ending on the Benefit Payment Date elected by the
Participant and in no event earlier than the date the Committee provides the
Participant with written information relating to his right to defer payment and
his right to make a direct rollover as set forth in Section 8.08. Such
information must be supplied not less than 30 days or more than 180 days prior
to the Benefit Payment Date. Notwithstanding the preceding sentence, a
Participant’s Benefit Payment Date may occur less than 30 days after such
information has been supplied to the Participant; provided, that, after the
Participant has received such information and has been advised of his right to a
30-day period to make a decision regarding the distribution, the Participant
affirmatively elects a distribution.

8.03 Form and Timing of Benefit Payment. A Participant’s Account shall be
distributed to the Participant or his Beneficiaries in cash in the form of
either (a) a single, lump sum or (b) substantially equal payments in monthly,
quarterly, semi-annual or annual installments for a period less than the life
expectancy of the Participant or his Beneficiaries, as the case may be;
provided, however, that portion of a withdrawal or distribution consisting of
the Company Common Stock Fund shall be made in either cash or stock, as the
Participant or his Beneficiaries may elect. Any fractional shares of Company
Common Stock will be paid in cash.

 

36



--------------------------------------------------------------------------------

8.04 Withdrawals. A Participant may, in the manner prescribed by the Committee,
request a withdrawal from his Account in accordance with the following rules:

(a) In-Service Withdrawals.

(1) Upon written application submitted to the Committee, a Participant who has
attained age 591/2 may withdraw up to 100% of his vested Accounts. A Participant
may direct the vested Accounts from which a withdrawal pursuant to this
paragraph shall be made; provided, however, that a from Accounts attributable to
Employer contributions shall be taken from the Participant’s vested Matching
Contribution Account and Company Retirement Contribution Account on a pro-rata
basis. The portion of a withdrawal consisting of the Company Common Stock Fund
shall be made in either cash or stock, as the Participant may elect. Any
fractional shares of Company Common Stock will be paid in cash.

(2) Upon written application submitted to the Committee, a Participant may
withdraw up to 100% of his Rollover Account and/or Roth Rollover Account.

(b) Hardship Withdrawals. Each Participant who has exhausted all of his or her
withdrawal rights under subsection (a) hereof, and any in-service withdrawal
rights set forth in an Appendix hereto, shall have the right to make a
withdrawal from his Salary Deferral Account and Roth 401(k) Account. If the
Committee determines that a requested withdrawal is on account of an immediate
and heavy financial need of the Participant, and the withdrawal is necessary to
satisfy such financial need, the Committee shall permit the Participant to
withdraw all or a portion of his Salary Deferral Account and Roth 401(k)
Account; provided, however, that the aggregate amount of a Participant’s
withdrawals from each of his Salary Deferral Account and Roth 401(k) Account
shall not exceed the Participant’s undistributed Salary Deferrals or Roth 401(k)
Contributions, respectively. For Participants with both a Salary Deferral
Account and a Roth 401(k) Account, withdrawals shall be taken from such accounts
on a pro-rata basis.

(1) A distribution shall be deemed to be on account of an immediate and heavy
financial need of a Participant when the distribution is on account of:

(A) expenses incurred or necessary for medical care of the Participant, the
Participant’s Spouse, or any dependents of the Participant that would be
deductible under Code section 213(d) (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income);

(B) the purchase (excluding mortgage payments) of a principal residence for the
Participant;

(C) the payment of tuition, related educational fees and room and board for up
to the next 12 months of post-secondary education for the Participant, his
Spouse, children or dependents (as defined in Code section 152 without regard to
Code sections 152(b)(1), (b)(2) and (d)(1)(B));

(D) expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under Code section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income);

(E) the need to prevent the eviction of the Participant from, or foreclosure on
the mortgage of, the Participant’s principal residence;

 

37



--------------------------------------------------------------------------------

(F) payments for burial or funeral expenses for the Participant’s deceased
parent, Spouse, children or dependents (as defined in Code section 152 and
without regarding to Code section 152(d)(1)(B));

(G) federal, state or local income taxes or penalties reasonably anticipated to
result from the distribution; or

(H) such other circumstances as may be prescribed by the Secretary of the
Treasury or his delegate.

(2) A withdrawal shall be necessary to satisfy the financial need of a
Participant if:

(A) a Participant making such application represents in writing to the Committee
that he has an immediate and heavy financial need, that the amount requested to
be withdrawn is necessary to relieve such need, and that such need cannot be
relieved:

(B) through reimbursement or compensation by insurance or otherwise;

(C) by reasonable liquidation of the Participant’s assets, including those
assets of his Spouse and minor children that are reasonably available to him, to
the extent such liquidation would not itself cause an immediate and heavy
financial need;

(D) by cessation of Salary Deferrals and/or Roth 401(k) Contributions; or

(E) by other currently available distributions or nontaxable (at the time of the
loan) loans from this Plan or any other plan maintained by the Employer or by
any other employer, or by borrowing from commercial sources on reasonable
commercial terms, in an amount sufficient to satisfy the need.

(3) If the Participant does not represent in writing to the Committee that he
has an immediate and heavy financial need, a withdrawal shall be deemed
necessary to satisfy the financial need of a Participant if:

(A) the amount of the withdrawal does not exceed the amount of the Participant’s
immediate and heavy financial need, including, at the election of the
Participant, any amounts necessary to pay any federal, state or local income
taxes or penalties reasonably anticipated to result from the distribution;

(B) the Participant has obtained all currently available distributions
(including, if currently available pursuant to Section 6.09(e), by electing to
receive dividend distributions in cash, but other than hardship distributions)
and non-taxable loans under this Plan, if applicable, and all other qualified
retirement plans maintained by the Employer and all Affiliated Companies, unless
the Participant certifies that the amount that may be obtained through all
currently permissible distributions and non-taxable loans under this Plan shall
not be sufficient to satisfy the financial need; and

(C) the Participant agrees to be bound by the rules of subsection (4)below.

 

38



--------------------------------------------------------------------------------

(4) If the Participant withdraws any amount from his Salary Deferral Account
and/or Roth 401(k) Account pursuant to Section 8.03, or withdraws any elective
deferrals under any other qualified retirement plan maintained by the Employer
or an Affiliated Company which other plan conditions such withdrawal upon the
Participant’s being subject to rules similar to those stated in this paragraph
(4), such Participant may not make Salary Deferrals and/or Roth 401(k)
Contributions under this Plan or employee contributions (other than mandatory
contributions under a defined benefit plan) or, to the extent required by
applicable law, elective deferrals under any other plan of deferred compensation
maintained by the Employer or an Affiliated Company for a period of six months
commencing on the date of his receipt of the withdrawal.

(c) All withdrawals shall be made in a single sum payment.

(d) Notwithstanding anything in this Section to the contrary, no Participant
shall be permitted to withdraw any portion of his Account pledged as security
for a loan pursuant to ARTICLE IX.

8.05 Beneficiary Designation Right.

(a) Spouse as Beneficiary. The Beneficiary of a death benefit payable pursuant
to Section 8.01 shall be the Participant’s Spouse as of the Participant’s date
of death; provided, however, that the Participant may designate a Beneficiary
other than his Spouse pursuant to subsection (b) if:

(1) the requirements of subsection (c) are satisfied, or

(2) the Participant has no Spouse, or

(3) the Committee determines that the Spouse cannot be located or such other
circumstances exist under which Spousal consent is not required, as prescribed
by Treasury Regulations.

(b) Beneficiary Designation Right. Each Participant who is permitted to
designate a Beneficiary other than his Spouse pursuant to subsection (a) shall
have the right to designate one or more primary and one or more contingent
Beneficiaries to receive any benefit becoming payable upon the Participant’s
death. All Beneficiary designations shall be in writing in a form satisfactory
to the Committee. Each Participant shall be entitled to change his Beneficiaries
at any time and from time to time by filing a written notice of such change with
the Committee. However, the Participant’s Spouse must again consent in writing
to such change, unless (1) the change is a revocation of the prior consent or
(2) one of the exceptions described in subsection (a)(2)or (a)(3) applies.

 

39



--------------------------------------------------------------------------------

In the event that the Participant fails to designate a Beneficiary to receive a
benefit that becomes payable pursuant to Section 8.01, or in the event that the
Participant is predeceased by all designated primary and contingent
Beneficiaries, the death benefit shall be payable to the Participant’s estate.

After a Participant’s death, any Beneficiary of the deceased Participant may
designate one or more secondary beneficiaries to receive the Beneficiary’s
interest in the Plan attributable to the Participant’s benefits after the
Beneficiary’s death, to the extent such designation is not inconsistent with the
Participant’s beneficiary designation. If the Beneficiary fails to designate a
beneficiary or if none of his designated beneficiaries survive him, the death
benefit shall be payable to the Beneficiary’s estate.

(c) Form and Content of Spouse’s Consent. A Spouse may consent to the
designation of one or more Beneficiaries other than such Spouse; provided, that
such consent shall be in writing, must consent to the specific alternate
beneficiary or beneficiaries designated, must acknowledge the effect of such
consent, and must be witnessed by a Plan representative or notary public. Such
Spouse’s consent shall be irrevocable, unless expressly made revocable. The
consent of a Spouse in accordance with this subsection (c) shall not be
effective with respect to any subsequent Spouse of the Participant.

8.06 Domestic Relations Orders.

(a) General. Except as otherwise provided in this Section, an Alternate Payee
shall have no rights to a Participant’s benefit and shall have no rights under
this Plan other than those rights specifically granted to the Alternate Payee
pursuant to a QDRO. Notwithstanding the foregoing, an Alternate Payee shall have
the right to make a claim for any benefits awarded to the Alternate Payee
pursuant to a QDRO, as provided in ARTICLE XIII. Any interest of an Alternate
Payee in the Account of a Participant, other than an interest payable solely
upon the Participant’s death pursuant to a QDRO which provides that the
Alternate Payee shall be treated as the Participant’s surviving spouse, shall be
separately accounted for by the Trustee in the name and for the benefit of the
Alternate Payee.

(1) Distribution. Notwithstanding anything in this Plan to the contrary, a QDRO
may provide that any benefits of a Participant payable to an Alternate Payee
that are separately accounted for shall be distributed immediately or at any
other time specified in the order. If the order does not specify the time at
which benefits shall be payable to the Alternate Payee, the Alternate Payee may
elect to have benefits commence at any time after the order is determined to be
qualified.

(b) Withdrawals. Unless a QDRO establishing a separate account for an Alternate
Payee provides to the contrary, an Alternate Payee for whom a separate account
is established shall not be permitted to make any withdrawals under ARTICLE
VIII.

(c) Death Benefits. Unless a QDRO establishing a separate account for an
Alternate Payee provides to the contrary, an Alternate Payee for whom a separate
account is established shall have the right to designate a Beneficiary, in the
same manner as provided in Section 8.05 with respect to a Participant (except
that no Spousal consent shall be required), who

 

40



--------------------------------------------------------------------------------

shall receive benefits payable to an Alternate Payee which have not been
distributed at the time of an Alternate Payee’s death. Upon an Alternate Payee’s
death, a separate account shall be established for any such Beneficiary. If the
Alternate Payee for whom a separate account is established does not designate a
Beneficiary, or if the Beneficiary predeceases the Alternate Payee, benefits
payable to the Alternate Payee that have not been distributed shall be paid to
the Alternate Payee’s estate.

(d) Investment Direction. Unless a QDRO establishing a separate account for an
Alternate Payee provides to the contrary, an Alternate Payee for whom a separate
account is established shall have the right to direct the investment of any
portion of a Participant’s Accounts payable to the Alternate Payee under such
order in the same manner as provided in ARTICLE VI with respect to a
Participant, which amounts shall be separately accounted for by the Trustee in
the Alternate Payee’s name.

(e) Loans. An Alternate Payee shall not be permitted to receive a loan under
ARTICLE IX.

8.07 Post Distribution Credits. In the event that, after the payment of a
single-sum distribution under this Plan (other than an in-service benefit
distribution described in Section 8.04), any funds shall be subsequently
credited to the Participant’s Account, such additional funds shall be paid to
the Participant or applied for the Participant’s Account as promptly as
practicable thereafter.

8.08 Direct Rollovers. In the event any payment or payments to be made under the
Plan to a Participant, a Beneficiary, or an Alternate Payee would constitute an
“eligible rollover distribution,” such individual may request that such payment
or payments be transferred directly from the Trust to the trustee of an
“eligible rollover plan.” Any such request shall be made in the form prescribed
by the Committee for such purpose, at such time in advance as the Committee may
specify.

For purposes of this Section,

(a) “eligible rollover distribution” shall mean a distribution from the Plan,
excluding (1) any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) over the life (or life
expectancy) of the individual, the joint lives (or joint life expectancies) of
the individual and the individual’s designated Beneficiary, or a specified
period of 10 or more years, (2) any distribution to the extent such distribution
is required under Code section 401(a)(9), and (3) any hardship distribution; and

(b) “eligible rollover plan” shall mean (1) an individual retirement account
described in Code section 408(a), (2) an individual retirement annuity described
in Code section 408(b) (other than an endowment contract), (3) an annuity plan
described in Code section 403(a), (4) a qualified plan, the terms of which
permit the acceptance of rollover distributions, (5) an eligible deferred
compensation plan described in Code section 457(b) that is maintained by an
eligible employer described in Code section 457(e)(i)(A) that shall separately
account for the distribution, or (6) an annuity contract described in Code
section 403(b); provided, however, that, effective January 1, 2007, with respect
to a distribution (or portion of a distribution)

 

41



--------------------------------------------------------------------------------

consisting of after-tax employee contributions, the term “eligible rollover
plan” shall mean a plan described in clauses (4) and (6) that separately
accounts for such amounts transferred and earnings on such amounts or a plan
described in clause (1) or (2). Effective January 1, 2008, an “eligible rollover
plan” shall also mean an individual retirement account described in Code section
408A; provided, that the distribution to the individual retirement account
described in Code section 408A constitutes a “qualified rollover contribution”
under Code section 408A(e). Notwithstanding the foregoing, if any portion of an
eligible rollover distribution is attributable to payments or distributions from
a Participant’s Roth 401(k) Account, an eligible rollover plan with respect to
such portion shall include only another designated Roth 401(k) account described
in Code section 402A or a Roth individual retirement account described in Code
section 408A, and only to the extent the rollover is permitted under the rules
of Code section 402(c). Effective January 1, 2007, in the case of a distribution
to a non-spouse Beneficiary who is a designated Beneficiary within the meaning
of Code section 401(a)(9)(E), an “eligible rollover plan” is an individual
retirement account established on behalf of the designated Beneficiary that will
be treated as an inherited individual retirement account pursuant to the
provisions of Code section 402(c)(11).

8.09 Waiver of 2009 Required Distributions. Notwithstanding anything in this
ARTICLE VIII to the contrary, a Participant or Beneficiary who would have been
required to receive required minimum distributions for 2009 but for enactment of
Code section 401(a)(9)(H) (“2009 RMDs”), and who would have satisfied that
requirement by receiving distributions that are (i) equal to the 2009 RMDs, or
(ii) one or more payments in a series of substantially equal distributions that
include the 2009 RMDs) made at least annually and expected to last for the life
(or life expectancy) of the Participant, the joint lives (or joint life
expectancy) of the Participant and the Participant’s designated Beneficiary, or
for a period of at least 10 years, will not receive those distributions for 2009
unless the Participant or Beneficiary chooses to receive such distributions.
Participants and Beneficiaries described in the preceding sentence will be given
the opportunity to elect to receive the distributions described in the preceding
sentence. A direct rollover will be offered only for distributions that would be
eligible rollover distributions (as defined in Section 8.08) without regard to
Code section 401(a)(9)(H).

 

42



--------------------------------------------------------------------------------

ARTICLE IX

PARTICIPANT LOANS

9.01 Loans in General.

(a) Permissibility. Each Participant or Beneficiary who satisfies such uniform
and nondiscriminatory conditions as may from time to time be adopted by the
Committee may apply for a loan from the Plan.

(b) Application. Subject to such uniform and nondiscriminatory rules as may from
time to time be adopted by the Committee, the Trustee, upon application by such
Eligible Borrower in such manner as may be approved by the Committee, may make a
loan or loans to such applicant.

(c) Limitation on Amount.

(1) Loans shall be at least $1,000 in amount, and in no event shall total loans
exceed the lesser of (A) 50% of the vested balance of such Eligible Borrower’s
Accounts, or (B) $50,000, reduced by the excess, if any, of (i) the highest
outstanding balance of all loans during the 12 months prior to the time the new
loan is to be made over (ii) the outstanding balance of loans made to the
Eligible Borrower prior to the date such new loan is made. Loans under any other
qualified plan sponsored by the Employer or any Affiliated Company shall be
aggregated with loans under the Plan in determining whether or not the
limitation stated herein has been exceeded.

(2) Pending the final determination by the Plan Administrator of whether a
domestic relations order is a QDRO, no loan to any Eligible Borrower may exceed
an amount greater than the maximum permissible loan amount that would be
available assuming that the benefit described in the domestic relations order
had already been distributed to the alternate payee under a QDRO; provided,
however, that the Committee may, in its sole discretion, adopt a policy that
universally prohibits loans to an otherwise Eligible Borrower pending the final
determination of a whether a domestic relations order is a QDRO.

(d) Equality of Borrowing Opportunity. Loans shall be available to all Eligible
Borrowers who are parties in interest on a reasonably equivalent and
nondiscriminatory basis. Loans shall not be made available to Eligible Borrowers
who are or were Highly Compensated Employees in an amount greater than the
amount available to other Eligible Borrowers.

(e) Loan Statement. Every Eligible Borrower receiving a loan hereunder will
receive a statement from the Committee clearly reflecting the charges involved
in each transaction, including the dollar amount and annual interest rate of the
finance charges. The statement will provide all information required to meet
applicable “truth-in-lending” laws.

(f) Restriction on Loans. The Committee will not approve any loan if it is the
belief of the Committee that such loan, if made, would constitute a prohibited
transaction (within the meaning of section 406 of ERISA or Code section
4975(c)), would constitute a distribution

 

43



--------------------------------------------------------------------------------

taxable for federal income tax purposes, or would imperil the status of the Plan
or any part thereof under Code section 401(k). An Eligible Borrower may have no
more than two loans outstanding at any time, which may include no more than one
loan that is for the purchase of a primary residence.

9.02 Loans as Trust Fund Investments. All loans shall be considered as fixed
income investments of a segregated account of the Trust Fund (a “loan fund”)
directed by the borrower. Accordingly, the following conditions shall apply with
respect to each such loan:

(a) Security. All loans shall be secured by the pledge of such portion of the
Eligible Borrower’s Account as is sufficient to secure repayment of the loan.

(b) Interest Rate. The interest rate on any loan shall be commensurate with the
prevailing interest rate charged on similar commercial loans under like
circumstances by persons in the business of lending money and shall be
determined by the Committee.

(c) Loan Term. Loans shall be for terms of up to five years or, with respect to
a loan used to acquire a dwelling unit which will be used as the principal
residence of the Eligible Borrower, 15 years; provided, however, that if the
Eligible Borrower is absent from work for the performance of military service in
any branch of the uniformed services (as defined in chapter 43 of title 38,
United States Code), any payments may be suspended during such period of
military service and, if suspended, shall resume following the completion of the
period of such military service. Any such resumed payments shall be made,
following the period of such military service, at least as frequently as, and in
an amount not less than, the original loan payments. In the event of such
military service, the term of the loan may be extended by a period not to exceed
the original term of the loan plus the period of such military service. With
respect to loans that are outstanding when an Eligible Borrower begins a period
of such military service, the interest rate on any such loans shall be limited
to 6% to the extent required to comply with section 207 of the Service members
Civil Relief Act (or any successor statute thereto); provided, that the
Committee may require that the Eligible Borrower has provided the Committee with
written notice and a copy of the military orders calling the Eligible Employee
to military service and any orders further extending military service no later
than 180 days after the date of the Eligible Employee’s termination or release
from military service. Any loan fees charged to the Accounts of the Eligible
Borrower during the period of military service shall be included as interest for
purposes of calculating the maximum 6% interest rate.

(d) Promissory Note. Any loan made to an Eligible Borrower under this Article
shall be evidenced by the promissory note returned to the Eligible Borrower
after the loan has been processed. Such promissory note shall contain the
irrevocable consent of the Eligible Borrower to the payroll withholding
described in subsection (f), if applicable. The Committee shall have the right
to require the Eligible Borrower to submit revised materials to the extent the
Committee determines it is necessary to comply with ERISA or the Code.

(e) Refinancing of Loans. Eligible Borrower may not refinance an existing loan.

 

44



--------------------------------------------------------------------------------

(f) Default and Remedies. In the event that:

(1) an Eligible Borrower (other than an Eligible Borrower who continues to be a
party in interest) has a Severance from Service and fails to make adequate
arrangements, as determined by the Committee, in its sole discretion, to
continue to make installment payments and does not repay the full unpaid balance
of the loan plus applicable interest within such time as may be designated by
the Committee; or

(2) in the case of a deceased Eligible Borrower, the Beneficiary fails to repay
the full unpaid balance of the loan plus applicable interest within such time as
may be designated by the Committee; or

(3) the Eligible Borrower fails to pay any installment by the end of the
calendar quarter following the calendar quarter in which the installment pay
became delinquent as provided in Section 9.02(g)(2); or

(4) the Eligible Borrower (A) makes an assignment for the benefit of creditors,
(B) files a petition for bankruptcy, (C) is adjudicated insolvent or bankrupt,
or (D) becomes the subject of any wage earner plan under the federal Bankruptcy
Code as now or hereafter in effect, or under any applicable state insolvency
law; or

(5) there is started against the Eligible Borrower any bankruptcy, insolvency or
other similar proceeding which has not been dismissed by the 60th day after the
date on which the proceeding was started, or the Eligible Borrower consents to
or approves of any such proceeding or the appointment of any receiver for the
Eligible Borrower or any substantial part of the Eligible Borrower’s property,
or the appointment of any such receiver is not discharged within 60 days;

the unpaid balance of the loan, with interest due thereon, shall become
immediately due and payable. In the event that a loan becomes immediately due
and payable (in “default”), the Eligible Borrower (or his Beneficiary in the
event of his death) may satisfy the loan by paying the outstanding balance in
full within 60 days of receiving written notice from the Committee of such
default; provided, however, that any such satisfaction of a loan in default must
be made no later than the last day of the grace period, if any, designated by
the Committee (which grace period shall not extend beyond the last day of the
calendar quarter following the calendar quarter in which the required
installment was due). Otherwise, any such outstanding loan or loans (plus unpaid
interest) shall be deducted from any benefit which is or becomes payable to the
Eligible Borrower or his Beneficiary from the amount and the portions of his
Account pledged as security for the loan as soon as is practicable after such
default; provided, however, that if the Eligible Borrower has not died or
incurred a Severance from Service, the Eligible Borrower’s Salary Deferral
Account and Roth 401(k) Contributions Account shall only be used to reduce the
Eligible Borrower’s indebtedness at such time as the Eligible Borrower is
entitled to a distribution under Section 8.02 or a withdrawal under Section 8.04
from his Salary Deferral Account and Roth 401(k) Contributions Account. Such
action shall not operate as a waiver of the rights of the Employer, the
Committee, the Trustee or the Plan under applicable law.

 

45



--------------------------------------------------------------------------------

(g) Repayment.

(1) Loans shall be amortized and repaid in equal installments (not less
frequently than quarterly) through payroll withholding; provided, however, that
the Committee, in its sole discretion, may authorize an Eligible Borrower who
has incurred a Severance from Service or a disability or transferred to an
Affiliated Company, or who is otherwise not actively employed by an Employer, to
repay his loan by making direct installment payments. Notwithstanding the
foregoing, in the event of an Eligible Borrower’s unpaid leave of absence, the
Committee may suspend the Eligible Borrower’s installment payment for up to 12
months; provided, however, (i) the loan must still be repaid by the end of the
term of the loan, which may be extended by the Committee, in its sole
discretion, as provided herein, and (ii) the remaining balance of the loan must
be reamortized upon the Eligible Borrower’s recommencing active employment. In
the event that repayment of a loan is suspended as provided in this subsection
(g), the term of such loan may be extended provided that such extension shall in
no event be longer than the maximum period allowable for such loan at the time
it was made as provided in subsection (c) above.

(2) An installment payment shall be delinquent if the Eligible Borrower fails to
pay the installment payment within 30 days of the date the installment payment
is due.

(3) Loans may be prepaid in full at any time without penalty. Partial prepayment
is not permitted.

(4) No distribution of an Eligible Borrower’s Accounts shall be made to the
Eligible Borrower or the Eligible Borrower’s Beneficiary or estate until all
loans, together with accrued interest, have been paid in full.

(h) Loan Fees. Fees properly chargeable in connection with a loan may be
charged, in accordance with a uniform and nondiscriminatory policy established
by the Committee, against the Account of the Eligible Borrower to whom the loan
is granted.

(i) Applicable Accounts and Investment Funds.

(1) At such time as it is determined that an Eligible Borrower is to receive a
loan from the Plan, the loan shall be made from the Eligible Borrower’s
applicable Account in the order and precedence indicated hereafter and such
amount shall be deemed to be credited to a separate Account established for such
purposes (the “Loan Account”), with a corresponding debit to occur to his
Account as of the first day of the month in which such loan occurs: (i) first,
an Account holding Roth Rollover Contributions, if applicable; (ii) second, an
Account holding Rollover Contributions that are not Roth Rollover Contributions,
if applicable, (iii) third, an Account holding after-tax contributions, if
applicable, (iv) fourth, an Account holding Roth 401(k) Contributions, if
applicable; and (iv) third, an Account holding Salary Deferrals, if applicable.
Loans shall not be permitted from any amounts attributable to Matching
Contributions, Company Retirement Contributions or other Employer contributions.
All loans shall be funded from the Investment Funds in which the Eligible
Borrower’s Account that is being debited is invested on a pro-rata basis.

 

46



--------------------------------------------------------------------------------

(2) All interest payments to be made pursuant to the terms and provisions of the
loan shall be credited to the applicable Account in such a manner so that the
Loan Account will reflect unpaid principal and interest from time to time. The
earnings attributable to the Loan Account shall be allocable only to the Loan
Account of such Eligible Borrower and shall not considered as general earnings
of the Trust Fund to be allocated to other Eligible Borrowers. Other than for
the limited purposes of establishing a separate account for the allocation of
the interest thereto, a Eligible Borrower’s Loan Account shall, for all other
purposes, be considered as a part of the applicable Account.

(3) Loan repayments to the Plan by the Eligible Borrower shall be invested in
the Investment Funds on the basis of the Eligible Borrower’s current investment
election under Section 6.03, or the Eligible Borrower’s most recent investment
election, if no investment election is currently in effect, unless the Eligible
Borrower elects otherwise in accordance with rules prescribed by the Committee.

 

47



--------------------------------------------------------------------------------

ARTICLE X

PROVISIONS RELATING TO TOP-HEAVY PLANS

10.01 Definitions. For purposes of this Article, the following terms shall have
the following meanings:

(a) “Aggregation Group” shall mean the group of qualified plans sponsored by the
Employer or by an Affiliated Company formed by including in such group (1) all
such plans in which a Key Employee participates in the Plan Year containing the
Determination Date, including any frozen or terminated plan that was maintained
within the five-year-period ending on the Determination Date; (2) all such plans
which enable any plan described in clause (1) to meet the requirements of either
Code section 401(a)(4) or 410; and (3) such other qualified plans sponsored by
the Employer or an Affiliated Company as the Employer elects to include in such
group, as long as the group, including those plans electively included,
continues to meet the requirements of Code sections 401(a)(4) and 410.

(b) “Determination Date” shall mean the last day of the preceding Plan Year or,
in the case of the first Plan Year, the last day of such Plan Year.

(c) “Key Employee” shall mean a person employed or formerly employed by the
Employer or an Affiliated Company who, during the Plan Year, was any of the
following:

(1) An officer of the Employer having an annual Compensation of more than
$140,000 or such other amount as may be in effect under Code section
416(i)(1)(A)(i). The number of persons to be considered officers in any Plan
Year and the identity of the persons to be so considered shall be determined
pursuant to the provisions of Code section 416(i) and the regulations published
thereunder.

(2) A 5% owner of the Employer.

(3) A person who is both an Employee whose annual Compensation exceeds $150,000
and who is a 1% owner of the Employer.

The beneficiary of any deceased Participant who was a Key Employee shall be
considered a Key Employee for the same period as the deceased Participant would
have been so considered.

(d) “Key Employee Ratio” shall mean the ratio (expressed as a percentage) for
any Plan Year, calculated as of the Determination Date with respect to such Plan
Year, determined by dividing the amount described in paragraph (1) hereof by the
amount described in paragraph (2) hereof, after deduction from both such amounts
of the amount described in paragraph (3) hereof.

(1) The amount described in this paragraph (1) is the sum of (A) the aggregate
of the present value of all accrued benefits of Key Employees under all
qualified defined benefit plans included in the Aggregation Group, (B) the
aggregate of the balances in all of the accounts standing to the credit of Key
Employees under all qualified defined contribution

 

48



--------------------------------------------------------------------------------

plans included in the Aggregation Group, and (C) the sum of the amount of any
in-service distributions during the period of five Plan Years ending on the
Determination Date, and the amount of any other distributions during the
one-year period ending on the Determination Date, to or on behalf of any Key
Employee for all plans in the Aggregation Group.

(2) The amount described in this paragraph (2) is the sum of (A) the aggregate
of the present value of all accrued benefits of all Participants under all
qualified defined benefit plans included in the Aggregation Group, (B) the
aggregate of the balances in all of the accounts standing to the credit of all
Participants under all qualified defined contribution plans included in the
Aggregation Group, and (C) the sum of the amount of any in-service distributions
during the period of five Plan Years ending on the Determination Date, and the
amount of any other distributions during the one-year period ending on the
Determination Date, and the amount of any other distributions during the
one-year period ending on the Determination Date, to or on behalf of any
Participant from all plans in the Aggregation Group.

(3) The amount described in this paragraph (3) is the sum of (A) all rollover
contributions (or similar transfers) to plans included in the Aggregation Group
initiated by an Employee from a plan sponsored by an employer which is not the
Employer or an Affiliated Company, (B) any amount that would have been included
under paragraph (1) or (2) hereof with respect to any person who has not
rendered service to any Employer at any time during the one-year period ending
on the Determination Date, and (C) any amount that is included in paragraph
(2) hereof for, on behalf of, or on account of, a person who is a Non-Key
Employee as to the Plan Year of reference but who was a Key Employee as to any
earlier Plan Year.

The present value of accrued benefits under any defined benefit plan shall be
determined under the method used for accrual purposes for all plans maintained
by the Employer and all Affiliated Companies if a single method is used by all
such plans, or otherwise, the slowest accrual method permitted under Code
section 411(b)(1)(C).

(e) “Non-Key Employee” shall mean any Employee or former Employee who is not a
Key Employee as to that Plan Year, or a beneficiary of a deceased Participant
who was a Non-Key Employee.

10.02 Determination of Top-Heavy Status. The Plan shall be deemed “top-heavy” as
to any Plan Year if, as of the Determination Date with respect to such Plan
Year, either of the following conditions are met:

(a) The Plan is not part of an Aggregation Group and the Key Employee Ratio,
determined by substituting the “Plan” for the “Aggregation Group” each place it
appears in Section 10.01(d), exceeds 60%, or

(b) The Plan is part of an Aggregation Group, and the Key Employee Ratio of such
Aggregation Group exceeds 60%.

 

49



--------------------------------------------------------------------------------

10.03 Top-Heavy Plan Minimum Allocation. The aggregate allocation made under the
Plan to the Account of each active Participant who is a Non-Key Employee for any
Plan Year in which the Plan is a Top-Heavy Plan and who remained in the employ
of the Employer or an Affiliated Company through the end of such Plan Year
(whether or not in the status of Eligible Employee) shall be not less than the
lesser of:

(a) 3% of the Compensation of each such Participant for such Plan Year; or

(b) The percentage of such Compensation so allocated under the Plan to the
Account of the Key Employee for whom such percentage is the highest for such
Plan Year.

(c) If any person who is an active Participant in the Plan is a Participant
under any defined benefit pension plan qualified under Code section 401(a)
sponsored by the Employer or an Affiliated Company, there shall be substituted
“5%” for “3%” in subsection (a). For the purposes of determining whether or not
the provisions of this Section have been satisfied, (1) contributions or
benefits under chapter 2 of the Code (relating to tax on self-employment
income), chapter 21 of the Code (relating to Federal Insurance Contributions
Act), title II of the Social Security Act, or any other Federal or state law are
disregarded; (2) all defined contribution plans in the Aggregation Group shall
be treated as a single plan; and (3) elective deferrals under all plans in the
Aggregation Group shall be disregarded. For the purposes of determining whether
or not the requirements of this Section have been satisfied, contributions
allocable to the account of the Participant under any other qualified defined
contribution plan that is part of the Aggregation Group shall be deemed to be
contributions made under the Plan, and, to the extent thereof, no duplication of
such contributions shall be required hereunder solely by reason of this Section.
Subsection (b) shall not apply in any Plan Year in which the Plan is part of an
Aggregation Group containing a defined benefit pension plan (or a combination of
such defined benefit pension plans) if the Plan enables a defined benefit
pension plan required to be included in such Aggregation Group to satisfy the
requirements of either Code section 401(a)(4) or 410. In determining the amount
of Employer contributions that are needed to satisfy the requirements of this
Section, amounts contributed under Section 4.01 for Non-Key Employees shall not
be taken into account.

 

50



--------------------------------------------------------------------------------

ARTICLE XI

ALLOCATION AND DELEGATION OF AUTHORITY

11.01 Delegation. A fiduciary shall have only those specific powers, duties,
responsibilities and obligations as are specifically given to him or her under
this Plan or under the Trust Agreement or delegated to him or her by another
fiduciary. In general, the Employer, by action of the Board of Directors or a
committee thereof, shall have the sole responsibility for making contributions
provided for under 4.1(d), 4.4, 4.5 and 4.7; and the Compensation Committee of
the Board of Directors shall have the sole authority to appoint and remove the
Trustee, the members of the Committee and the Investment Committee, and the
Company, by action of the Board of Directors or a committee thereof, shall have
the sole authority to curtail or terminate, in whole or in part, this Plan or
the Trust Agreement and, except as otherwise provided herein with respect to
shared authority, to amend the Plan. The Committee shall have the sole
responsibility for the administration of this Plan, which responsibility is
specifically described in this Plan and the Trust Agreement, except for the
responsibility of the Investment Committee. The Investment Committee shall have
the sole responsibility for the selection and monitoring of the Investment
Funds, establishing investment objectives, deciding whether to appoint and
appointing the Asset Allocation Fiduciary and selecting and monitoring any
fiduciary consultant or advisor. The Trustee shall have the sole responsibility
for the administration of the Trust Fund and the management of the assets held
in the Trust Fund, all as specifically provided in the Trust Agreement. The
Asset Allocation Fiduciary shall have the sole responsibility for the
determination of the allocation of investments within any Target Fund or
portfolio, which shall be made from other investment alternatives selected by
the Investment Committee.

11.02 Authority and Responsibilities of the Committee. The Committee shall have
the authority and responsibilities imposed by ARTICLE XII hereof, except to the
extent delegated to other persons or otherwise provided for herein. With respect
to the said authority and responsibility, the Committee shall be a “Named
Fiduciary,” and, as such, shall have no authority and responsibility other than
as granted in the Plan, or as imposed by law.

11.03 Authority and Responsibilities of the Trustee. The Trustee shall be the
“Named Fiduciary” with respect to those powers and duties set forth in the Trust
Agreement. The Trustee shall keep complete and accurate accounts of all of the
assets of, and the transactions involving, the Trust Fund. All such accounts
shall be open to inspection by the Committee during normal business hours.

11.04 Authority and Responsibilities of the Investment Committee. The Investment
Committee shall have the authority and responsibilities imposed by ARTICLE XII
hereof, except to the extent delegated to other persons or otherwise provided
for herein. With respect to said authority and responsibility, the Investment
Committee shall be a “Named Fiduciary” and, as such, shall have no authority and
responsibility other than as granted in the Plan or as imposed by law.

 

51



--------------------------------------------------------------------------------

11.05 Authority and Responsibilities of the Asset Allocation Fiduciary. If and
to the extent appointed by the Investment Committee, the Asset Allocation
Fiduciary shall have the authority and responsibilities for the determination of
the allocation of investments within any Target Fund or portfolio, which shall
be made from other investment alternatives selected by the Investment Committee,
except to the extent delegated to other persons or otherwise provided for
herein. With respect to said authority and responsibility, the Asset Allocation
Fiduciary shall be a “Named Fiduciary” and, as such, shall have no authority and
responsibility other than as granted in the Plan or as imposed by law. If the
Investment Committee does not appoint an Asset Allocation Fiduciary, the
Investment Committee shall have the authority and responsibilities set forth in
this section.

11.06 Limitations on Obligations of Named Fiduciaries. No Named Fiduciary shall
have authority or responsibility to deal with matters other than as delegated to
it under this Plan, under the Trust Agreement, or by operation of law. Except as
provided by section 405 of ERISA, a Named Fiduciary shall not in any event be
liable for breach of fiduciary responsibility or obligation by another fiduciary
(including other Named Fiduciaries) if the responsibility or authority of the
act or omission deemed to be a breach was not within the scope of the said Named
Fiduciary’s authority or delegated responsibility. The determination of any
Named Fiduciary as to any matter involving its responsibilities hereunder shall
be conclusive and binding on all persons.

11.07 Designation and Delegation. Each Named Fiduciary may designate other
persons to carry out such of its responsibilities hereunder for the operation
and administration of the Plan as it deems advisable and delegate to the persons
so designated such of its powers as it deems necessary to carry out such
responsibilities. Such designation and delegation shall be subject to such terms
and conditions as the Named Fiduciary deems necessary or proper. Any action or
determination made or taken in carrying out responsibilities hereunder by the
persons so designated by the Named Fiduciary shall have the same force and
effect for all purposes as if such action or determination had been made or
taken by such Named Fiduciary.

11.08 Engagement of Assistants and Advisers. Any Named Fiduciary shall have the
right to hire, at the expense of the Trust Fund, such professional assistants,
counsel and consultants as it, in its sole discretion, deems necessary or
advisable.

11.09 Payment of Expenses. The reasonable expenses incurred by the Named
Fiduciaries in connection with the operation of the Plan, including but not
limited to, the expenses incurred by reason of the engagement of professional
assistants, counsel and consultants, shall be expenses of the Plan and shall be
payable from the Trust Fund at the direction of the Committee. The Employer
shall have the option, but not the obligation, to pay any such expenses, in
whole or in part, and by so doing, to relieve the Trust Fund from the obligation
of bearing such expenses. Payment of any such expenses by any Employer on any
occasion shall not bind the Employer to thereafter pay any similar expenses.

11.10 Indemnification. Each person who is a Named Fiduciary or a member of any
committee or board comprising a Named Fiduciary (other than the Trustee), and
each employee of the Employer who is a delegee of a Named Fiduciary, may be
indemnified by the Employer against costs, expenses and liabilities (other than
amounts paid in settlement to which the Employer does not consent) reasonably
incurred by him in connection with any action to which he may be a party by
reason of his service as a Named Fiduciary to the extent permitted under

 

52



--------------------------------------------------------------------------------

applicable law. The foregoing right to indemnification shall be in addition to
such other rights as the person may enjoy as a matter of law or by reason of
insurance coverage of any kind, but shall not extend to costs, expenses and/or
liabilities otherwise covered by insurance or that would be so covered by any
insurance then in force if such insurance contained a waiver of subrogation.
Rights granted hereunder shall be in addition to and not in lieu of any rights
to indemnification to which the person may be entitled pursuant to the bylaws of
the Company. Service as a Named Fiduciary shall be deemed in partial fulfillment
of the person’s function as an employee, officer and/or director of the Company,
if he serves in that capacity as well as in the role of Named Fiduciary.

11.11 Bonding. The Committee shall arrange for such bonding as is required by
law for persons who are Employees and/or members of the Board of Directors, but
no bonding in excess of the amount required by law shall be considered required
by the Plan. The Company shall obtain, and pay the expense of, any bond required
by law.

 

53



--------------------------------------------------------------------------------

ARTICLE XII

ADMINISTRATION

12.01 Committee. The Committee, which shall consist of at least one person,
shall be appointed by and serve at the pleasure of the Compensation Committee of
the Board of Directors. The termination of a Committee member’s employment shall
automatically constitute a resignation from the Committee. The Committee shall
act by a majority of its members with minutes being recorded for each meeting.
Such minutes shall be made available to any member upon written request.

12.02 Authority and Responsibility of the Committee. The Committee shall be the
Plan “administrator” as such term is defined in section 3(16) of ERISA, and as
such, except as otherwise set forth under the terms of the Plan, shall have the
following duties and responsibilities:

(a) to adopt and enforce such rules and regulations and prescribe the use of
such forms as may be deemed necessary to carry out the provisions of the Plan;

(b) to maintain and preserve records relating to Participants, former
Participants, Beneficiaries and Alternate Payees in accordance with
Section 12.07;

(c) to prepare and furnish to Participants, Beneficiaries and Alternate Payees
all information and notices required under federal law or the provisions of this
Plan;

(d) to prepare and file or publish with the Secretary of Labor, the Secretary of
the Treasury, their delegates and all other appropriate government officials all
reports and other information required under law to be so filed or published;

(e) to provide directions to the Trustee with respect to methods of benefit
payment, valuations at dates other than regular Valuation Dates and on all other
matters where called for in the Plan or requested by the Trustee;

(f) to determine all questions of the eligibility of Employees and of the status
of rights of Participants, Beneficiaries and Alternate Payees, to make factual
determinations, to construe the provisions of the Plan, to correct defects
therein and to supply omissions thereto;

(g) to determine the amount, manner and timing of any distribution of benefits
or any withdrawal under the Plan;

(h) to approve the repayment of any loan to a Participant under the Plan;

(i) to appoint or employ advisors, including legal counsel, to render advice
with respect to any of the Committee’s responsibilities under the Plan;

(j) to arrange for bonding, if required by law;

 

54



--------------------------------------------------------------------------------

(k) to interpret the Plan and make other determinations as described in
Section 11.08;

(l) to provide procedures for determination of claims for benefits and to
establish rules, not inconsistent with the provisions or purposes of the Plan,
as it may deem necessary or desirable for the proper administration of the Plan
or transaction of its business;

(m) to resolve any claim for benefits in accordance with ARTICLE XIII;

(n) to determine whether any domestic relations order constitutes a QDRO and to
take such action as the Committee deems appropriate in light of such domestic
relations order;

(o) to make such determinations as are required pursuant to the provisions of
Section 8.04 hereof;

(p) to retain records on elections and waivers by Participants, their spouses
and their Beneficiaries and Alternate Payees;

(q) to select an independent qualified public accountant to examine, at the
expense of the Company, the Trustee’s accounts and records and render an
opinion;

(r) to perform such other functions and duties as are set forth in the Plan that
are not specifically given to another Named Fiduciary;

(s) to allocate among themselves who shall be responsible for specific fiduciary
duties and to designate fiduciaries (other than the Committee members ) to carry
out fiduciary responsibilities (other than Trustee responsibilities) under the
Plan; provided that such allocation shall be reduced to writing, signed by all
Committee members and filed in a permanent Committee minute book;

(t) to take such voluntary corrective action as it considers necessary and
appropriate to remedy any inequity that results from incorrect information
received or communicated in good faith or as a consequence of administrative or
operational error. Such steps may include, but shall not be limited to, taking
any action required under the employee plans compliance resolution system of the
Internal Revenue Service, any asset management or fiduciary conduct error
correction program available through the Department of Labor, any similar
correction program instituted by the Internal Revenue Service, Department of
Labor or other administrative agency, reallocation of plan assets, adjustments
in amounts of future payments to Participants, Beneficiaries or Alternate Payees
under QDROs, and institution and prosecution of actions to recover benefit
payments made in error or on the basis of incorrect or incomplete information;

(u) to maintain continuing review of ERISA and the Code, and implementing
regulations thereto, and suggest changes and modifications to the Company in
connection with amendments to the Plan; and

(v) to perform such functions and duties as are necessary to carry out its
responsibilities under the Plan.

 

55



--------------------------------------------------------------------------------

12.03 Investment Committee. The Investment Committee, which consist of at least
one person, shall be appointed by and serve at the pleasure of the Compensation
Committee of the Board of Directors. The termination of an Investment Committee
member’s employment shall automatically constitute a resignation from the
Investment Committee. The Investment Committee shall have the following duties
and responsibilities:

(a) selection and monitoring of the Investment Funds;

(b) establishment of investment objectives;

(c) evaluating and recommending to the Company organizations to provide services
to the Plan, such as trustee, custodian, asset performance evaluation and
recordkeeping services;

(d) selection and monitoring of any fiduciary consultant or other advisor who
performs services on behalf of the Plan with respect to the Investment Funds;
and

(e) selection and appointment of an Asset Allocation Fiduciary.

12.04 Committee Procedures. The Committee and the Investment Committee may act
at a meeting or in writing without a meeting. The Company shall appoint a
chairman of each of the Committee and the Investment Committee. Each of the
Committee and the Investment Committee may appoint a secretary, who may or may
not be a member of the committee. Each of the Committee and the Investment
Committee may adopt such bylaws, regulations and charters as it deems desirable
for the conduct of its affairs; provided, however, that such bylaws, regulations
and charters shall not be inconsistent with any charters that may be established
by the Company. All decisions of each committee shall be made by the vote of the
majority (if more than one person be serving as a member), including actions in
writing taken without a meeting.

12.05 Serving in More than One Capacity. An individual person may serve in more
than one capacity as a fiduciary.

12.06 Appointment of the Trustee. The Compensation Committee of the Board of
Directors shall have sole responsibility for appointing and removing the
Trustee.

12.07 Reporting and Disclosure. To the extent required by applicable law, the
Committee shall keep all individual and group records relating to Plan
Participants, Beneficiaries and Alternate Payees, and all other records
necessary for the proper operation of the Plan. Such records shall be made
available to the Employer and to each Participant, Beneficiary and Alternate
Payee for examination during normal business hours except that a Participant,
Beneficiary or Alternate Payee shall examine only such records as pertain
exclusively to the examining Participant, Beneficiary or Alternate Payee and
those records and documents relating to all Participants generally. The
Committee shall prepare and shall file as required by law or regulation all
reports, forms, documents and other items required by ERISA, the Code, and every
other relevant statute, each as amended, and all regulations thereunder. This
provision shall not be construed as imposing upon the Committee the
responsibility or authority for the preparation, preservation, publication or
filing of any document required to be prepared, preserved or filed by the
Trustee or by any other Named Fiduciary to whom such responsibilities are
delegated by law or by this Plan.

 

56



--------------------------------------------------------------------------------

12.08 Construction of the Plan. The Committee shall take such steps as are
considered necessary and appropriate to remedy any inequity that results from
incorrect information received or communicated in good faith or as the
consequence of an administrative error. The Committee shall have full
discretionary power and authority to make factual determinations, to interpret
the Plan, to make benefit eligibility determinations, and to determine all
questions arising in the administration, interpretation and application of the
Plan. The Committee shall correct any defect, reconcile any inconsistency,
resolve any ambiguity or supply any omission with respect to the Plan. All such
corrections, reconciliations, interpretations, determinations, and completions
of Plan provisions shall be final, binding and conclusive upon the parties,
including the Employer, the Employees, their families, dependents, Beneficiaries
and any Alternate Payees. The Committee shall have no authority, discretion, or
power to add to, subtract from or modify any of the terms of the Plan, or to
change or add to any benefits provided by the Plan, or to waive or fail to apply
any requirements of eligibility for a benefit under the Plan.

12.09 Compensation of the Committee and the Investment Committee. Any members of
the Committee or the Investment Committee who are Employees shall not receive
compensation with respect to their services as such.

12.10 Ministerial Functions. The Committee shall delegate its ministerial duties
or functions to such person or persons as the Committee shall select. Such
person or persons shall be responsible for the general administration of the
Plan under the policy guidance of the Committee. Such person may be in the
employ of the Employer and shall be compensated for services and expenses by the
Employer according to its normal employment policies, without special or
additional compensation for his service hereunder.

12.11 Allocation of Duties and Responsibilities. The Committee may allocate
among its members or Employees any of its duties and responsibilities not
already allocated under the Plan or may designate persons other than members or
Employees to carry out any of the Plan Administrator’s duties and
responsibilities under the Plan.

 

57



--------------------------------------------------------------------------------

ARTICLE XIII

APPLICATION FOR BENEFITS AND CLAIMS PROCEDURES

13.01 Application for Benefits. Each Participant, Beneficiary or Alternate Payee
believing himself or herself eligible for benefits under the Plan shall apply
for such benefits by applying to the Committee (or a person named by the
Committee to receive claims under the Plan) in the form and manner specified by
the Committee. Before the date on which benefit payments commence, each such
application must be supported by such information and data as the Committee
deems relevant and appropriate. Evidence of age, marital status (and, in the
appropriate instances, death), and location of residence shall be required of
all applicants for benefits. In the event a Participant, Beneficiary or
Alternate Payee fails to apply to the Committee prior to the applicable required
distribution date described in Sections 8.01(c) or 8.02(b)(3), the Committee
shall make diligent efforts to locate such Participant, Beneficiary or Alternate
Payee and obtain such application. In the event the Participant, Beneficiary, or
Alternate Payee fails to make application by the applicable date described in
Section 8.01(c) or 8.02(b)(3), the Committee shall commence distribution as of
such date without such application. However, if the Committee fails to locate
the Participant, Beneficiary or Alternate Payee so that distribution as of the
applicable date described in Section 8.01(c) or 8.02(b)(3) is not possible, the
Participant, Beneficiary or Alternate Payee shall be considered a lost payee as
described in Section 16.13; provided, however, that, in the event that the
Participant, Beneficiary or Alternate Payee is located, payment shall be made as
soon as administratively practicable after the date on which the Participant,
Beneficiary or Alternate Payee is located.

13.02 Claims Procedure.

(a) Establishment of Claims Procedures. The Committee shall establish claims and
appeals procedures in accordance with this Section 13.02 and applicable law and
shall afford a reasonable opportunity to any Participant whose claim for
benefits has been denied for a full and fair review of the decision denying such
claim.

(b) Appeals of Denied Claims for Benefits. In the event that any claim for
benefits is denied in whole or in part, the Participant, Beneficiary or
Alternate Payee whose claim has been so denied shall be notified of such denial
in writing or electronically by the Committee (or a person named by the
Committee to receive claims under the Plan). For purposes of this Section, the
person or persons designated to determine initial claims shall be referred to as
the “Claims Fiduciary” and the person or persons designated to determine appeals
shall be referred to as the “Named Appeals Fiduciary,” and any references to the
Claims Fiduciary or Named Appeals Fiduciary in this Section 13.02 shall mean the
Committee (and references to the Committee shall also mean the Claims Fiduciary
or Named Appeals Fiduciary) as the context so provides. The Claims Fiduciary
will review such request and respond within a reasonable time after receiving
the claim. The notice advising of the denial shall be furnished to the
Participant, Beneficiary or Alternate Payee within 90 days of receipt of the
benefit claim by the Committee, unless special circumstances require an
extension of time to process the claim. If an extension is required, the Claims
Fiduciary shall provide notice of the extension prior to the termination of the
applicable period. In no event may the extension exceed a total of 180 days from
the date of the original receipt of the claim. The notice advising of the denial
shall specify

 

58



--------------------------------------------------------------------------------

the reason or reasons for denial, make specific reference to pertinent Plan
provisions, describe any additional material or information necessary for the
claimant to perfect the claim (explaining why such material or information is
needed), and shall advise the Participant, Beneficiary or Alternate Payee, as
the case may be, of the procedure for the appeal of such denial and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under section 502(a) of ERISA following an adverse
benefit determination on review. All appeals shall be made by the following
procedure:

(1) The Participant, Beneficiary or Alternate Payee whose claim has been denied
shall file with the Claims Fiduciary a notice of desire to appeal the denial.
Such notice shall be filed within 60 days of notification by Claims Fiduciary,
as the case may be, of claim denial, shall be made in writing, and shall set
forth all of the facts upon which the appeal is based. In connection with any
such appeal, the Participant, Beneficiary or Alternative Payee shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claim for benefits.
Appeals not timely filed shall be barred.

(2) The Named Appeals Fiduciary shall consider the merits of the claimant’s
written presentations, the merits of any facts or evidence in support of the
denial of benefits, and such other facts and circumstances as the Named Appeals
Fiduciary shall deem relevant, without regard to whether such information was
submitted or considered in the initial determination.

(3) The Named Appeals Fiduciary shall ordinarily render a determination upon the
appealed claim within 60 days after its receipt which determination shall be
accompanied by a written or electronic statement setting forth (i) the reasons
therefor; (ii) specific references to the pertinent Plan provisions on which the
decisions is based; (iii) a description of the claimant’s right to, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the claim for benefits; (iv) a description of
any voluntary appeal procedures offered by the Plan; and (v) a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA. However,
in special circumstances the Named Appeals Fiduciary may extend the response
period for up to an additional 60 days, in which event it shall notify the
claimant in writing prior to commencement of the extension. Any determination
rendered by the Named Appeals Fiduciary shall be final and binding upon all
parties.

(4) If the Claimant challenges the decision of the Named Appeals Fiduciary, a
review by a court shall be permitted only in accordance with subsection
(d) below, Failure to comply with the time limits set forth above will bar the
claimant from filing suit in court. Any review by a court shall be limited to
the facts, evidence and issues presented during the claims procedure set forth
above. Facts and evidence that become known to the claimant after having
exhausted the review process may be submitted for reconsideration of the review
in accordance with the time limits established in above. Issues not raised
during the review process shall be deemed waived.

 

59



--------------------------------------------------------------------------------

(c) Authority to Determine Claims. The Committee has exclusive authority to
decide all claims under the Plan. The Committee has exclusive authority to
review and resolve any appeal of a denied claim. The Committee is a Plan
fiduciary with full discretionary authority to do the following: to make
findings of fact; to interpret the Plan and resolve ambiguities therein; to
determine whether a claimant is eligible for benefits; to decide the amount,
form and timing of benefits; and to resolve any other matter which is raised by
a claimant or identified by the Committee. In the case of an appeal, the
decision of the Committee shall be final and binding upon all parties.

(d) Exhaustion of Claims Procedures. A claim or action (1) to recover benefits
allegedly due under the provisions of the Plan or by reason of any law, (2) to
enforce rights under the Plan, (3) to clarify rights to future benefits under
the Plan, or (4) any other claim or action that relates to the Plan and seeks a
remedy, ruling, or judgment of any kind against the Plan or a Plan fiduciary or
party in interest may not be filed in any court until the claimant has exhausted
the Plan’s claim and appeal process for any and all reasons the claimant
believes his claim should be approved. In addition, any such claim or action
must be filed no later than 36 months after, as appropriate, the date the first
benefit payment was made or due, the date the Committee or its delegate first
denied the claimant’s request, or the earliest date the claimant knew or should
have known the material facts on which such claim or action is based. Any claim
or action filed after the end of this 36-month period shall be time-barred.

(e) Reliance on Records. The records of the Employer and any Affiliated Company
with respect to length of employment, employment history, compensation, absences
from employment and all other relevant matters may be conclusively relied on by
the Committee for purposes of determining an individual’s eligibility or
entitlement to Plan benefits, the amount of Plan benefits payable to an
individual, the appropriate timing of payment of Plan benefits to an individual,
and so forth. If an individual claiming benefits under the Plan believes those
records are incorrect, the individual may provide documentation supporting his
or her position to the Committee for review and consideration. However, the
decision of the Committee with respect to any records dispute shall be final and
binding on all parties.

 

60



--------------------------------------------------------------------------------

ARTICLE XIV

AMENDMENT AND TERMINATION

14.01 Amendment. The provisions of the Plan may be amended at any time and from
time to time by the Company; provided, however, that:

(a) No amendment shall increase the duties or liabilities of the Committee or of
the Trustee without the consent of that party;

(b) No amendment shall deprive any Participant, Beneficiary or Alternate Payee
of any of the benefits to which he is entitled under the Plan with respect to
contributions previously made, nor shall any amendment decrease the vested
percentage of any Participant’s Account nor result in the elimination or
reduction of a benefit “protected” under Code section 411(d)(6), unless
otherwise permitted or required by law;

(c) No amendment shall provide for the use of funds or assets held to provide
benefits under the Plan other than for the benefit of Participants and their
Beneficiaries or Alternate Payees or to meet the administrative expenses of the
Plan, except as may be specifically authorized by statute or regulation.

Each amendment shall be approved by or pursuant to a resolution adopted by the
Board of Directors (or its duly authorized delegate); provided, however, that
the Committee (or its duly authorized delegate) may make (1) any technical,
administrative or compliance amendment to the Plan and (2) any amendment to the
Plan that will not result in a material increase in cost of the Plan to the
Company, as the Committee (or its duly authorized delegate) shall deem necessary
or appropriate in its sole discretion, including any amendment and restatement
of the Plan to include such amendments.

14.02 Amendments to the Vesting Schedule.

(a) If the vesting schedule under this Plan is amended, each active Participant
who has completed at least three Years of Service prior to the end of the
election period specified in this Section may elect, during such election
period, to have the vested percentage of his Account determined without regard
to such amendment.

(b) For the purposes of this Section, the election period shall begin as of the
date on which the amendment changing the vesting schedule is adopted, and shall
end on the latest of the following dates:

(1) the date occurring 60 days after the Plan amendment is adopted; or

(2) the date which is 60 days after the day on which the Plan amendment becomes
effective; or

(3) the date which is 60 days after the day the Participant is issued written
notice of the Plan amendment by the Committee or by the Employer; or

 

61



--------------------------------------------------------------------------------

(4) such later date as may be specified by the Committee.

The election provided for in this Section shall be made in writing and shall be
irrevocable when made.

14.03 Plan Termination.

(a) It is the intention of the Company that this Plan will be permanent.
However, each entity constituting the Employer reserves the right to terminate
its participation in this Plan by action of its board of directors or other
governing body. Furthermore, the Company reserves the power to terminate the
Plan at any time for any reason by action of the Board of Directors.

(b) Any termination of the Plan shall become effective as of the date designated
by the Board of Directors. Except as expressly provided elsewhere in the Plan,
prior to the satisfaction of all liabilities with respect to the benefits
provided under this Plan, no termination shall cause any part of the funds or
assets held to provide benefits under the Plan to be used other than for the
benefit of Participants and their Beneficiaries or Alternate Payees or to meet
the administrative expenses of the Plan. Upon termination or partial termination
of the Plan, or upon complete discontinuance of contributions, the rights of all
affected persons to benefits accrued to the date of such termination shall be
nonforfeitable. Upon termination of the Plan, Accounts shall be distributed in
accordance with applicable law.

14.04 Mergers and Consolidations of Plans. Pursuant to action by the Board of
Directors, the Plan may be merged or consolidated with, or a portion of its
assets and liabilities may be transferred to, another qualified plan. In the
event of any merger or consolidation with, or transfer of assets or liabilities
to, any other plan, each Participant shall have a benefit in the surviving or
transferee plan if such plan were then terminated immediately after such merger,
consolidation or transfer that is equal to or greater than the benefit he would
have had immediately before such merger, consolidation or transfer in the plan
in which he was then a participant had such plan been terminated at that time
and no such merger, consolidation or transfer shall result in the elimination or
reduction of a benefit “protected” under Code section 411(d)(6), unless
otherwise permitted or required by applicable law. For the purposes hereof,
former Participants, Beneficiaries and Alternate Payees shall be considered
Participants.

 

62



--------------------------------------------------------------------------------

ARTICLE XV

CHANGE OF CONTROL

15.01 Change of Control.

(a) General. In the event that there is a Change of Control (as defined in
Section 15.01(b)) of the Company, then, the Accounts of all Participants in the
Plan shall become immediately fully (100%) vested and nonforfeitable as of the
date of the Change of Control.

(b) Definition of Change of Control. For purposes of this Section 15.01, the
term “Change of Control” shall mean, and shall be deemed to have occurred, each
time the date on which one of the events described in paragraphs (1), (2), (3),
or (4) below occurs; provided that if a Change of Control occurs by reason of an
acquisition by any Person that comes within the provisions of paragraph
(1) below), no addition Change of Control shall be deemed to occur under such
paragraph (1) by reason of subsequent changes in holdings by such Person (except
if the holdings by such Person are reduced below 30% and thereafter increase to
30% or above). For the purpose of this paragraph (b), the term “Company” shall
include Devon Energy Corporation, a Delaware corporation, and any successor
thereto.

(1) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) if, immediately
after such acquisition, such Person has beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either
(I) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (II) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change of Control: (A) any
acquisition by an underwriter temporarily holding securities pursuant to an
offering of such securities; (B) any acquisition by the Company; (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or
(D) any acquisition by any corporation pursuant to a transaction which complies
with clauses (A), (B), and (C) of paragraph (3) below.

(2) Individuals who, as of the Effective Date, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, appointment or nomination for
election by the Company’s shareholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for purposes of this definition, any such individual whose initial
assumption of office occurs as a result of an actual or publicly threatened
election contest (as such terms are used in Rule 14a-11 promulgated under the
Exchange Act) with respect to the election or removal of directors or other
actual or publicly threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board of Directors.

 

63



--------------------------------------------------------------------------------

(3) A reorganization, share exchange, merger or consolidation (a “Business
Combination”), in each case, unless, following such Business Combination,
(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the ultimate
parent entity resulting from such Business Combination (including, without
limitation, an entity which, as a result of such transaction, has ownership of
the Company or all or substantially all of the assets of the Company either
directly or through one or more subsidiaries) in substantially the same relative
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (B) no Person (excluding any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then outstanding common stock of the ultimate parent entity
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such entity except to the extent that such
ownership existed prior to the Business Combination, and (C) at least a majority
of the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Incumbent Board
providing for such Business Combination, or were elected, appointed or nominated
by the Incumbent Board.

(4) Approval by the shareholders of the Company of (A) a complete liquidation or
dissolution of the Company or, (B) the sale or other disposition of all or
substantially all of the assets of the Company, other than to an entity with
respect to which following such sale or other disposition, (i) more than 50% of,
respectively, the then outstanding shares of common stock of such entity and the
combined voting power of the then outstanding voting securities of such entity
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such sale or other disposition in substantially the same relative proportions
as their ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (ii) less than 30% of, respectively, the then outstanding
shares of common stock of such entity and the combined voting power of the then
outstanding voting securities of such entity entitled to vote generally in the
election of directors is then beneficially owned, directly or indirectly, by any
Person (excluding any employee benefit plan (or related trust) of the Company or
such entity), except to the extent that such Person owned 30% or more of the
Outstanding Company Common Stock or Outstanding Company Voting Securities prior
to the sale or disposition, and (iii) at least a majority of the members of the
board of directors of such entity were members of the Incumbent Board at the
time of the execution of the initial agreement, or of the action of the
Incumbent Board providing for such sale or other disposition of assets of the
Company, or were elected, appointed or nominated by the Incumbent Board.

 

64



--------------------------------------------------------------------------------

15.02 Amendment of this ARTICLE XV by the Company. Notwithstanding any of the
provisions in this Plan to the contrary, this ARTICLE XV may be amended or
deleted in any manner as the Company determines prior to the time that a Change
of Control occurs. Upon or after a Change of Control, this ARTICLE XV may not be
amended, modified or terminated without the consent of the affected Participant
unless such amendment, modification or termination is necessary to satisfy the
requirements of the Code and the failure to satisfy such requirements of the
Code would result in the disqualification of the Plan.

 

65



--------------------------------------------------------------------------------

ARTICLE XVI

MISCELLANEOUS PROVISIONS

16.01 Nonalienation of Benefits.

(a) Except as provided in Section 15.01(b), none of the payments, benefits or
rights of any Participant, Alternate Payee or Beneficiary shall be subject to
any claim of any creditor, and, in particular, to the fullest extent permitted
by law, all such payments, benefits and rights shall be free from attachment,
garnishment, trustee’s process, or any other legal or equitable process
available to any creditor of such Participant, Alternate Payee or Beneficiary.
Except as provided in Section 15.01(b), no Participant, Alternate Payee or
Beneficiary shall have the right to alienate, anticipate, commute, pledge,
encumber or assign any of the benefits or payments which he may expect to
receive, contingently or otherwise, under the Plan, except the right to
designate a Beneficiary or Beneficiaries as hereinabove provided.

(b) Compliance with the provisions and conditions of (1) any QDRO, (2) any
federal tax levy made pursuant to Code section 6331, or (3) subject to the
provisions of Code section 401(a)(13), a judgment relating to the Participant’s
conviction of a crime involving the Plan or a judgment, order, decree or
settlement agreement between the Participant and the Secretary of Labor or the
Pension Benefit Guaranty Corporation relating to a violation (or an alleged
violation) of part 4 of subtitle B of title I of ERISA shall not be considered a
violation of this provision.

16.02 No Contract of Employment. Neither the establishment of the Plan, nor any
modification thereof, nor the creation of any fund, trust or account, nor the
payment of any benefits shall be construed as giving any Participant or
Employee, or any person whomsoever, the right to be retained in the service of
the Employer, and all Participants and other Employees shall remain subject to
discharge to the same extent as if the Plan had never been adopted.

16.03 Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.

16.04 Heirs, Assigns and Personal Representatives. This Plan shall be binding
upon the heirs, executors, administrators, successors and assigns of the
parties, including each Participant, Beneficiary and Alternate Payee, present
and future (except that no successor to the Employer shall be considered a Plan
sponsor unless that successor adopts the Plan).

16.05 Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

16.06 Gender and Number. Except where otherwise clearly indicated by context,
the masculine and the neuter shall include the feminine and the neuter, the
singular shall include the plural, and vice-versa.

 

66



--------------------------------------------------------------------------------

16.07 Controlling Law. This Plan shall be construed and enforced according to
the laws of the State of Oklahoma to the extent not preempted by federal law,
which shall otherwise control. All contributions to the Trust Fund shall be
deemed to take place in the State of Oklahoma.

16.08 Funding Policy. The Investment Committee appointed under Section 12.03 (or
the Committee, if no Investment Committee has been appointed) shall establish,
and communicate to the Trustee, a funding policy and method consistent with the
objectives of the Plan and of the Trust Fund.

16.09 Title to Assets; Source of Benefits. No person shall have any right to, or
interest in, any assets of the Trust Fund, except as provided from time to time
under the Plan, and then only to the extent of the benefits payable under the
Plan to such person or out of the assets of the Trust Fund. All payments of
benefits as provided for in the Plan shall be made from the assets of the Trust
Fund, and neither the Employer nor any other person shall be liable therefore in
any manner.

16.10 Payments to Minors, Etc. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipting therefore
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment (which may be in installments) shall fully discharge the Trustee,
the Committee, the Employer and all other parties with respect thereto.

16.11 Reliance on Data and Consents. The Employer, the Trustee, the Committee,
all fiduciaries with respect to the Plan, and all other persons or entities
associated with the operation of the Plan, the management of its assets, and the
provision of benefits thereunder, may reasonably rely on the truth, accuracy and
completeness of all data provided by any Participant, Beneficiary or Alternate
Payee, including, without limitation, data with respect to age, health and
marital status. Furthermore, the Employer, the Trustee, the Committee and all
fiduciaries with respect to the Plan may reasonably rely on all consents,
elections and designations filed with the Plan or those associated with the
operation of the Plan and its corresponding trust by any Participant, the spouse
of any Participant, any Beneficiary of any Participant, any Alternate Payee of
any Participant or the representatives of such persons without duty to inquire
into the genuineness of any such consent, election or designation. None of the
aforementioned persons or entities associated with the operation of the Plan,
its assets and the benefits provided under the Plan shall have any duty to
inquire into any such data, and all may rely on such data being current to the
date of reference, it being the duty of the Participants, spouses of
Participants, Beneficiaries and Alternate Payees to advise the appropriate
parties of any change in such data.

16.12 Deemed Acceptance of Act or Omission by a Plan Fiduciary. If a Plan
fiduciary (as determined under ERISA) or an individual or entity with authority
delegated by a Plan fiduciary, acts or fails to act with respect to a
Participant or a Participant’s Account under the Plan and the Participant has
direct or indirect knowledge of such act or failure to act, the Participant’s
failure to notify the Plan fiduciary (or the Plan fiduciary’s delegate) within a
reasonable period of time that such act or failure to act was incorrect or
inconsistent with the Participant’s intent or election shall be deemed to be an
acceptance and ratification of the Plan fiduciary’s (or the Plan fiduciary’s
delegate) act or failure to act.

 

67



--------------------------------------------------------------------------------

16.13 Lost Payees. A benefit shall be deemed forfeited, and first used to pay
Plan expenses, then used to reduce future Matching Contributions or future
Discretionary Contributions by the Employer that last employed the Participant,
if the Committee is unable to locate a Participant, a Beneficiary or an
Alternate Payee to whom payment is due; provided, however, that such benefit
shall be reinstated, without any earnings from the date deemed forfeited to the
date reinstated, if a claim is made by the party to whom properly payable.

16.14 No Warranties. Neither the Board of Directors nor its members nor the
Committee nor the Company nor any Employer nor any Affiliated Company nor the
Trustee warrants or represents in any way that the value of each Participant’s
Accounts will increase or will not decrease. The Participant assumes all risk in
connection with any change in values.

16.15 Multiple Employer Plan Provisions. Notwithstanding any other provision in
the Plan to the contrary, unless the Plan is a collectively bargained
multiemployer plan described in Treas. Reg. § 1.413-1(a), the following
provisions will apply with respect to any Participating Employer:

(a) Employees of a Participating Employer will be treated separately for
purposes of testing under the provisions of Code sections 401(a)(4), 401(a)(26),
401(k), 401(m), and, if the Company and the Participating Employer do not share
Employees, Code section 416. Furthermore, the terms of Code section 410(b) will
be applied separately on an employer-by-employer basis by the Company (and
Employers that are Affiliated Companies of the Company) and each Participating
Employer, taking into account the generally applicable rules described in Code
section 401(a)(5), 414(b) and 414(c).

(b) Employees of the Participating Employer will be treated as part of a single
employer plan for purposes of eligibility to participate under ARTICLE III and
under the provisions of Code section 410(a). Furthermore, the terms of Code
section 411 relating to vesting under the Plan as described in ARTICLE VII will
be applied as if all Employees of all Employers were employed by a single
employer, except that the rules regarding Periods of Severance will be applied
under such regulations as may be prescribed by the Secretary of Labor.

(c) Contributions made by any such Participating Employer will be held in a
common Trust Fund with contributions made by other Employers, and all such
contributions will be available to pay the benefits of any Participant,
Beneficiary or Alternate Payee.

(d) The failure of either the Company or any such Participating Employer to
satisfy the qualification requirements under the provisions of Code section
401(a), as modified by the provisions of Code section 413(c), will result in the
disqualification of the Plan for all such Employers maintaining the Plan.

(e) A Participating Employer may terminate participation in the Plan by
delivering written notice to the Company, the Committee and the Trustee; but in
accordance with Section 14.03, only the Company can terminate the Plan. Such
Participating Employer may thereupon request a transfer of Trust Fund assets
attributable to its Employees from this Plan to any successor qualified
retirement plan maintained by the Participating Employer or its successor. The
Committee may, however, refuse to make such transfer if it determines, in its

 

68



--------------------------------------------------------------------------------

sole discretion, that such transfer would operate to the detriment of any
Participant, jeopardize the continued qualification of the Plan, or does not
comply with any requirements of the Internal Revenue Service. If a request for,
and approval of, a transfer of assets from this Plan to any successor qualified
retirement plan maintained by the Participating Employer or its successor is not
made or approved, Participants who are no longer Employees because the
Participating Employer terminates its Plan participation will be entitled to the
commencement of their benefits within a reasonable time thereafter as if the
Plan had been terminated under Section 14.03.

16.16 Notices. Each Participant, Beneficiary and Alternate Payee shall be
responsible for furnishing the Committee with the current and proper address for
the mailing of notices, reports and benefit payments. Any notice required or
permitted to be given shall be deemed given if directed to the person to whom
addressed at such address and mailed by regular United States mail, first-class
and prepaid. If any check mailed to such address is returned as undeliverable to
the addressee, mailing of checks will be suspended until the Participant,
Beneficiary or Alternate Payee furnishes the proper address. This provision
shall not be construed as requiring the mailing of any notice or notification if
the regulations issued under ERISA deem sufficient notice to be given by the
posting of notice in appropriate places, or by any other publication device.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

69



--------------------------------------------------------------------------------

This amended and restated version of the Devon Energy Corporation Incentive
Savings Plan is executed this 28th day January, 2013.

 

DEVON ENERGY CORPORATION By:  

/s/ Frank W. Rudolph

Name:   Frank W. Rudolph Title:   Executive Vice President, Human Resources

 

70



--------------------------------------------------------------------------------

APPENDIX A

DIRECT TRANSFER FROM KERR-MCGEE CORPORATION

SAVINGS INVESTMENT PLAN

This Appendix A shall apply with regard to those Employees (whether or not
Participants under this Plan) whose Accounts under the Plan include amounts
transferred to the Trust Fund from the Kerr-McGee Savings Investment Plan (the
“KM Plan”) in connection with the merger, effective as of January 1, 1997, of
the KM Plan with and into the Plan.

 

1. Plan Merger. The KM Plan shall be merged with and into the Plan, effective as
of January 1, 1997. The provisions of the Plan shall become fully applicable to
the participants, former participants, beneficiaries and alternate payees of the
KM Plan, except as provided in this Appendix.

 

2. Date of Plan Participation. All Employees with undistributed account balances
in the KM Plan that were merged with and into the Plan shall be eligible to
become Participants in the Plan effective January 1, 1997. Any individual who
participated in the KM Plan but who terminated employment prior to, and who does
not have an Employment Commencement Date on or after, January 1, 1997, shall not
become a Participant in the Plan, except for a limited purpose, including,
without limitation, investment allocation and distributions, as out lined in
Section 3.06.

 

3. Asset Transfer Provisions. Notwithstanding the provisions of the Plan, the
following provisions shall apply:

 

  (a) Transfer of Plan Assets. Effective as of January 1, 1997, or as soon as
administratively practicable thereafter, assets and liabilities from the trust
fund for the KM Plan shall be transferred to the Trust Fund. All assets and
liabilities transferred to the Plan from the trust fund for the KM Plan shall be
administered in accordance with the generally applicable terms of the Plan,
together with such other provisions that are applicable to former participants
in the KM Plan (“KM Plan Participants”) as set forth in this Appendix

 

  (b) Regulatory Requirements. As required by Treas. Reg. § 414(l)-1(d), each
employee who has an account balance from the KM Plan transferred to the Plan
shall receive a benefit immediately after the transfer contemplated under
subsection (a) above that is equal to or greater than the benefit that he would
have been entitled to receive immediately before such transfer (as if either the
KM Plan or the Plan had then terminated).

 

  (c) Segregation of Transferred Amounts. The Committee shall separately account
for the amounts transferred to the Plan pursuant to subsection (a) above for
record-keeping purposes and shall establish such segregated accounts or
sub-accounts as are necessary to provide for this separate accounting. These
separate accounts and sub-accounts shall be referred to collectively as the “KM
Accounts.” Except as otherwise provided in this Appendix, the KM Accounts shall
be treated in the same manner as all other Accounts under the Plan.

 

A-1



--------------------------------------------------------------------------------

4. Special Conditions. Notwithstanding the provisions of the Plan, the following
provisions shall apply:

 

  (a) Special Vesting of KM Plan Participants. Notwithstanding anything to the
contrary herein, KM Plan Participants shall be 100% vested in all KM Accounts.

  (b) KM Accounts.

 

  (i) “SMART Savings Contributions Account,” as defined in the KM Plan, shall
mean those monies held in that account which are transferred to the Plan. The
SMART Savings Contributions Account shall be considered a part of the Salary
Deferral Account.

 

  (ii) “KM Matching Contributions Account,” as defined in the KM Plan under the
term “Matching Contributions Account,” shall mean those monies held in that
account which are transferred to the Plan. The KM Matching Contributions Account
shall be considered part of the Matching Contributions Account.

 

  (iii) “CAPITAL Savings Contributions Account,” as defined in the KM Plan,
means the monies held in that account which are transferred to the Plan. The
CAPITAL Savings Contributions Account represents after-tax contributions
(nondeductible contributions) for all purposes.

 

  (c) KM Account Withdrawals. The following provisions shall apply to the KM
Accounts of any Participant:

 

  (i) A Participant may withdraw any portion of the value of his CAPITAL Savings
Contributions Account in whole dollars. In addition, a Participant may withdraw
vested amounts from his KM Matching Contributions Account, except that a
Participant who has not been a Participant under the KM Plan and/or the Plan for
at least five years shall not be permitted to make such a withdrawal with
respect to any Matching Contributions which have not been credited to his
Matching Contributions Account for at least two years. Except as may be required
by law, such withdrawal shall be first from the CAPITAL Savings Contributions
Account and then from the Matching Contributions Account.

 

  (ii)

All withdrawal requests pursuant to this Appendix shall be filed with the
Committee and shall be made on such withdrawal request form and in such manner
as the Committee may prescribe from time to time. In addition, withdrawals and
withdrawal payments pursuant to this Appendix shall be subject to and made in
accordance with such rules and procedures as the Committee may prescribe from
time to time, including rules governing the withdrawal and charging of
withdrawal payments among

 

A-2



--------------------------------------------------------------------------------

  the subaccounts in the Participant’s KM Account in the case of a withdrawal of
less than 100% of the funds available for withdrawal. Withdrawals from a
Participant’s CAPITAL Savings Contribution Account shall be attributed to the
Participant’s CAPITAL Savings Contributions made prior to January 1, 1987, to
the extent allowed by the Code.

 

  (iii) A Participant shall not be permitted to make more than one in-service
withdrawal from his KM Account under the provisions of subsection (i) above
during any 12-month period.

 

A-3



--------------------------------------------------------------------------------

APPENDIX B

PENNZENERGY COMPANY SAVINGS AND

INVESTMENT PLAN MERGER

This Appendix B shall apply with regard to those employees who were previously
employed by PennzEnergy Company (“Pennz”) whose Accounts under the Plan include
amounts transferred to the Plan from the PennzEnergy Company Savings and
Investment Plan (the “Pennz Plan”) in connection with the merger, effective as
of November 1, 2000, of the Pennz Plan with and into the Plan.

 

1. Plan Merger. The Pennz Plan shall be merged with and into the Plan, effective
as of November 1, 2000. The provisions of the Plan shall become fully applicable
to the participants, former participants, beneficiaries and alternate payees of
the Pennz Plan, except as provided in this Appendix.

 

2. Date of Plan Participation. Any participant in the Pennz Plan on October 31,
2000 shall become a Participant in the Plan on November 1, 2000; provided,
however, that any individual who participated in the Pennz Plan but who
terminated employment prior to, and who does not have an Employment Commencement
Date on or after, November 1, 2000 shall not become a Participant in the Plan,
except for a limited purpose, including, without limitation, investment
allocation and distributions, as outlined in Section 3.06 of the Plan.

 

3. Asset Transfer Provisions. Notwithstanding the provisions of the Plan, the
following provisions shall apply:

 

  (a) Transfer of Plan Assets. Effective as of November 1, 2000, or as soon as
administratively practicable thereafter, assets and liabilities from the trust
fund for the Pennz Plan shall be transferred to the Trust Fund. All assets and
liabilities transferred to the Plan from the trust fund for the Pennz Plan shall
be administered in accordance with the generally applicable terms of the Plan,
together with such other provisions that are applicable to former participants
in the Pennz Plan (“Pennz Plan Participants”) as set forth in this Appendix.

 

  (b) Regulatory Requirements. As required by Treas. Reg. § 414(l)-1(d), each
Pennz employee who has an account balance from the Pennz Plan transferred to the
Plan shall receive a benefit immediately after the transfer contemplated under
subsection (a) above that is equal to or greater than the benefit that he would
have been entitled to receive immediately before such transfer (as if either the
Pennz Plan or the Plan had then terminated).

 

  (c) Segregation of Transferred Amounts. The Committee shall separately account
for the amounts transferred to the Plan pursuant to subsection (a) above for
record-keeping purposes and shall establish such segregated accounts or
sub-accounts as are necessary to provide for this separate accounting. These
separate accounts and sub-accounts shall be referred to collectively as the
“Pennz Accounts.” Except as otherwise provided in Appendix, the Pennz Accounts
shall be treated in the same manner as all other Accounts under the Plan.

 

B-1



--------------------------------------------------------------------------------

4. Special Conditions. Notwithstanding the provisions of the Plan, the following
provisions shall apply:

 

  (a) Special Vesting of Pennz Accounts. Pennz Accounts that were fully
(100%) vested and nonforfeitable when transferred to the Trust Fund as set forth
in Section 3(a) of this Appendix shall remain fully (100%) vested and
nonforfeitable in this Plan, including:

 

  (i) Pennz Accounts of any Participant who was a participant in the Pennz Plan
and who was subject to immediate taxation on his employer matching contributions
under the Pennz Plan pursuant to applicable Canadian income tax laws.

 

  (ii) Pennz Accounts of any Participant who was employed by Pennzoil Sulphur
Company as of June 30, 1994 whose service with the Pennzoil Sulphur Company is
terminated from and after July 1, 1994 and on or before December 31, 1995.

 

  (iii) Pennz Accounts of any Participant who terminated service by reason of
the sale of Vermejo Park by Pennzoil Company on or about June 1, 1996.

 

  (iv) Any portion of Pennz Accounts which were previously in the Pennz Plan and
were invested in shares of Pennzoil-Quaker State Company, or the proceeds of the
sale of such stock.

 

  (v) Pennz Accounts of any Participant who was a participant in the Pennz Plan
and who was an employee of Pennz in active service on May 19, 1999 and who
terminated employment with Pennz or the Company prior to the second anniversary
of the closing date of the “Transaction” contemplated by, and as defined in, the
Amended and Restated Agreement and Plan of Merger by and among the Company,
Devon Oklahoma Corporation and Pennz, dated as of May 19, 1999.

 

  (b) Special Vesting of Certain Pennz Plan Participants. Notwithstanding
anything to the contrary herein, any Participant who is a Pennz Plan Participant
and whose employment with the Company terminated between August 18, 2000 and
August 18, 2002 will be 100% vested in all of his Accounts in the Plan.

 

  (c) Pennz After-Tax Contribution Account and Withdrawals. The following
provisions shall apply to the Pennz After-Tax Contribution Account of any
Participant:

 

  (i) “Pennz After-Tax Contribution Account” shall mean the separate Account
representing a Participant’s nondeductible contributions that were made to the
Pennz Plan and transferred to the Plan as described in Section 3(a) of this
Appendix, including all earnings and gains attributable thereto and reduced by
all losses attributable thereto, all expenses chargeable there against and by
all withdrawals and distributions therefrom.

 

B-2



--------------------------------------------------------------------------------

  (ii) A Participant may, in the manner prescribed by the Committee, request a
withdrawal from his Pennz After-Tax Contribution Account. No forfeitures will
occur solely as a result of the Participant’s withdrawal of all or part of his
Pennz After-Tax Contribution Account. After receipt of the request, the
Committee shall cause the Trustee to pay over the designated amount in not less
than 90 days from the date such request shall have been delivered to the
Committee.

 

  (iii) All Pennz After-Tax Contributions made prior to January 1, 1987 will be
maintained in a separate subaccount (the “Pre-1987 Account”) which is part of
the Participant’s Pennz After-Tax Contribution Account. Withdrawals made from
the Pre-1987 Account made under subsection (ii) above will not include any
earnings attributable to such Pre-1987 Account.

 

  (iv) All Pennz After-Tax Contributions made after December 31, 1986 will be
maintained in a separate subaccount (the “After-1986 Account”) which is part of
the Participant’s Pennz After-Tax Contribution Account. Withdrawals made from
the After-1986 Account as provided under subsection (ii) above will include
earnings attributable to such After-1986 Account. The amount of earnings on
Pennz After-Tax Contributions which must be distributed with each withdrawal
will be calculated by multiplying the total amount of earnings then held in the
After-1986 Account by a fraction the numerator of which is the amount of Pennz
After-Tax Contributions that is included in the distribution and the denominator
of which is the balance of all Pennz After-Tax Contributions then held in the
After-1986 Account.

 

  (d) Withdrawal of Rollover Account. A Participant who is a Pennz Plan
Participant may withdraw any or all of his Rollover Account by giving 30 days’
prior notice to the Committee.

 

  (e) In-Service Withdrawals. A Participant who is a Pennz Plan Participant and
has participated in the Pennz Plan and/or this Plan for at least five full Plan
Years shall be entitled, at his election, to receive a distribution of all or
any portion of his vested Employer Contribution Account attributable to the
balance in his Employer Contribution Account on November 1, 2000, provided that
the Participant has previously withdrawn the entire amount of his “Prior Plan
Account” (as defined in the Pennz Plan) and his Rollover Account, if any, and
the Participant is not on suspended status; provided, further, that a
Participant may make only one withdrawal under this subsection (e) every five
full Plan Years.

 

  (f) Loans to Pennz Plan Participants. Notwithstanding anything in the Plan to
the contrary, the Committee may make a loan with a term not in excess of 20
years to a Participant who is a Pennz Plan Participant if the proceeds of such
loan are used to purchase any dwelling within a reasonable time that is to be
used as a principal residence of the Participant.

 

B-3



--------------------------------------------------------------------------------

APPENDIX C

SANTA FE ENERGY SNYDER SAVINGS

INVESTMENT PLAN MERGER

This Appendix C shall apply with regard to those employees who were previously
employed by Santa Fe Snyder Corporation or any subsidiary (“Santa Fe”) whose
Accounts under the Plan include amounts transferred to the Plan from Santa Fe
Energy Snyder Savings Investment Plan (the “Santa Fe Plan”) in connection with
the merger, effective January 1, 2001, of the Santa Fe Plan with and into the
Plan.

 

1. Plan Merger. The Santa Fe Plan shall be merged with and into the Plan,
effective as of January 1, 2001. The provisions of the Plan shall become fully
applicable to the participants, former participants, beneficiaries and alternate
payees of the Santa Fe Plan, except as provided in this Appendix.

 

2. Date of Plan Participation. Each Participant who was employed by the Employer
on August 29, 2000 and continued to be employed by such Employer immediately
thereafter shall continue to participate in the Plan in accordance with its
terms. Notwithstanding anything in to the contrary herein, any Employee who was
employed by Santa Fe immediately prior to the merger of a subsidiary of the
Company with and into Santa Fe on August 29, 2000 shall not be eligible to
participate in the Plan. Any participant in the Santa Fe Plan on December 31,
2000 shall become a Participant in the Plan on January 1, 2001. Any individual
who participated in the Santa Fe Plan but who terminated employment prior to,
and who does not have an Employment Commencement Date on or after, January 1,
2001 shall not become a Participant in the Plan, except for a limited purpose,
including, without limitation, investment allocation and distributions, as
outlined in Section 3.06 of the Plan.

 

3. Asset Transfer Provisions. Notwithstanding the provisions of the Plan, the
following provisions shall apply:

 

  (a) Transfer of Plan Assets. Effective as of January 1, 2001, or as soon as
administratively practicable thereafter, assets and liabilities from the trust
fund for the Santa Fe Plan shall be transferred to the Trust Fund. All assets
and liabilities transferred to the Plan from the trust fund for the Santa Fe
Plan shall be administered in accordance with the generally applicable terms of
the Plan, together with such other provisions that are applicable to former
participants in the Santa Fe Plan (“Santa Fe Plan Participants”) as set forth in
this Appendix.

 

  (b) Regulatory Requirements. As required by Treas. Reg. § 414(l)-1(d), each
Santa Fe employee who has an account balance from the Santa Fe Plan transferred
to the Plan shall receive a benefit immediately after the transfer contemplated
under subsection (a) above that is equal to or greater than the benefit that he
would have been entitled to receive immediately before such transfer (as if
either the Santa Fe Plan or the Plan had then terminated).

 

C-1



--------------------------------------------------------------------------------

  (c) Segregation of Transferred Amounts. The Committee shall separately account
for the amounts transferred to the Plan pursuant to subsection (a) above for
record-keeping purposes and shall establish such segregated accounts or
sub-accounts as are necessary to provide for this separate accounting. These
separate accounts and sub-accounts shall be referred to collectively as the
“Santa Fe Accounts.” Except as otherwise provided in Appendix, the Santa Fe
Accounts shall be treated in the same manner as all other Accounts under the
Plan.

 

4. Special Conditions. Notwithstanding the provisions of the Plan, the following
provisions shall apply:

 

  (a) Special Vesting of Certain Santa Fe Plan Participants. Notwithstanding
anything to the contrary herein, any Participant who became a participant in the
Santa Fe Plan on the original effective date of the Santa Fe Plan, or was a
participant in the Santa Fe Plan on May 5, 1999 (including those who became
participants in the Santa Fe Plan upon the merger of the Snyder Oil Corporation
Profit Sharing and Savings Plan into the Santa Fe Plan) shall be 100% vested in
all of his Accounts at all times after such applicable event.

 

  (b) Santa Fe After-Tax Contribution Account and Withdrawals. The following
provisions shall apply to the Santa Fe After-Tax Contribution Account of any
Participant:

 

  (i) “Santa Fe After-Tax Contribution Account” shall mean the separate Account
representing a Participant’s nondeductible contributions that were held in his
SFP Plan Participant Contributions Account in the Santa Fe Plan and merged into
the Plan as described in Section 3(a) of this Appendix, including all earnings
and gains attributable thereto and reduced by all losses attributable thereto,
all expenses chargeable there against and by all withdrawals and distributions
therefrom.

 

  (ii) A Participant may, in the manner prescribed by the Committee, request a
withdrawal from his Santa Fe After-Tax Contribution Account. No forfeitures will
occur solely as a result of the Participant’s withdrawal of all or part of his
Santa Fe After-Tax Contribution Account. After receipt of the request, the
Committee shall cause the Trustee to pay over the designated amount in not less
than 90 days from the date such request shall have been delivered to the
Committee.

 

  (iii) All Santa Fe After-Tax Contributions made prior to January 1, 1987 will
be maintained in a separate subaccount (the “Pre-1987 Account”) which is part of
the Participant’s Santa Fe After-Tax Contribution Account. Withdrawals made from
the Pre-1987 Account made under subsection (ii) above will not include any
earnings attributable to such Pre-1987 Account.

 

C-2



--------------------------------------------------------------------------------

  (iv) All Santa Fe After-Tax Contributions made after December 31, 1986 will be
maintained in a separate subaccount (the “After-1986 Account”) which is part of
the Participant’s Santa After-Tax Contribution Account. Withdrawals made from
the After-1986 Account as provided under subsection (ii) above will include
earnings attributable to such After-1986 Account. The amount of earnings on
Santa Fe After-Tax Contributions which must be distributed with each withdrawal
will be calculated by multiplying the total amount of earnings then held in the
After-1986 Account by a fraction the numerator of which is the amount of Santa
Fe After-Tax Contributions that is included in the distribution and the
denominator of which is the balance of all Santa Fe After-Tax Contributions then
held in the After-1986 Account.

 

C-3



--------------------------------------------------------------------------------

APPENDIX D

MITCHELL ENERGY & DEVELOPMENT CORP.

THRIFT & SAVINGS PLAN MERGER

This Appendix D shall apply with regard to those employees who were previously
employed by Mitchell Energy & Development Corp. (“Mitchell”) whose Accounts
under the Plan include amounts transferred to the Plan from Mitchell Energy &
Development Corp. Thrift & Savings Plan (the “Mitchell Savings Plan”) in
connection with the merger, effective March 1, 2002, of the Mitchell Plan and
the Mitchell Energy Development Corp. Thrift & Savings Trust (the “Mitchell
Trust”) with and into the Plan.

 

1. Plan Merger. The Mitchell Savings Plan shall be merged with and into the
Plan, and the Trust Fund shall accept the assets and liabilities of the Mitchell
Trust, effective as of March 1, 2002. The provisions of the Plan shall become
fully applicable to the participants, former participants, beneficiaries and
alternate payees of the Mitchell Savings Plan, except as provided in this
Appendix.

 

2. Date of Plan Participation. All Employees who are “members” (the “Members”)
(as such term is defined in the Mitchell Savings Plan) in the Mitchell Savings
Plan immediately prior to March 1, 2002 shall be eligible to become Participants
in the Plan upon March 1, 2002. Any individual who participated in the Mitchell
Savings Plan but who terminated employment prior to, and who does not have an
Employment Commencement Date on or after, March 1, 2002, shall not become a
Participant in the Plan, except for a limited purpose, including, without
limitation, investment allocation and distributions, as outlined in Section 3.06
of the Plan.

 

3. Asset Transfer Provisions. Notwithstanding the provisions of the Plan, the
following provisions shall apply:

 

  (a) Transfer of Plan Assets. Effective as of March 1, 2002, or as soon as
administratively practicable thereafter, assets and liabilities from the
Mitchell Trust shall be transferred to the Trust Fund. All assets and
liabilities transferred to the Plan from the Mitchell Trust shall constitute the
beginning balances of the individual accounts in the Plan of the Members and
shall be administered in accordance with the generally applicable terms of the
Plan, together with such other provisions that are applicable to former
participants in the Mitchell Savings Plan (“Mitchell Savings Plan Participants”)
as set forth in this Appendix.

 

  (b) Regulatory Requirements. As required by Treas. Reg. § 414(l)-1(d), each
Mitchell employee who has an account balance from the Mitchell Savings Plan
transferred to the Plan shall receive a benefit immediately after the transfer
contemplated under subsection (a) above that is equal to or greater than the
benefit that he would have been entitled to receive immediately before such
transfer (as if either the Mitchell Savings Plan or the Plan had then
terminated).

 

D-1



--------------------------------------------------------------------------------

  (c) Segregation of Transferred Amounts. The Committee shall separately account
for the amounts transferred to the Plan pursuant to subsection (a) above for
record-keeping purposes and shall establish such segregated accounts or
sub-accounts as are necessary to provide for this separate accounting. These
separate accounts and sub-accounts shall be referred to collectively as the
“Mitchell Accounts.” Except as otherwise provided in Appendix, the Mitchell
Accounts shall be treated in the same manner as all other Accounts under the
Plan. Notwithstanding the foregoing, the “Cash or Deferred Accounts” and “Member
Match Contribution Accounts” (each as defined under the Mitchell Savings Plan)
of Mitchell Savings Plan Participants shall be maintained as “Salary Deferral
Accounts” and “Matching Contribution Accounts” under the Plan.

 

4. Special Conditions. Notwithstanding the provisions of the Plan, the following
provisions shall apply:

 

  (a) Special Years of Service Rules for Certain Mitchell Savings Plan
Participants. Any Employee who was in active employment of Mitchell and who
became an employee of an Employer or Affiliated Company on the date the Company
acquired the stock of and merged with Mitchell (January 24, 2002) (the
“Acquisition Date”) shall receive credit for Years of Service under the Plan
consisting of (i) the years and months of service for vesting credited to the
Employee under the Mitchell Savings Plan prior to the Mitchell Savings Plan’s
vesting computation period during which the merger of the Mitchell Savings Plan
into the Plan occurs and (ii) the greater of (A) the Years of Service that would
be credited to the Employee under the Plan for his service during the
eligibility computation period of the Plan during which the merger of the
Mitchell Savings Plan into the Plan occurs or (B) the vesting service credited
to the Employee under the Mitchell Savings Plan as of March 1, 2002 less the
vesting service taken into account under the foregoing clause (i)

 

  (b) Vesting for Mitchell Savings Plan Participants. Any unvested portions of
the transferred account balances credited to the Mitchell Accounts shall
continue to vest in accordance with the terms of the Plan. Notwithstanding the
foregoing, however, any Mitchell Savings Plan Participant whose employment is
involuntarily terminated within one year of the Acquisition Date shall be fully
(100%) vested in his Merged Plan Account as of such date.

 

  (c) Optional Forms of Benefit Preserved. Any forms of distribution available
under the Mitchell Savings Plan, but not available under the Plan on the day
before the March 1, 2002, shall be available solely as to the assets held in the
Mitchell Accounts attributable to participation in the Mitchell Savings Plan. In
addition, any forms of distribution available under the Plan on the day before
the March 1, 2002 shall be available as to amounts credited to all Accounts
maintained under the Plan, including the Mitchell Accounts.

 

D-2



--------------------------------------------------------------------------------

APPENDIX E

OCEAN RETIREMENT SAVINGS PLAN MERGER

This Appendix E shall apply with regard to those employees who were previously
employed by Ocean Energy, Inc. (“Ocean”) whose Accounts under the Plan include
amounts transferred to the Plan from the Ocean Retirement Savings Plan (the
“Ocean Plan”) in connection with the merger, effective as of January 1, 2004, of
the Ocean Plan with and into the Plan.

 

1. Plan Merger. The Ocean Plan shall be merged with and into the Plan, effective
as of January 1, 2004. The provisions of the Plan shall become fully applicable
to the participants, former participants, beneficiaries and alternate payees of
the Ocean Plan, except as provided in this Appendix.

 

2. Date of Plan Participation. Effective January 1, 2004, every Employee who was
employed by Ocean as of April 25, 2003, was an active participant in the Ocean
Plan and is an Employee as of January 1, 2004 shall be a Participant in the
Plan. An individual who participated in the Ocean Plan but who terminated
employment prior to, and who does not have an Employment Commencement Date on or
after, January 1, 2004 shall not become a Participant in the Plan, except for a
limited purpose, including, without limitation, investment allocation and
distributions, as outlined in Section 3.06 of the Plan.

 

3. Asset Transfer Provisions. Notwithstanding the provisions of the Plan, the
following provisions shall apply:

 

  (a) Transfer of Plan Assets. Effective as of January 1, 2004, or as soon as
administratively practicable thereafter, assets and liabilities from the trust
fund for the Ocean Plan shall be transferred to the Trust Fund. All assets and
liabilities transferred to the Plan from the trust fund for the Ocean Plan shall
be administered in accordance with the generally applicable terms of the Plan,
together with such other provisions that are applicable to former participants
in the Ocean Plan (“Ocean Plan Participants”) as set forth in this Appendix.

 

  (b) Regulatory Requirements. As required by Treas. Reg. § 414(l)-1(d), each
Ocean employee who has an account balance from the Ocean Plan transferred to the
Plan shall receive a benefit immediately after the transfer contemplated under
subsection (a) above that is equal to or greater than the benefit that he would
have been entitled to receive immediately before such transfer (as if either the
Ocean Plan or the Plan had then terminated).

 

  (c) Segregation of Transferred Amounts. The Committee shall separately account
for the amounts transferred to the Plan pursuant to subsection (a) above for
record-keeping purposes and shall establish such segregated accounts or
sub-accounts as are necessary to provide for this separate accounting. These
separate accounts and sub-accounts shall be referred to collectively as the
“Ocean Accounts.” Except as otherwise provided in Appendix, the Ocean Accounts
shall be treated in the same manner as all other Accounts under the Plan.

 

E-1



--------------------------------------------------------------------------------

4. Special Conditions. Notwithstanding the provisions of the Plan, the following
provisions shall apply:

 

  (a) Ocean Accounts. The Ocean Accounts shall be held in this Plan and credited
to the applicable corresponding account in this Plan.

 

  (i) “Ocean After-Tax Account” shall mean the separate Account representing a
Participant’s nondeductible contributions that were made to the Ocean Plan and
transferred to the Plan as described in Section 3(a) of this Appendix, including
all earnings and gains attributable thereto and reduced by all losses
attributable thereto, all expenses chargeable there against and by all
withdrawals and distributions therefrom.

 

  (ii) “Ocean Before-Tax Account” shall mean the account established pursuant to
the Ocean Plan that represents a Participant’s deferrals under Section 401(k) of
the Code into the Ocean Plan, including all earnings and gains attributable
thereto and reduced by all losses attributable thereto, all expenses chargeable
there against and by all withdrawals and distributions therefrom. The Ocean
Before-Tax Account will be credited and held pursuant to the terms of the Salary
Deferral Account in this Plan.

 

  (iii) “Ocean Employer Discretionary Contribution Account” shall mean the
profit sharing contribution account maintained in the Ocean Plan, including all
earnings and gains attributable thereto and reduced by all losses attributable
thereto, all expenses chargeable there against and by all withdrawals and
distributions therefrom. The Ocean Employer Discretionary Contribution Account
shall be subject to the vesting schedule described this Appendix.

 

  (iv) “Ocean Employer Matching Contribution Account” shall mean the account
which held Ocean Employer Matching Contributions pursuant to the terms of the
Ocean Plan, including all earnings and gains attributable thereto and reduced by
all losses attributable thereto, all expenses chargeable there against and by
all withdrawals and distributions therefrom. The Ocean Employer Matching
Contribution Account shall be considered a part of the Matching Contribution
Account in this Plan, but shall be subject to the vesting schedule described
this Appendix.

 

  (v) “Ocean ESOP Account” shall mean the special account established pursuant
to the terms of the Ocean Plan which was considered to be an “employee stock
ownership plan” pursuant to the terms of the Code and the Ocean Plan, including
all earnings and gains attributable thereto and reduced by all losses
attributable thereto, all expenses chargeable there against and by all
withdrawals and distributions therefrom. The Ocean ESOP Account shall be
maintained as a separate account in this Plan, but shall be distributed at the
same time and in the same manner as the Ocean Discretionary Contribution
Account. An Ocean Participant’s benefit in the Ocean ESOP Account shall be fully
(100%) vested and nonforfeitable effective April 25, 2003, if such Ocean
participant was employed by Ocean on such date.

 

E-2



--------------------------------------------------------------------------------

  (vi) “Ocean Rollover Contribution Account” shall mean the separate account
established pursuant to the terms of the Ocean Plan, including all earnings and
gains attributable thereto and reduced by all losses attributable thereto, all
expenses chargeable there against and by all withdrawals and distributions
therefrom. The Ocean Rollover Contribution Account shall be held and
administered in accordance with the terms of the Rollover Account in this Plan.

 

  (vii) “Ocean Loan Account” shall mean an Ocean Participant’s separate account
established pursuant to the terms of the Ocean Plan in the event such
participant has a loan outstanding pursuant to the terms of the Ocean Plan as of
December 31, 2003. The Ocean Loan Account shall be maintained as part of the
Loan Account in this Plan.

Notwithstanding the foregoing, effective on and after January 1, 2004, no
additional contributions shall be made to any of the Ocean Accounts other than
with respect to repayment of any loans under the Ocean Loan Account. All future
Contributions made to this Plan will be credited to the applicable Account
maintained in this Plan that is not an Ocean Account.

 

  (b) Year of Service. Effective January 1, 2004, Years of Service under the
Plan shall include service with Ocean or any of its subsidiaries with respect to
those employees of Ocean or any of its subsidiaries who were (i) employed by
Ocean on April 25, 2003, (ii) participants in the Ocean Plan on December 31,
2003 and (iii) employed by the Company on December 31, 2003. The calculation of
Years of Service of an Ocean Participant shall be determined in accordance with
the applicable provisions of this Plan. Except as provided in this subsection
with respect to the recognition of employment service for determining Years of
Service, the Ocean Participants shall be considered as newly hired Employees.

 

  (c) Vesting of Ocean Accounts. Except as otherwise set forth in Section 4(d)
of this Appendix, the Ocean Employer Discretionary Contribution Account and
Employer Matching Contribution Account (together, the “Ocean Employer
Contribution Accounts”) of a Participant who is an Ocean Plan Participant shall
vest in accordance with the following schedule:

 

E-3



--------------------------------------------------------------------------------

Years of Service

  

Vested Percentage

Less than 1 year

   0%

1 year

   34%

2 years

   67%

3 or more years

   100%

 

  (d) Special Accelerated Vesting for Ocean Participants. If an Ocean
Participant shall cease to be employed by reason of reduction in force, as
hereinafter described, such Ocean Participant shall have a fully (100%) vested
and nonforfeitable interest in his Ocean Employer Discretionary Account and
Ocean Employer Matching Contribution Account which were previously contributed
by Ocean and which were not otherwise fully (100%) vested and nonforfeitable.
The employment of an Ocean Participant shall be considered as being terminated
because of a “reduction in force” if such termination is the result of a
manpower reduction or reorganization by the Employer.

 

  (e) Ocean After-Tax Contribution Account and Withdrawals. The following
provisions shall apply to the Ocean After-Tax Contribution Account of any
Participant:

 

  (i) A Participant may, in the manner prescribed by the Committee, request a
withdrawal from his Ocean After-Tax Contribution Account. No forfeitures will
occur solely as a result of the Participant’s withdrawal of all or part of his
Ocean After-Tax Contribution Account. After receipt of the request, the
Committee shall cause the Trustee to pay over the designated amount in not less
than 90 days from the date such request shall have been delivered to the
Committee.

 

  (ii) All Ocean After-Tax Contributions made prior to January 1, 1987 will be
maintained in a separate subaccount (the “Pre-1987 Account”) which is part of
the Participant’s Ocean After-Tax Contribution Account. Withdrawals made from
the Pre-1987 Account made under subsection (i) above will not include any
earnings attributable to such Pre-1987 Account.

 

  (iii) All Ocean After-Tax Contributions made after December 31, 1986 will be
maintained in a separate subaccount (the “After-1986 Account”) which is part of
the Participant’s Ocean After-Tax Contribution Account. Withdrawals made from
the After-1986 Account as provided under subsection (i) above will include
earnings attributable to such After-1986 Account. The amount of earnings on
Ocean After-Tax Contributions which must be distributed with each withdrawal
will be calculated by multiplying the total amount of earnings then held in the
After-1986 Account by a fraction the numerator of which is the amount of Ocean
After-Tax Contributions that is included in the distribution and the denominator
of which is the balance of all Ocean After-Tax Contributions then held in the
After-1986 Account.

 

E-4



--------------------------------------------------------------------------------

  (f) In-Service Withdrawals for Ocean Accounts.

 

  (i) An Ocean Participant may withdraw from his Ocean After-Tax Account and/or
Ocean Rollover Contribution Account any or all amounts held in such Accounts.

 

  (ii) An Ocean Participant who has withdrawn all amounts in his Ocean After-Tax
Account and Ocean Rollover Contribution Account may withdraw from his Ocean
Employer Matching Contribution Account any or all amounts held in such Ocean
Account that have been so held for 24 months or more, but not in excess of such
Participant’s vested interest in such Ocean Account.

 

  (iii) An Ocean Participant who has attained age 59 1⁄2 may withdraw from his
Ocean Before-Tax Account, his Ocean Employer Matching Contribution Account and
his Ocean Rollover Contribution Account an amount not exceeding such
Participant’s vested interest in the then-value of such Ocean Accounts. Such
withdrawal shall come first, from the Participant’s Ocean Before-Tax Account,
second, from the Participant’s Vested Interest in his Ocean Employer Matching
Contribution Account and, finally, from his Ocean Rollover Contribution Account.

 

  (iv)

An Ocean Participant who has a financial hardship, as determined by the
Committee, and who has made all available withdrawals pursuant to this Plan and
pursuant to the provisions of any other plans of the Employer and any Affiliated
Company of which he is a member and who has obtained all available loans
pursuant to ARTICLE IX and pursuant to the provisions of any other plans of the
Employer and any Affiliated Company of which he is a member may withdraw from
his Ocean Employer Matching Contribution Account and his Ocean Before-Tax
Account amounts not to exceed the lesser of (1) such Participant’s vested
interest in such Ocean Accounts or (2) the amount determined by the Committee as
being available for withdrawal pursuant to this subsection. Such withdrawal
shall come, first, from the Ocean Participant’s vested interest in his Ocean
Employer Matching Contribution Account and, then, from his Ocean Before-Tax
Account. For purposes of this subsection, “financial hardship” shall mean the
immediate and heavy financial needs of the Ocean Participant. A withdrawal based
upon financial hardship pursuant to this subsection shall not exceed the amount
required to meet the immediate financial need created by the hardship and not
reasonably available from other resources of the Ocean Participant. The amount
required to meet the immediate financial need may include any amounts necessary
to pay any federal, state, or local income taxes or penalties reasonably
anticipated to result from the distribution. The determination

 

E-5



--------------------------------------------------------------------------------

  of the existence of an Ocean Participant’s financial hardship and the amount
required to be distributed to meet the need created by the hardship shall be
made by the Committee. The decision of the Committee shall be final and binding,
provided that all Participants similarly situated shall be treated in a uniform
and nondiscriminatory manner. A withdrawal shall be deemed to be made on account
of an immediate and heavy financial need of an Ocean Participant if the
withdrawal is for:

 

  (A) Expenses for medical care described in Code section 213(d) previously
incurred by the Ocean Participant, the Ocean Participant’s spouse, or any
dependents of the Ocean Participant (as defined in Code section 152) or
necessary for those persons to obtain medical care described in Code section
213(d) and not reimbursed or reimbursable by insurance;

 

  (B) Costs directly related to the purchase of a principal residence of the
Ocean Participant (excluding mortgage payments);

 

  (C) Payment of tuition and related educational fees, and room and board
expenses, for the next 12 months of post-secondary education for the Ocean
Participant or the Ocean Participant’s spouse, children, or dependents (as
defined in Code section 152);

 

  (D) Payments necessary to prevent the eviction of the Ocean Participant from
his principal residence or foreclosure on the mortgage of the Ocean
Participant’s principal residence; or

 

  (E) Such other financial needs that the Commissioner of Internal Revenue may
deem to be immediate and heavy financial needs through the publication of
revenue rulings, notices, and other documents of general applicability.

The above notwithstanding: (1) withdrawals under this subsection from an Ocean
Participant’s Ocean Before-Tax Account shall be limited to the sum of the Ocean
Participant’s Before-Tax Contributions to the Plan, plus income allocable
thereto and credited to the Ocean Participant’s Ocean Before-Tax Account as of
December 31, 1988, less any previous withdrawals of such amounts, and
(2) withdrawals from an Ocean Participant’s Ocean Employer Contributions
Accounts attributable to contributions after December 31, 1988 that constitute
income allocable thereto or attributable to qualified nonelective contributions
or qualified matching contributions shall not be permitted. An Ocean Participant
who makes a withdrawal from his Ocean Before-Tax Account under this subsection
may not make Salary Deferrals under the Plan or any other qualified or
nonqualified plan of the Employer or any Affiliated Company for a period of six
months following the date of such withdrawal. Further, such Ocean Participant
may not make Salary Deferrals and Roth 401(k)

 

E-6



--------------------------------------------------------------------------------

Contributions under the Plan or any other plan maintained by the Employer or any
Affiliated Company for such Ocean Participant’s taxable year immediately
following the taxable year of the withdrawal in excess of the applicable limit
set forth in Code section 402(g) for such next taxable year less the amount of
such Ocean Participant’s elective contributions for the taxable year of the
withdrawal.

 

  (g) Restrictions on Ocean In-Service Withdrawals.

 

  (i) All withdrawals pursuant to this Appendix shall be made in accordance with
the procedures established by the Committee.

 

  (ii) Notwithstanding the provisions of this subsection (g), not more than one
withdrawal pursuant to Section 4(f)(ii) of this Appendix or two withdrawals
pursuant to Section 4(f)(iii) of this Appendix may be made in any one Plan Year,
and no withdrawal shall be made from an Ocean Account to the extent such Ocean
Account has been pledged to secure a loan from the Plan.

 

  (iii) If a Participant’s Ocean Account from which a withdrawal is made is
invested in more than one Investment Fund, the withdrawal shall be made pro rata
from each Investment Fund in which such Ocean Account is vested.

 

  (iv) All withdrawals under Section 4(f) of this Appendix shall be paid in
cash.

 

  (v) Any withdrawal hereunder that constitutes an “eligible rollover
distribution,” as defined in Section 8.08(a) of the Plan, shall be subject to
the provisions of Section 8.08 of the Plan.

 

  (vi) Section 4(f) of this Appendix shall not be applicable to an Ocean
Participant following termination of employment and the amounts in such Ocean
Participant’s Ocean Accounts shall be distributable only in accordance with the
other provisions of ARTICLE VIII of the Plan.

 

E-7



--------------------------------------------------------------------------------

APPENDIX F

THUNDER CREEK GAS SERVICES, L.L.C.

RETIREMENT SAVINGS PLAN MERGER

This Appendix F shall apply with regard to those employees who are employed or
were previously employed by Thunder Creek Gas Services, LLC (“Thunder Creek”)
whose Accounts under the Plan include amounts transferred to the Plan from the
Thunder Creek Gas Services, L.L.C. Retirement Savings Plan (the “Thunder Creek
Plan”) in connection with the merger, effective December 18, 2009 of the Thunder
Creek Plan with and into the Plan.

 

1. Plan Merger. The Thunder Creek Plan shall be merged with and into the Plan,
effective as of December 18, 2009. The provisions of the Plan shall become fully
applicable to the participants, former participants, beneficiaries and alternate
payees of the Thunder Creek Plan, except as provided in this Appendix.

 

2. Date of Plan Participation. Any participant in the Thunder Creek Plan on
December 17, 2009 shall become a Participant in the Plan on December 18, 2009.
Any individual who participated in the Thunder Creek Plan but who terminated
employment prior to, and who does not have an Employment Commencement Date on or
after, December 18, 2009 shall not become a Participant in the Plan, except for
a limited purpose, including, without limitation, investment allocation and
distributions, as outlined in Section 3.06 of the Plan.

 

3. Asset Transfer Provisions. Notwithstanding the provisions of the Plan, the
following provisions shall apply:

 

  (a) Transfer of Plan Assets. Effective as of December 18, 2009, or as soon as
administratively practicable thereafter, assets and liabilities from the trust
fund for the Thunder Creek Plan shall be transferred to the Trust Fund. All
assets and liabilities transferred to the Plan from the trust fund for the
Thunder Creek Plan shall be administered in accordance with the generally
applicable terms of the Plan, together with such other provisions that are
applicable to former participants in the Thunder Creek Plan (“Thunder Creek Plan
Participants”) as set forth in this Appendix.

 

  (b) Regulatory Requirements. As required by Treas. Reg. § 414(l)-1(d), each
Thunder Creek employee who has an account balance from the Thunder Creek Plan
transferred to the Plan shall receive a benefit immediately after the transfer
contemplated under subsection (a) above that is equal to or greater than the
benefit that he would have been entitled to receive immediately before such
transfer (as if either the Thunder Creek Plan or the Plan had then terminated).

 

  (c) Segregation of Transferred Amounts. The Committee shall separately account
for the amounts transferred to the Plan pursuant to subsection (a) above for
record-keeping purposes and shall establish such segregated accounts or
sub-accounts as are necessary to provide for this separate accounting. These
separate accounts and sub-accounts shall be referred to collectively as the
“Thunder Creek Accounts.” Except as otherwise provided in Appendix, the Thunder
Creek Accounts shall be treated in the same manner as all other Accounts under
the Plan.

 

F-1



--------------------------------------------------------------------------------

4. Special Conditions. Notwithstanding the provisions of the Plan, the following
provisions shall apply:

 

  (a) Definitions.

 

  (i) “Thunder Creek Employer Contributions” shall mean the employer
contributions made to the Thunder Creek Plan before its merger into the Plan on
December 18, 2009.

 

  (ii) “Thunder Creek Employer Contributions Account” shall mean the separation
Account that holds the Thunder Creek Employer Contributions made to a Thunder
Creek Plan Participant and that were merged into the Plan as described in
Section 3(a) of this Appendix, including all earnings and gains attributable
thereto and reduced by all losses attributable thereto, all expenses chargeable
there against and by all withdrawals and distributions therefrom.

 

  (b) Special Vesting of Thunder Creek Employer Contributions. Except as
otherwise set forth in this Appendix, the Thunder Creek Employer Contributions
Contribution Account of a Participant who is a Thunder Creek Plan Participant
shall vest in accordance with the following schedule:

 

Years of Service

  

Vested Percentage

Less than 3 years

   0%

3 or more years

   100%

 

F-2